

Exhibit 10.88



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
among
CHUBB LIMITED
CHUBB BERMUDA INSURANCE LTD.
CHUBB TEMPEST LIFE REINSURANCE LTD.
CHUBB TEMPEST REINSURANCE LTD.
CHUBB INA HOLDINGS INC.
as Borrowers
THE BANKS NAMED HEREIN,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, the Swingline Bank and an Issuing Bank
and
CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.
BANK OF AMERICA, N.A.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Syndication Agents
$1,000,000,000 Senior Unsecured Letter of Credit and Revolving Credit Facility
WELLS FARGO SECURITIES, LLC
CITIGROUP GLOBAL MARKETS INC.
JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
Joint Book Runners and Joint Lead Arrangers
BARCLAYS BANK PLC
HSBC BANK USA, NATIONAL ASSOCIATION
ING BANK N.V., LONDON BRANCH
ROYAL BANK OF CANADA
Co-Documentation Agents
Dated as of October 25, 2017



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Certain Defined Terms                                 2
1.02
Computation of Time Periods; Other Definitional Provisions    29

1.03
Accounting Terms and Determinations    29

1.04
Exchange Rates; Currency Equivalents    30

1.05
Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts    30

1.06
Times of Day    31

ARTICLE II

AMOUNTS AND TERMS OF THE CREDIT
2.01
Commitments    31

2.02
Borrowings    32

2.03
Disbursements; Funding Reliance; Domicile of Loans    34

2.04
Evidence of Debt; Notes    35

2.05
Termination or Reduction of the Commitments    36

2.06
Mandatory Payments    36

2.07
Voluntary Prepayments    37

2.08
Interest    37

2.09
Fees    40

2.10
Conversions and Continuations    41

2.11
Payments and Computations; Apportionment of Payments    42

2.12
Recovery of Payments    44

2.13
Use of Proceeds    45

2.14
Pro Rata Treatment    45

2.15
Increased Costs, Etc    46

2.16
Taxes    48

2.17
Compensation    52

2.18
Replacement of Affected Bank, Defaulting Bank or Nonconsenting Bank    52

2.19
Increase in Commitments    53

2.20
Defaulting Banks    55

2.21
Provisions Relating to Non-NAIC Banks    59

ARTICLE III

LETTERS OF CREDIT
3.01
Syndicated Letters of Credit    63

3.02
Participated Letters of Credit    66

3.03
Existing Letters of Credit    70

3.04
Conditions Precedent to the Issuance of Letters of Credit    71

3.05
Obligations Absolute    72

3.06
Interest    74

3.07
Collateralization of Letters of Credit    74

3.08
Use of Letters of Credit    75

3.09
Reporting of Letter of Credit Information    75








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE IV

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
4.01
Conditions Precedent to Effective Date    75

4.02
Conditions Precedent to all Credit Extensions    77

4.03
Determinations Under Section 4.01    77

ARTICLE V

REPRESENTATIONS AND WARRANTIES
5.01
Representations and Warranties of the Borrowers    78

5.02
Representations by Banks    82

ARTICLE VI

COVENANTS OF THE BORROWERS
6.01
Affirmative Covenants    82

6.02
Negative Covenants    84

6.03
Reporting Requirements    87

6.04
Financial Covenants    90

ARTICLE VII

EVENTS OF DEFAULT
7.01
Events of Default    91

7.02
Actions in Respect of the Letters of Credit upon Default    93

ARTICLE VIII

THE GUARANTY
8.01
The Guaranty    94

8.02
Guaranty Unconditional    94

8.03
Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    95

8.04
Waiver by the Parent    95

8.05
Subrogation    95

8.06
Stay of Acceleration    96

8.07
Continuing Guaranty; Assignments    96

8.08
Subordination of Other Obligations    96

ARTICLE IX

THE ADMINISTRATIVE AGENT
9.01
Appointment and Authority    96

9.02
Rights as a Bank    97

9.03
Exculpatory Provisions    97

9.04
Reliance by Administrative Agent    98








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9.05
Delegation of Duties    98

9.06
Successor Administrative Agent    99

9.07
Non-Reliance on Administrative Agent and Other Banks    99

9.08
No Other Duties, Etc    99

9.09
Administrative Agent May File Proofs of Claim    99

9.10
Issuing Bank and Swingline Bank    100

ARTICLE X

MISCELLANEOUS
10.01
Amendments, Etc    100

10.02
Notices, Etc    102

10.03
No Waiver; Remedies    103

10.04
Costs and Expenses; Indemnity    104

10.05
Right of Set‑off    105

10.06
Binding Effect    106

10.07
Assignments and Participations    106

10.08
Counterparts; Integration    111

10.09
No Liability of the Issuing Banks    111

10.10
Confidentiality    111

10.11
Jurisdiction, Etc    112

10.12
Governing Law    113

10.13
Waiver of Jury Trial    113

10.14
Disclosure of Information    113

10.15
Judgment Currency    114

10.16
Certain Swiss Withholding Tax Matters    114

10.17
USA PATRIOT Act; Anti-Money Laundering Laws    115

10.18
Amendment and Restatement; No Novation    115

10.19
No Advisory or Fiduciary Responsibility    115

10.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    116








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






Schedule I        Commitments
Schedule II        Existing Letters of Credit
Schedule 6.02(a)    Liens
Exhibit A-1        Form of Note
Exhibit A-2        Form of Swingline Note
Exhibit B-1        Form of Notice of Borrowing
Exhibit B-2        Form of Notice of Swingline Borrowing
Exhibit B-3        Form of Notice of Conversion/Continuation
Exhibit C        Form of Assignment and Assumption
Exhibit D        Form of Syndicated Letter of Credit
Exhibit E-1
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Banks)

Exhibit E-2
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit E-3
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit E-4        Form of U.S. Tax Compliance Certificate (Foreign Bank
Partnerships)
Exhibit F        Form of Existing Bank Agreement











--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 25, 2017, among
Chubb Limited, a Swiss company (the “Parent”), Chubb Bermuda Insurance Ltd., a
Bermuda company (“Chubb Bermuda”), Chubb Tempest Life Reinsurance Ltd., a
Bermuda company (“Tempest Life”), Chubb Tempest Reinsurance Ltd., a Bermuda
company (“Tempest”), and Chubb INA Holdings Inc., a Delaware corporation (“Chubb
INA” and together with the Parent, Chubb Bermuda, Tempest Life and Tempest, the
“Borrowers” and each individually a “Borrower”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the Initial Banks (the “Initial Banks”), Citibank, N.A. (“Citibank”),
JPMorgan Chase Bank, N.A. (“JPMorgan”), Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., a member of MUFG, a global financial group, as
co-syndication agents (collectively, the “Syndication Agents”), Barclays Bank
PLC, HSBC Bank USA, National Association, ING Bank N.V., London Branch and Royal
Bank of Canada (collectively, the “Documentation Agents”), and Wells Fargo, as
administrative agent (together with any successor administrative agent appointed
pursuant to Article IX, the “Administrative Agent” and, together with the
Syndication Agents and Documentation Agents, the “Agents”) for the Banks.
The Borrowers are party to the Credit Agreement, dated as November 6, 2012 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), among the Borrowers, each lender from time to time
party thereto, Wells Fargo as administrative agent, Citibank and JPMorgan as
co-syndication agents, and the other agents and arrangers party thereto, which
Existing Credit Agreement is hereby amended and restated in its entirety by this
Agreement.
PRELIMINARY STATEMENTS
A.The Borrowers have requested that the Banks make available to the Borrowers a
senior unsecured credit facility in the aggregate initial principal amount of
$1,000,000,000 for the issuance of standby letters of credit for the account of
the Borrowers or any wholly owned subsidiary of the Parent, with a subfacility
for the making of Revolving Loans to the Borrowers (the “Credit Facility”).
B.    The Banks are willing to make available to the Borrowers the credit
facilities described herein subject to and on the terms and conditions set forth
in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:





--------------------------------------------------------------------------------





ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
“Account Designation Letter” means, with respect to each Borrower, a letter from
such Borrower to the Administrative Agent, duly completed and signed by an
Authorized Officer of such Borrower and in form and substance reasonably
satisfactory to the Administrative Agent, listing any one or more accounts to
which such Borrower may from time to time request the Administrative Agent to
forward the proceeds of any Loans made hereunder.
“Additional Bank” has the meaning given to such term in Section 2.19(a).
“Adjusted Consolidated Debt” means, at any time, an amount equal to (i) the then
outstanding Consolidated Debt of the Parent and its Subsidiaries plus (ii) to
the extent exceeding an amount equal to 15% of Total Capitalization, the then
issued and outstanding amount of Preferred Securities (other than any
Mandatorily Convertible Preferred Securities).
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Margin for Base Rate Loans in effect at such time.
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate for the then-current Interest Period for such
LIBOR Loan plus the Applicable Margin for LIBOR Loans in effect at such time.
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Wells Fargo Bank, National
Association, Charlotte, NC, ABA: 121000248, Acct: 01104331628807, Acct. Name:
Agency Services Clearing A/C, Ref: Chubb Ltd., Attn: Financial Cash Controls, or
such other account as the Administrative Agent shall specify in writing to the
Banks.
“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Bank.
“Affected Bank” means any Bank that (i) has made, or notified any Borrower that
an event or circumstance has occurred which may give rise to, a demand for
compensation under Section 2.15(a) or (b) or Section 2.16 (but only so long as
the event or circumstance giving rise to such demand or notice is continuing),
(ii) becomes a Non-Qualifying Bank if the Parent determines such Bank’s
continuation as a Bank would, or would be reasonably likely to, result in


2    



--------------------------------------------------------------------------------





Swiss Withholding Tax being applicable to any payment under this Agreement or
(iii) is a Non-NAIC Bank for which no Bank agreed to act as a Non-NAIC Fronting
Bank.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.
“Agent Parties” has the meaning assigned thereto in Section 10.02(c).
“Agents” has the meaning specified in the recital of parties to this Agreement.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.15.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Borrower, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Currency” means, with respect to any Letter of Credit, Dollars or
the Foreign Currency in which the Stated Amount of such Letter of Credit is
denominated.
“Applicable Lending Office” means, with respect to any Bank, the office of such
Bank described as such in its Administrative Questionnaire or in the Assignment
and Assumption pursuant to which it became a Bank, as the case may be, or such
other office of such Bank as such Bank may from time to time specify to any
Borrower and the Administrative Agent, which office may include any Affiliate of
such Bank or any domestic or foreign branch of such Bank or such Affiliate.
“Applicable Margin”, “Applicable Commitment Fee Percentage” or “Applicable
Letter of Credit Fee Percentage,” respectively, means, as of any date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:


3    



--------------------------------------------------------------------------------





Public Debt Rating
S&P/Moody’s
Applicable Commitment Fee Percentage
Applicable Letter of Credit Fee
Percentage
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
Level 1
AA-/Aa3 and above
0.080%
0.750%
0.750%
0.000%
Level 2
A+/A1
0.100%
0.875%
0.875%
0.000%
Level 3
A/A2
0.125%
1.000%
1.000%
0.000%
Level 4
A-/A3
0.150%
1.125%
1.125%
0.125%
Level 5
BBB+/Baa1
0.175%
1.375%
1.375%
0.375%

If neither S&P nor Moody’s has assigned the Parent a Public Debt Rating, Level 5
shall apply.


“Approved Investment” means any Investment that was made by the Parent or any of
its Subsidiaries pursuant to investment guidelines set forth by the board of
directors of the Parent which are consistent with past practices.


“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 10.07 and in substantially the form of Exhibit C hereto
or any other form approved by the Administrative Agent.
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Borrower, any officer of such Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary, an assistant
secretary or any other appropriately authorized officer of such Borrower.
“Availability Period” means the period from the Effective Date to the Maturity
Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Laws” means the Bankruptcy Code, Part XIII of the Companies Act 1981
of Bermuda, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Bermuda, Switzerland or other applicable jurisdictions or of any


4    



--------------------------------------------------------------------------------





Insurance Regulatory Authority from time to time in effect and affecting the
rights of creditors generally.
“Bankruptcy Code” means 11 U.S.C. §§101 et seq., and all rules from time to time
promulgated thereunder.
“Banks” means the Initial Banks and each Person that shall become a Bank
hereunder pursuant to Section 2.19 or Section 10.07(a), (b) and (c) for so long
as such Initial Bank or Person, as the case may be, shall be a party to this
Agreement. Unless specifically provided otherwise or the context otherwise
requires, all references herein to a Bank or the Banks shall be deemed to
include the Issuing Banks and the Swingline Bank.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
rate of interest most recently publicly announced by Wells Fargo in Charlotte,
North Carolina, as its prime rate, as adjusted to conform to changes as of the
opening of business on the date of any such change in such prime rate, (ii) the
Federal Funds Rate plus 0.5% per annum, (iii) the LIBOR Rate that would be in
effect for an Interest Period of one month beginning on such day (or, if such
day is not a Business Day, on the most recent Business Day) plus 1.0% and (iv)
0.0%.
“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the Adjusted Base Rate.
“Borrowers” has the meaning specified in the recital of parties to this
Agreement.
“Borrowing” means the incurrence by a Borrower (including as a result of
conversions or continuations of outstanding Loans pursuant to Section 2.10) on a
single date of a group of Loans pursuant to Section 2.02 of a single Type (or a
Swingline Loan made by the Swingline Bank) and, in the case of LIBOR Loans, as
to which a single Interest Period is in effect.
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Charlotte, North Carolina, New York, New York,
London, England or Bermuda.
“Canadian Dollars” means the Currency of Canada.
“Capitalized Lease” means, as to any Person, the obligations of such Person to
pay rent or other amounts under any lease, which obligations are required to be
classified and accounted for as capital leases on the balance sheet of such
Person in accordance with GAAP, provided that, notwithstanding any change in
GAAP after the Effective Date that would require obligations that would be
classified and accounted for as an operating lease under GAAP as existing on the
Effective Date to be classified and accounted for as capital leases or otherwise
reflected on the Consolidated balance sheet of the Parent and its Subsidiaries,
such obligations shall continue to be treated as operating leases for all
purposes of this Credit Agreement.
“Cash Collateral Account” has the meaning given to such term in Section 3.07(a).


5    



--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or an Issuing
Bank (as applicable) and the Banks, as collateral for the Letter of Credit
Exposure or obligations of any Banks to fund participations in respect thereof
(as the context may require), cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Bank(s) shall agree, other
credit support pursuant to documentation satisfactory to the Administrative
Agent and such Issuing Bank.
“Cash Collateral” has a meaning correlative to the foregoing and shall include
the proceeds of Cash Collateral and other credit support.
“Cash Collateral Percentage,” means, (i) if all outstanding Letter of Credit
Exposure is denominated solely in Dollars, 100% and (ii) if any Letter of Credit
Exposure is denominated in a Foreign Currency, 105%.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III and/or CRD
IV, shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d‑3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Parent (or other securities convertible into such
Voting Interests) representing 30% or more of the combined voting power of all
Voting Interests of the Parent or (b) a majority of the board of directors of
the Parent shall not be Continuing Members.
“Chubb Bermuda” has the meaning specified in the recital of parties to this
Agreement.
“Chubb INA” has the meaning specified in the recital of parties to this
Agreement.
“Citibank” has the meaning set forth in the recitals of the parties to this
Agreement.
“Commitment” means, with respect to any Bank at any time, the commitment of such
Bank to make Revolving Loans to the Borrowers, to Issue and/or participate in
Letters of Credit in an aggregate principal Dollar Amount at any time
outstanding up to the amount set forth opposite such Bank’s name on Schedule I
hereto under the caption “Commitment Amount” or, if such Bank has entered into
one or more Assignment and Assumptions, the aggregate principal


6    



--------------------------------------------------------------------------------





Dollar Amount set forth for such Bank in the Register maintained by the
Administrative Agent pursuant to Section 10.07(d) as such Bank’s “Commitment
Amount,” as such amount may be reduced or increased from time to time pursuant
to the terms hereof.
“Commitment Increase” has the meaning given to such term in Section 2.19(a).
“Commitment Increase Date” has the meaning given to such term in Section
2.19(c).
“Confidential Information” means information that any Borrower furnishes to any
Agent or any Bank, but does not include any such information that is or becomes
generally available to the public other than as a result of a breach by any
Agent or any Bank of its obligations hereunder or that is or becomes available
to such Agent or such Bank from a source other than the Borrowers that is not,
to the best of such Agent’s or such Bank’s knowledge, acting in violation of a
confidentiality agreement with a Borrower.
“Commitment Letter” means the commitment letter from the Joint Lead Arrangers to
the Borrowers, dated September 29, 2017.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Net Worth” means at any date the Consolidated shareholders’ equity
of the Parent and its Consolidated Subsidiaries determined as of such date,
provided that in determining such Consolidated shareholders’ equity, any
“Accumulated Other Comprehensive Income (Loss)” shown on a Consolidated balance
sheet of the Parent and its Consolidated Subsidiaries prepared in accordance
with GAAP shall be excluded.
“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that Contingent Obligations shall not include any obligations
of any such Person arising under insurance contracts entered into in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the


7    



--------------------------------------------------------------------------------





maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.
“Continuing Member” means a member of the Board of Directors of the Parent who
either (i) was a member of the Parent’s Board of Directors on the date of
execution and delivery of this Agreement by the Parent and has been such
continuously thereafter or (ii) became a member of such Board of Directors after
such date and whose election or nomination for election was approved by a vote
of the majority of the Continuing Members then members of the Parent’s Board of
Directors.
“CRD IV” shall mean (i) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms; and (ii) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directives
2006/48/EC and 2006/49/EC; or any law, rules or guidance by which either of them
is implemented.
“Credit Exposure” means, with respect to any Bank at any time, the sum of (i)
the aggregate principal amount of all Revolving Loans made by such Bank that are
outstanding at such time, (ii) such Bank’s Letter of Credit Exposure at such
time and (iii) such Bank’s Swingline Exposure at such time.
“Credit Extension” means either of the following: (i) a Borrowing of Loans or
(ii) the Issuance of any Letter of Credit.
“Credit Facility” has the meaning specified in the recitals of this Agreement.
“Currency” means the lawful currency of any country.
“Debenture” means debt securities issued by Chubb INA or the Parent to a Special
Purpose Trust in exchange for proceeds of Preferred Securities and common
securities of such Special Purpose Trust.
“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under Capitalized Leases (excluding imputed
interest), (f) all obligations of such Person under acceptance, letter of credit
or similar facilities, (g) all


8    



--------------------------------------------------------------------------------





obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests (except for obligations to
pay for Equity Interests within customary settlement periods) in such Person or
any other Person or any warrants, rights or options to acquire such capital
stock (excluding payments under a contract for the forward sale of ordinary
shares of such Person issued in a public offering), valued, in the case of
Redeemable Preferred Interests, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all Contingent
Obligations of such Person in respect of Debt (of the types described above) of
any other Person and (i) all indebtedness and other payment obligations referred
to in clauses (a) through (h) above of another Person secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment obligations; provided, however,
that the amount of Debt of such Person under clause (i) above shall, if such
Person has not assumed or otherwise become liable for any such Debt, be limited
to the lesser of the principal amount of such Debt or the fair market value of
all property of such Person securing such Debt; provided further that “Debt”
shall not include obligations in respect of insurance or reinsurance contracts
entered into in the ordinary course of business or any obligations of such
Person (1) to purchase securities (or other property) which arise out of or in
connection with the sale of the same or substantially similar securities (or
other property) or (2) to return collateral consisting of securities arising out
of or in connection with the loan of the same or substantially similar
securities; provided further that, solely for purposes of Section 6.04 and the
definitions of “Adjusted Consolidated Debt” and “Total Capitalization”, “Debt”
shall not include (x) any contingent obligations of any Person under or in
connection with acceptance, letter of credit or similar facilities or (y)
obligations of the Parent or Chubb INA under any Debentures or under any
subordinated guaranty of any Preferred Securities or obligations of a Special
Purpose Trust under any Preferred Securities.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Bank” means, subject to Section 2.20(b), any Bank that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Bank
notifies the Administrative Agent and the Parent in writing that such failure is
the result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (y) pay to the Administrative Agent, any Issuing Bank, any
Swingline Bank or any other Bank any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Parent, the Administrative Agent or any Issuing Bank or Swingline
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Bank’s obligation to fund a Loan hereunder and
states that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied),


9    



--------------------------------------------------------------------------------





(iii) has failed, within three Business Days after written request by the
Administrative Agent or the Parent, to confirm in writing to the Administrative
Agent and the Parent that it will comply with its prospective funding
obligations hereunder (provided that such Bank shall cease to be a Defaulting
Bank pursuant to this clause (iii) upon receipt of such written confirmation by
the Administrative Agent and the Parent), or (iv) has, or has a direct or
indirect parent company that has, (x) become the subject of a proceeding under
any Bankruptcy Law except for any undisclosed administration or comparable
pre-insolvency proceedings which may form part of such laws, (y) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (z) has become subject to a Bail-In Action; provided that a Bank
shall not be a Defaulting Bank solely by virtue of the ownership or acquisition
of any equity interest in that Bank or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Bank with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Administrative Agent that a Bank is a
Defaulting Bank under any one or more of clauses (i) through (iv) above shall be
conclusive and binding absent manifest error, and such Bank shall be deemed to
be a Defaulting Bank (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Parent, each Issuing Bank, the Swingline
Bank and each Bank.
“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.
“Dollar Amount” means (i) with respect to Dollars or an amount denominated in
Dollars, such amount, and (ii) with respect to an amount of Foreign Currency or
an amount denominated in a Foreign Currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined with respect to the most recent Revaluation Date) for
the purchase of Dollars with such Foreign Currency.
“Dollars” or “$” means dollars of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any


10    



--------------------------------------------------------------------------------





delegee) having responsibility for the resolution of any credit institution or
investment firm established in any EEA Member Country.
“Effective Date” means the first date on which the conditions set forth in
Article IV shall have been satisfied.
“Eligible Assignee” means (i) a Bank, (ii) an Affiliate of a Bank, or (iii) a
commercial bank, a savings bank or other financial institution that is approved
by the Administrative Agent, each Fronting Bank that has Issued an outstanding
Letter of Credit at the time any assignment is effected pursuant to
Section 10.07, the Swingline Bank and, unless an Event of Default has occurred
and is continuing at the time any assignment is effected pursuant to
Section 10.07, the Parent (such approvals not to be unreasonably withheld or
delayed); provided, that (a) neither any Borrower nor any Affiliate of a
Borrower shall qualify as an Eligible Assignee under this definition, (b) no
Person that is a Non-Qualifying Bank may be an Eligible Assignee, as more fully
described in Section 10.07(j), unless the Obligations have become due and
payable (at maturity, by acceleration or otherwise), (c) no Person that is a
Non-NAIC Bank may be an Eligible Assignee unless a Non-NAIC Fronting Bank shall
have agreed to be a Fronting Bank on behalf of such Non-NAIC Bank with respect
to Syndicated Letters of Credit , (d) no natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person) shall qualify as an Eligible Assignee and (e) no Defaulting
Bank shall qualify as an Eligible Assignee.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Action” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Law” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


11    



--------------------------------------------------------------------------------





“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Borrower, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code or
Section 4001 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Euro” means the single Currency of Participating Member States of the European
Union.
“Events of Default” has the meaning specified in Section 7.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to a
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, withholding
Taxes imposed on amounts payable to or for the account of such Bank with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Bank acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by any Borrower pursuant to
Section 2.18) or (ii) such Bank changes its Applicable Lending Office, except in
each case to the extent that, pursuant to Section 2.16, amounts with respect to
such Taxes were payable either to such Bank's assignor immediately before such
Bank became a party hereto or to such Bank immediately before it changed its
Applicable Lending Office, (c) Taxes attributable to such recipient’s failure to
comply with Section 2.16(f) and (d) any Taxes imposed under FATCA.
“Existing Bank” means any Person who was a Bank under the Existing Credit
Agreement.
“Existing Bank Agreement” means Existing Bank Agreements substantially in the
form of Exhibit F.
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.


12    



--------------------------------------------------------------------------------





“Existing Letters of Credit” means those letters of credit set forth on Schedule
II and continued under this Agreement pursuant to 3.03.
“Existing Syndicated Letters of Credit” has the meaning given to such term in
Section 3.03(b).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement entered into in connection with the
implementation of the foregoing and any fiscal or regulatory legislation or
rules adopted pursuant to any such intergovernmental agreement.
“Federal Funds Rate” means, for any day, a rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by it. Notwithstanding the foregoing, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Fee Letters” means any letter agreement between the Parent and the
Administrative Agent, a Joint Lead Arranger, a Fronting Bank and/or a Non-NAIC
Bank with respect to fees payable in connection with this Agreement.
“Fiscal Year” means the fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31st in any calendar year.
“Foreign Currency” means, at any time, (A) with respect to Participated Letters
of Credit, (i) Pounds Sterling, (ii) Euros, (iii) Yen, (iv) Canadian Dollars,
(v) South African Rand, (vi) Hong Kong Dollars and (vii) any other lawful
Currency that is freely transferable and freely convertible into Dollars and is
acceptable to the Administrative Agent and the applicable Issuing Bank(s); and
(B) with respect to Syndicated Letters of Credit, (i) each Foreign Currency set
forth in the preceding clauses (A)(i) through (A)(vi), and any other Foreign
Currency that satisfies the requirements of the preceding clause (A)(vii).
“Foreign Currency Equivalent” means, with respect to an amount of Dollars or an
amount denominated in Dollars, the equivalent of such amount in the applicable
Foreign Currency as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Foreign Currency with Dollars.
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.01(l)(ii).


13    



--------------------------------------------------------------------------------





“Foreign Bank” means (a) if the Borrower is a U.S. Person, a Bank that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Bank that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Plan” has the meaning specified in Section 5.01(l)(ii).
“Fronting Agreement” means an agreement between any Non-NAIC Bank and any
Non-NAIC Fronting Bank that such Non-NAIC Fronting Bank will itself honor the
obligations of such Non-NAIC Bank in respect of a draft complying with terms of
a Syndicated Letter of Credit as if, and to the extent, such Non-NAIC Fronting
Bank were the Issuing Bank originally named on such Syndicated Letter of Credit.
“Fronting Bank” means, as applicable, (i) with respect to Participated Letters
of Credit, Wells Fargo, Citibank and any other Bank reasonably acceptable to the
Administrative Agent which is requested by the applicable Borrower, and which
agrees in its sole discretion in writing, to Issue Participated Letters of
Credit and (ii) with respect to Syndicated Letters of Credit, any Non-NAIC
Fronting Bank.
“Fronting Exposure” means, at any time there is a Defaulting Bank, (i) with
respect to any Fronting Bank, such Defaulting Bank’s Letter of Credit Exposure
with respect to Letters of Credit Issued by the Fronting Bank or fronted by the
Fronting Bank on behalf of such Defaulting Bank other than such portion of such
Defaulting Bank’s Letter of Credit Exposure as to which such Defaulting Bank’s
participation obligation has been reallocated to other Banks or Cash
Collateralized in accordance with the terms hereof and (ii) with respect to any
Swingline Bank, such Defaulting Bank’s Swingline Exposure with respect to
outstanding Swingline Loans made by the Swingline Bank other than Swingline
Loans as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks in accordance with the terms hereof.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States, Bermuda,
Switzerland or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, self-regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guaranty” means the undertaking by the Parent under Article VIII.
“Guidelines” means, collectively, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September
1986), guideline S-02.122.1 in


14    



--------------------------------------------------------------------------------





relation to bonds of April 1999 (Merkblatt "Obligationen" vom April 1999),
guideline S-02.130.1 in relation to money market instruments and accounts
receivable of April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere
und Buchforderungen inländischer Schuldner), guideline S-02.128 in relation to
syndicated credit facilities of January 2000 (Merkblatt "Steuerliche Behandlung
von Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen"
vom Januar 2000), circular letter no. 34 in relation to customer credit balances
of 26 July 2011 (Kreisschreiben Nr. 34 vom 26. Juli 2011 betreffend
"Kundenguthaben") and the circular letter No. 15 of 7 February 2007
(1-015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 "Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben" vom 7. Februar 2007), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants, or
toxic substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to public health or the environment and are or become
regulated by any Governmental Authority, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval, (e) which are deemed by a
Governmental Authority to constitute a nuisance or a trespass which pose a
health or safety hazard to Persons or neighboring properties, or (f) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
“Hong Kong Dollars” means the Currency of Hong Kong.
“Increasing Bank” has the meaning given to such term in Section 2.19(a).
“Indemnified Party” has the meaning specified in Section 10.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Initial Banks” has the meaning specified in the recital of parties to this
Agreement.
“Initial Loans” has the meaning given to such term in Section 2.19(d).


15    



--------------------------------------------------------------------------------





“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date of the Borrowing of such LIBOR Loan (or the date of any continuation of, or
conversion into, such LIBOR Loan), and ending one, two, three or six months (or,
if acceptable to all of the Banks, twelve months) thereafter, as selected by the
applicable Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:
(i)    all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;
(ii)    each successive Interest Period applicable to a LIBOR Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;
(iii)    LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
(iv)    if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
(v)    no Interest Period shall extend beyond the Maturity Date; and
(vi)    if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Debt of the types referred to in clause (h) or (i) of the definition of
“Debt” in respect of such Person; provided, however, that any purchase by any
Borrower or any Subsidiary of any catastrophe-linked instruments which are (x)
issued for the purpose of transferring traditional reinsurance risk to the
capital markets and (y) purchased by such Borrower or Subsidiary in accordance
with its customary reinsurance underwriting procedures, or the entry by any
Borrower or any Subsidiary into swap instruments relating to such instruments in
accordance with such procedures, shall be deemed to be the entry by such Person
into a reinsurance contract and shall not be deemed to be an Investment by such
Person.


16    



--------------------------------------------------------------------------------





“Issue” means, with respect to any Letter of Credit, to issue, to amend in a
manner which extends the expiry of, or to renew or increase the Stated Amount
of, such Letter of Credit; and the terms “Issued”, “Issuing” and “Issuance” have
corresponding meanings, provided that the term “Issue” shall not include the
automatic renewal of a Letter of Credit in accordance with its terms.
“Issuing Bank” means (i) with respect to any Participated Letter of Credit, the
applicable Fronting Bank, (ii) with respect to a Syndicated Letter of Credit,
the Banks (other than the Non-NAIC Banks, but including the applicable Non-NAIC
Fronting Banks, if any) who have Issued such Syndicated Letter of Credit and
(iii) with respect to an Existing Syndicated Letter of Credit, until such
Existing Syndicated Letter of Credit shall be amended in accordance with Section
3.03(b), the Existing Banks who issued such Existing Syndicated Letter of
Credit.
“JPMorgan” has the meaning set forth in the recital of parties to this
Agreement.
“Joint Lead Arrangers” means, collectively, Wells Fargo Securities, LLC,
Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement) and The Bank of Tokyo-Mitsubishi UFJ, Ltd., a member of MUFG, a
global financial group.
“Judgment Currency” has the meaning specified in Section 10.15.
“L/C Advance” has the meaning given to such term in Section 3.02(e).
“L/C Agent” means Wells Fargo, and its successors and permitted assigns in such
capacity.
“L/C Disbursement” means (i) with respect to any Participated Letter of Credit,
a payment made by the applicable Fronting Bank pursuant thereto and (ii) with
respect to any Syndicated Letter of Credit, a payment made by an Issuing Bank
pursuant thereto.
“L/C Disbursement Date” means, with respect to each L/C Disbursement made under
any Letter of Credit, if the applicable Borrower receives notice from the
Administrative Agent of any L/C Disbursement prior to 11:00 a.m. on a Business
Day, such Business Day and if such notice is received after 11:00 a.m. on such
Business Day, the following Business Day.
“L/C Maturity Date” means the earlier of (i) the first anniversary of the
Maturity Date and (ii) the first date after the Maturity Date on which the
aggregate Letter of Credit Exposure is zero; provided that if such date is not a
Business Day, the L/C Maturity Date shall be the immediately preceding Business
Day.
“Letter of Credit” means any standby letter of credit Issued hereunder, whether
Issued as a Syndicated Letter of Credit or Participated Letter of Credit,
including the Existing Letters of Credit, and “Letters of Credit” means all of
the foregoing.


17    



--------------------------------------------------------------------------------





“Letter of Credit Collateral Account” has the meaning set forth in Section
2.21(b)(ii).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any application therefor and any other
documents attached thereto.
“Letter of Credit Exposure” means, at any time for each Bank, such Bank’s Pro
Rata Share, as adjusted pursuant to Section 2.20(a)(iv), of the amount equal to
the sum at such time of (i) the aggregate Stated Amount of all outstanding
Letters of Credit and (ii) the aggregate Dollar Amount of all outstanding
Reimbursement Obligations.
“Letter of Credit Fee” has the meaning set forth in Section 2.09(c).
“Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context may require.
“LIBOR Market Index Rate” means, with respect to any day, the daily floating
rate of interest per annum equal to the LIBOR Rate for an Interest Period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day or if such rate is not available for any reason, a comparable or successor
rate that is approved by the Administrative Agent in consultation with the
Parent or otherwise pursuant to the procedures described in clause (c) of the
definition of LIBOR Rate. Notwithstanding the foregoing, in no event shall the
LIBOR Market Index Rate be less than 0%.
“LIBOR Loan” means, at any time, any Revolving Loan that bears interest at such
time at the Adjusted LIBOR Rate.
“LIBOR Rate” means,
(a)    for any interest rate calculation with respect to a LIBOR Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period or if such rate is not available for any reason, a
comparable or successor rate that is approved by the Administrative Agent in
consultation with the Parent, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day or if such rate is not available for
any reason, a comparable or successor rate that is approved by the
Administrative Agent in consultation with the Parent.


18    



--------------------------------------------------------------------------------





(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that the supervisor for the
administrator of the LIBOR Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the LIBOR Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Parent shall endeavor to
establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable, including
adjustments to the Applicable Margin, Applicable Commitment Fee Percentage and
Applicable Letter of Credit Fee Percentage as may be necessary to maintain the
relative margin on the applicable Obligations as in effect prior to the
implementation of such alternate rate of interest and such other related changes
after giving effect thereto. Notwithstanding anything to the contrary in Section
10.01, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest (including any adjustments to the marginal rates) is
provided to the Banks, a written notice from the Required Banks stating that
such Required Banks object to such amendment. Until an alternate rate of
interest (including any adjustments to the marginal rates) shall be determined
in accordance with this clause (c) (but only to the extent the LIBOR Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Notice of Conversion that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Loan shall be
ineffective and any such LIBOR Loan shall be repaid on the last day of the then
current Interest Period applicable thereto and (y) if any Notice of Borrowing
requests a LIBOR Loan, such Borrowing shall be made as a Base Rate Loan;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the then applicable Interest Period in a
manner consistent with market practice as reasonably determined by the
Administrative Agent; provided that if such market practice is reasonably
determined by the Administrative Agent to not be administratively feasible, such
approved rate shall be applied in a manner reasonably determined by the
Administrative Agent.
Notwithstanding the foregoing, in no event shall the LIBOR Rate be less than 0%.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, any Fee Letter and any additional agreement, instrument or document
delivered in connection


19    



--------------------------------------------------------------------------------





with this Agreement that the Parent and the Administrative Agent agree shall
constitute a “Loan Document” hereunder.
“Loans” means any or all of the Revolving Loans and the Swingline Loans.
“Mandatorily Convertible Preferred Securities” means units comprised of
(i) Preferred Securities or preferred shares of Parent and (ii) a contract for
the sale of ordinary shares of the Parent.
“Margin Stock” has the meaning specified in Regulation U.
“Material Adverse Change” means any material adverse change in the business,
condition, operations or properties of the Parent and its Subsidiaries, taken as
a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition, operations or properties of the Parent and its Subsidiaries, taken as
a whole, (b) the rights and remedies of the Administrative Agent, any Issuing
Bank or any Bank under any Loan Document or (c) the ability of the Borrowers,
taken as a whole, to perform their obligations under the Loan Documents.
“Material Financial Obligation” means a principal amount of Debt and/or payment
obligations in respect of any Hedge Agreement of the Parent and/or one or more
of its Subsidiaries arising in one or more related or unrelated transactions
exceeding in the aggregate $200,000,000.
“Material Subsidiary” means (i) any Subsidiary of the Parent that has more than
$20,000,000 in assets or that had more than $20,000,000 of revenue during the
most recent period of four fiscal quarters for which financial statements are
available, and (ii) any Subsidiary that is the direct or indirect parent company
of any Subsidiary that qualified as a “Material Subsidiary” under clause (i)
above.
“Maturity Date” shall mean October 25, 2022 or such earlier date of termination
of the Commitments pursuant to Section 2.05 or Section 7.01.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“NAIC” means the National Association of Insurance Commissioners.
“NAIC Bank” means a Bank that (i) is listed on the List of Qualified U.S.
Financial Institutions established by the Securities Valuation Officer of the
NAIC as issuers of letters of credit as collateral in reinsurance arrangements
and (ii) is acting through the branch so listed.


20    



--------------------------------------------------------------------------------





“Nonconsenting Bank” means any Bank that does not approve a consent, waiver or
amendment to any Loan Document requested by any Borrower or the Administrative
Agent and that requires the approval of all Banks under Section 10.01 (or all
Banks directly affected thereby) when the Required Banks have agreed to such
consent, waiver or amendment.
“Non-NAIC Bank” means a Bank that is not an NAIC Bank.
“Non-NAIC Fronting Bank” means (i) Wells Fargo or (ii) a Bank (which is an NAIC
Bank) reasonably acceptable to the Administrative Agent which is requested by
the applicable Borrower, and which agrees in its sole discretion in writing, to
be a fronting bank on behalf of a Non-NAIC Bank pursuant to Section 2.21.
“Non-Pro Rata Issuance Election” has the meaning given to such term in in
Section 2.21(d).
“Non-Qualifying Bank” means a Person that is not a Qualifying Bank.
“Notes” means any or all of the Revolving Notes and the Swingline Note.
“Notice of Borrowing” has the meaning given to such term in Section 2.02(a).
“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.10(b).
“Notice of Swingline Borrowing” has the meaning given to such term in Section
2.02(c).
“Obligations” means all principal of and interest on the Loans and Reimbursement
Obligations and all fees, expenses, indemnities and other obligations owing, due
or payable at any time by any Borrower to the Administrative Agent, any Bank,
the L/C Agent, any Issuing Bank, the Swingline Bank or any other Person entitled
thereto (including interest or fees accruing after the filing of a petition or
commencement of a case by or with respect to any Borrower seeking relief under
any Bankruptcy Law, whether or not the claim for such interest or fees is
allowed in such proceeding), under this Agreement or any of the other Loan
Documents, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Obligation or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,


21    



--------------------------------------------------------------------------------





delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
“Parent” has the meaning specified in the recital of parties to this Agreement.
“Participant Register” has the meaning given to such term in Section 10.07(g).
“Participated L/C Honor Date” has the meaning given to such term in Section
3.02(f).
“Participated Letter of Credit Cash Collateral” has the meaning given to such
term in Section 2.21(b)(i).
“Participated Letter of Credit Collateral Account” has the meaning given to such
term in Section 2.21(b)(i).
“Participated Letter of Credit Exposure” means, at any time for each Bank, such
Bank’s Letter of Credit Exposure in respect of Participated Letters of Credit.
“Participated Letter of Credit Notice” has the meaning given to such term in
Section 3.02(b).
“Participated Letters of Credit” means (a) Letters of Credit Issued by any
Fronting Bank (other than any Non-NAIC Fronting Bank) under Section 3.02(a) and
(b) any Existing Letter of Credit designated as a Participated Letter of Credit
on Schedule II.
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its Currency in accordance with the
legislation of the European Community relating to the Economic and Monetary
Union.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to title IV of ERISA (other than any “multiemployer
plan” as such term is defined in section 4001(a)(3) of ERISA), and to which any
Borrower or any ERISA Affiliate may have any liability, including any liability
by reason of having been a substantial employer within the meaning of section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
or which are being contested in good faith by appropriate proceedings: (a) Liens
for taxes, assessments and governmental charges or levies not yet due and
payable; (b) Liens imposed by law, such as


22    



--------------------------------------------------------------------------------





materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 90 days; (c) pledges or deposits
to secure obligations under workers’ compensation laws or similar legislation or
to secure public or statutory obligations; and (d) easements, rights of way and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
of such property for its present purposes.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Pounds Sterling” means the Currency of the United Kingdom of Great Britain and
Northern Ireland.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Preferred Securities” means (i) preferred securities issued by a Special
Purpose Trust which shall provide, among other things, that dividends shall be
payable only out of proceeds of interest payments on the Debentures, or (ii)
other instruments that are treated in whole or in part as equity by one or more
of S&P and Moody’s (or any successor to any of the foregoing) while being
treated as debt for tax purposes.
“Pro Rata Share” of any amount means, as adjusted pursuant to Section
2.20(a)(iv), at any time for each Bank, a percentage obtained by dividing such
Bank’s Commitment at such time by the aggregate Commitments then in effect,
provided that, if the Maturity Date has occurred, the Pro Rata Share of each
Bank shall be determined by dividing such Bank’s Credit Exposure by the
aggregate Credit Exposure of all Banks then outstanding.
“Public Debt Rating” means, as of any date, the higher rating that has been most
recently announced by either S&P or Moody’s, as the case may be, as the Parent’s
long-term foreign issuer credit rating (or its equivalent); provided that if at
any time the difference between the ratings of such type most recently announced
by S&P and Moody’s is more than one rating grade, the Public Debt Rating shall
be the rating that is one grade below the higher of such two ratings. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a long-term foreign issuer credit rating (or its equivalent) for the
Parent, the Public Debt Rating shall be the available rating; (b) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
for purposes of this Agreement as of ten Business Days following the date on
which such change is first announced publicly by the rating agency making such
change; and (c) if S&P or Moody’s shall change the basis on which ratings are
established, each


23    



--------------------------------------------------------------------------------





reference herein to ratings announced by S&P or Moody’s, as the case may be,
shall refer to the then equivalent rating by S&P or Moody’s, as the case may be.
“Qualifying Bank” means a Person that conducts effectively banking activities,
with its own infrastructure and staff, as its principal business purpose and
that has a banking license in full force and effect issued in accordance with
the banking laws of its jurisdiction of organization or, if acting through a
branch, issued in accordance with the banking laws in the jurisdiction of such
branch.
“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or obligation, any such Equity Interest, Debt, right or obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
“Refunded Swingline Loans” has the meaning given to such term in Section
2.02(d).
“Register” has the meaning specified in Section 10.07(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Obligations” means the obligation of the applicable Borrower to
reimburse the applicable Issuing Banks for any payment actually made by such
Issuing Banks under any Letter of Credit, together with interest thereon payable
as provided herein.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Banks” means, at any time, (i) Banks having Commitments constituting
at least a majority in interest of the aggregate of the Commitments or, (ii) if
the Commitments have been terminated, Banks owed or holding at least a majority
in interest of the aggregate Credit Exposure outstanding at such time. The
Commitment of, and the portion of the outstanding Credit Exposure held or deemed
held by, any Defaulting Bank shall be excluded for purposes of making a
determination of Required Banks; provided that, the amount of any participation
in any Swingline Loan and Participated Letter of Credit that such Defaulting
Bank has failed to fund that has not been reallocated to and funded by another
Bank shall be deemed to be held by the Bank that is the Swingline Bank or
applicable Issuing Bank, as the case may be, in making such determination.
“Responsible Officer” means the Chairman, Chief Executive Officer, President,
Chief Financial Officer, Chief Accounting Officer, Treasurer or General Counsel
of the Parent.
“Revaluation Date” means each of the following: (i) each date on which a Letter
of Credit is Issued in a Foreign Currency, (ii) each date of a decrease in the
Stated Amount of a


24    



--------------------------------------------------------------------------------





Letter of Credit Issued in a Foreign Currency, (iii) each date on which an L/C
Disbursement is made in a Foreign Currency, (iv) the last Business Day of each
calendar month, (v) the Maturity Date, (vi) each day on which the Commitments
are to be reduced pursuant to Section 2.05 (it being understood that no
requested reduction shall be permitted to the extent that such reduction would
be greater than the unused portion of the Commitments), and (vii) such
additional dates as the Administrative Agent shall reasonably specify in writing
to each of the parties hereto.
“Revolver Sublimit” means (i) until such time as the Borrowers have delivered to
the Administrative Agent certified copies of the resolutions of their respective
boards of directors authorizing each Borrower to borrow Revolving Loans up to
$1,000,000,000, $300,000,000 or, if less, the aggregate Commitments and (ii)
thereafter, $1,000,000,000 or, if less, the aggregate Commitments. The Revolver
Sublimit is part of, and not in addition to, the aggregate Commitments.
“Revolving Loans” has the meaning given to such term in Section 2.01.
“Revolving Notes” means with respect to any Bank requesting the same, the
promissory note of each Borrower in favor of such Bank evidencing the Revolving
Loans made by such Bank to such Borrower pursuant to Section 2.01, in
substantially the form of Exhibit A-1.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Hong Kong Monetary Authority, or other relevant
sanctions authority with jurisdiction over any Bank or over any Borrower, its
respective Subsidiaries or any Affiliate thereof.
“Sanctioned Country” means at any time, a country, territory or region which is
itself or whose government is the subject or target of any Sanctions (including,
as of the Effective Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).
“Securitization Transaction” means any sale, assignment or other transfer by
Parent or any Subsidiary of any accounts receivable, premium finance loan
receivables, lease receivables


25    



--------------------------------------------------------------------------------





or other payment obligations owing to Parent or such Subsidiary or any interest
in any of the foregoing, together in each case with any collections and other
proceeds thereof, any collection or deposit accounts related thereto, and any
collateral, guaranties or other property or claims in favor of Parent or such
Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.
“Significant Subsidiary” means a Subsidiary of Parent that is a “significant
subsidiary” of the Parent under Regulation S-X promulgated by the Securities and
Exchange Commission.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“South African Rand” means the Currency of South Africa.
“Special Purpose Trust” means a special purpose business trust established by
the Parent or Chubb INA of which the Parent or Chubb INA will hold all the
common securities, which will be the issuer of the Preferred Securities, and
which will loan to the Parent or Chubb INA (such loan being evidenced by the
Debentures) the net proceeds of the issuance and sale of the Preferred
Securities and common securities of such Special Purpose Trust.
“Spot Rate” means (i) with respect to any Foreign Currency, the rate quoted by
the Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Foreign Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. London time on the date two
Business Days prior to the date as of which the foreign exchange computation is
made, and (ii) with respect to Dollar Amounts, the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Dollar Amount with such applicable Foreign Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided, that in each case of clause (i) and
(ii), if no such rate is available through the Administrative Agent’s principal
foreign exchange trading office, then the “Spot Rate” shall be the spot rate
reasonably determined by the Administrative Agent in accordance with its
customary foreign exchange practices.


26    



--------------------------------------------------------------------------------





“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).
“Subsequent Borrowings” has the meaning given to such term in Section 2.19(d).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
“Swingline Bank” means Wells Fargo in its capacity as maker of Swingline Loans,
and its successors in such capacity.
“Swingline Commitment” means $50,000,000 or, if less, the Revolver Sublimit. The
Swingline Commitment is part of, and not in addition to, the aggregate
Commitments and the Revolver Sublimit.
“Swingline Exposure” means, with respect to any Bank at any time, its maximum
aggregate liability to make Refunded Swingline Loans pursuant to Section 2.02(d)
to refund, or to purchase participations pursuant to Section 2.02(e) in,
Swingline Loans that are outstanding at such time.
“Swingline Loans” has the meaning given to such term in Section 2.02(e).
“Swingline Maturity Date” means the fifth Business Day prior to the Maturity
Date.
“Swingline Note” means, if requested by the Swingline Bank, the promissory note
of each Borrower in favor of the Swingline Bank evidencing the Swingline Loans
made by the Swingline Bank pursuant to Section 2.02(c), in substantially the
form of Exhibit A-2.
“Swiss Withholding Tax” means Swiss anticipatory tax (Verrechnungssteuer).
“Syndicated L/C Honor Date” has the meaning given to such term in Section
3.01(g).
“Syndicated L/C Participant” has the meaning given to such term in Section
3.03(b).
“Syndicated Letter of Credit Cash Collateral” has the meaning given to such term
in Section 2.21(b)(ii).
“Syndicated Letter of Credit Collateral Account” has the meaning given to such
term in Section 2.21(b)(ii).


27    



--------------------------------------------------------------------------------





“Syndicated Letter of Credit Exposure” means, at any time for each Bank, such
Bank’s Letter of Credit Exposure in respect of Syndicated Letters of Credit.
“Syndicated Letter of Credit Notice” has the meaning given to such term in
Section 3.01(b).
“Syndicated Letters of Credit” means (i) Letters of Credit Issued severally by
the Banks under Section 3.01(a) and (ii) any Existing Letter of Credit
designated as a Syndicated Letter of Credit on Schedule II.
“Syndication Agents” has the meaning specified in the recital of parties to this
Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tempest” has the meaning specified in the recital of parties to this Agreement.
“Tempest Life” has the meaning specified in the recital of parties to this
Agreement.
“Ten Non-Bank Rule” means the rule that not more than ten creditors (within the
meaning of the Guidelines) under this Agreement may be Non-Qualifying Banks
without triggering Swiss Withholding Tax, all in accordance with the Guidelines.
“Total Capitalization” means, at any time, an amount (without duplication) equal
to (i) the then outstanding Consolidated Debt of the Parent and its Subsidiaries
plus (ii) Consolidated stockholders equity of the Parent and its Subsidiaries
(without duplication), plus (iii) the then issued and outstanding amount of
Preferred Securities (including Mandatorily Convertible Preferred Securities)
and (without duplication) Debentures.
“Transfer” has the meaning given to such term in Section 10.07(j)(ii).
“Transferee” has the meaning given to such term in Section 10.07(j)(ii).
“Transferor” has the meaning given to such term in Section 10.07(j)(ii).
“Twenty Non-Bank Rule” means the rule that (without duplication) the aggregate
number of creditors (including the Banks), which are Non-Qualifying Banks, of
the Parent under all its outstanding debts relevant for classification as
debenture (Kassenobligation) (including Debt arising under this Agreement and
intra-group loans (if and to the extent intra-group loans are not exempt in
accordance with art. 14a of the Swiss Federal Ordinance on Withholding Tax),
loans, facilities and/or private placements (including under the Loan
Documents)) must not at any time exceed 20, in each case in accordance within
the meaning of the Guidelines.
“Type” has the meaning given to such term in Section 2.02(a).
“United States” and “U.S.” mean the United States of America.


28    



--------------------------------------------------------------------------------





“Unreimbursed Amount” has the meaning given to such term in Section 3.01(g).
“Unused Commitment” means, with respect to any Bank at any time, such Bank’s
Commitment at such time minus the sum at such time of (i) the outstanding
principal amount of such Bank’s Revolving Loans, (ii) such Bank’s Letter of
Credit Exposure and (iii) such Bank’s Swingline Exposure.
“Unused Swingline Commitment” means, with respect to the Swingline Bank at any
time, the Swingline Commitment at such time less the aggregate principal amount
of all Swingline Loans that are outstanding at such time.
“U.S. Person” means any Person (i) organized under the laws of the United States
or any jurisdiction within the United States (including foreign branches
thereof) or (ii) located in the United States.
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Borrower or in respect of which any Borrower
could have liability.
“Wells Fargo” means Wells Fargo Bank, National Association.
“Wholly Owned Subsidiary” means a Subsidiary of the Parent of which all
outstanding Equity Interests (excluding in the case of a foreign Subsidiary
only, any directors’ qualifying shares and shares required to be held by foreign
nationals) are owned by the Parent and/or another Wholly Owned Subsidiary.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” means the Currency of Japan.
1.02    Computation of Time Periods; Other Definitional Provisions. In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.
References in the Loan Documents to (a) any agreement or contract shall mean
such agreement or contract as amended, amended and restated, supplemented


29    



--------------------------------------------------------------------------------





or otherwise modified from time to time; and (b) any law shall mean such law as
amended, supplemented or otherwise modified from time to time (including any
successor thereto) and all rules, regulations, guidelines and decisions
interpreting or implementing such law. The term “including” means “including
without limitation” and derivatives of such term have a corresponding meaning.
1.03    Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time in the United States
(“GAAP”), applied on a basis consistent (except for changes concurred in by the
Parent’s independent public accountants) with the most recent audited
consolidated financial statements of the Parent and its Subsidiaries delivered
to the Banks; provided that, if the Parent notifies the Administrative Agent
that the Parent wishes to amend any covenant in Article VI to eliminate the
effect of any change in generally accepted accounting principles on the
operation of such covenant (or if the Administrative Agent notifies the Parent
that the Required Banks wish to amend Article VI for such purpose), then the
Parent’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective
(and, concurrently with the delivery of any financial statements required to be
delivered hereunder, the Parent shall provide a statement of reconciliation
conforming such financial information to such generally accepted accounting
principles as previously in effect), until either such notice is withdrawn or
such covenant is amended in a manner satisfactory to the Parent and the Required
Banks. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Debt shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
1.04    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Letters of
Credit denominated in a Foreign Currency and other amounts outstanding under
this Agreement denominated in a Foreign Currency. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the Applicable Currencies until the next
Revaluation Date to occur. Except as otherwise provided herein or in any other
Loan Document, the applicable amount of any Currency for purposes of this
Agreement and the other Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent.
(b)    Wherever in this Agreement, in connection with any Letter of Credit
denominated in a Foreign Currency, an amount, such as a required minimum Stated
Amount, is expressed in Dollars, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded as nearly as practicable to
the nearest number of whole units of such Foreign Currency), as determined by
the Administrative Agent.


30    



--------------------------------------------------------------------------------





(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in Currency of any other country
and any relevant market conventions or practices relating to the change in
Currency to put the parties in the same position, so far as possible, that they
would have been in if no change in currency had occurred.
(d)    Determinations by the Administrative Agent pursuant to this Section shall
be conclusive absent manifest error.
1.05    Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts.
(a)    If the United Kingdom becomes a participating member state with respect
to the Euro, then, in addition to any method of conversion or rounding
prescribed by any EMU Legislation, each reference in this Agreement to a fixed
amount in a national currency unit to be paid to or by any Bank or the
Administrative Agent shall be replaced by a reference to such comparable and
convenient fixed amount in the Euro unit as the Administrative Agent may from
time to time reasonably specify.
(b)    In the event that any member state of the European Union withdraws its
adoption of the Euro and adopts another Currency, the adopted Currency shall not
be a Foreign Currency unless it is an existing Foreign Currency.
(c)    This Agreement will, to the extent the Administrative Agent reasonably
determines to be necessary, be amended to comply with any other generally
accepted conventions and market practices and otherwise to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency, subject to the Parent’s consent (which
consent shall not be unreasonably withheld, conditioned or delayed).
(d)    Wherever in this Agreement an amount is expressed in Dollars, it shall be
deemed to refer to the Dollar Amount thereof.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Charlotte, North Carolina time (daylight or
standard, as applicable).
ARTICLE II    
AMOUNTS AND TERMS OF
THE CREDIT
2.01    Commitments. Upon and subject to the terms and conditions hereof,
(i) each Bank (other than a Non-NAIC Bank) agrees from time to time on any
Business Day during the Availability Period to Issue Syndicated Letters of
Credit for the account of any Borrower or any Wholly Owned Subsidiary; (ii) each
Fronting Bank (other than a Non-NAIC Fronting Bank) agrees from time to time on
any Business Day during the Availability Period to Issue Participated


31    



--------------------------------------------------------------------------------





Letters of Credit for the account of any Borrower or any Wholly Owned
Subsidiary, and each Bank hereby agrees to purchase participations in the
obligations of such Fronting Bank under such Participated Letters of Credit
(provided that the aggregate Stated Amount of Participated Letters of Credit
Issued by, and Reimbursement Obligations thereunder owed to, any Fronting Bank
shall not exceed any amount separately agreed to by the Parent and such Fronting
Bank); (iii) each Bank severally agrees to make loans in Dollars (each, a
“Revolving Loan” and collectively, the “Revolving Loans”) to any Borrower from
time to time on any Business Day during the Availability Period; and (iv) the
Swingline Bank agrees to make loans in Dollars (each, a “Swingline Loan” and
collectively, the “Swingline Loans”) to any Borrower, from time to time on any
Business Day during the period from the Effective Date to but not including the
Swingline Maturity Date, in an aggregate principal amount at any time
outstanding not exceeding the Swingline Commitment; provided that no Bank shall
be obligated to make or participate in any Credit Extension if, immediately
after giving effect thereto, (w) the Credit Exposure of such Bank would exceed
its Commitment (provided that Swingline Loans may be made even if the aggregate
principal amount of Swingline Loans outstanding at any time, when added to the
aggregate principal amount of the Revolving Loans made by the Swingline Bank in
its capacity as a Bank outstanding at such time and its Letter of Credit
Exposure at such time, would exceed the Swingline Bank’s own Commitment at such
time), (x) the aggregate Credit Exposure would exceed the aggregate Commitments
at such time, (y) the applicable conditions in Section 3.04 or Section 4.02 are
not met, or (z) with respect to any Borrowing of Loans, the aggregate
outstanding principal amount of Loans would exceed the Revolver Sublimit;
provided further that the Swingline Bank shall not make any Swingline Loan if
any Bank is at that time a Defaulting Bank, unless the Swingline Bank has
entered into arrangements, including the delivery of Cash Collateral by such
Defaulting Bank, satisfactory to the Swingline Bank (in its sole discretion) to
eliminate the Swingline Bank’s actual or potential Fronting Exposure (after
giving effect to Section 2.20(a)(iv)) with respect to such Defaulting Bank
arising from either the Swingline Loan then proposed to be made or all other
Swingline Loans as to which the Swingline Bank has actual or potential Fronting
Exposure to such Bank, as it may elect in its sole discretion. Within the
foregoing limits, and subject to and on the terms and conditions hereof, the
Borrowers may borrow Loans and obtain Letters of Credit on a revolving basis.
2.02    Borrowings.
(a)    The Loans shall be denominated in Dollars and, at the option of the
applicable Borrower, the Revolving Loans shall be either Base Rate Loans or
LIBOR Loans (each, a “Type” of Loan), provided that all Revolving Loans
comprising the same Borrowing shall, unless otherwise specifically provided
herein, be of the same Type. In order to make a Borrowing (other than (x)
Borrowings of Swingline Loans, which shall be made pursuant to Section 2.02(c)),
(y) Borrowings for the purpose of paying Refunded Swingline Loans, which shall
be made pursuant to Section 2.02(d), and (z) continuations or conversions of
outstanding Revolving Loans, which shall be made pursuant to Section 2.10), the
applicable Borrower shall deliver to the Administrative Agent a fully executed,
irrevocable notice of borrowing in the form of Exhibit B-1 (the “Notice of
Borrowing”) no later than 11:00 a.m., three Business Days prior to each
Borrowing of LIBOR Loans and not later than 10:00 a.m., on the same Business Day
of a Borrowing of Base Rate Loans. Upon its receipt of the Notice of Borrowing,
the Administrative


32    



--------------------------------------------------------------------------------





Agent shall promptly notify each Bank of the proposed borrowing. Notwithstanding
anything to the contrary contained herein:
(i)    each Borrowing shall be in a principal amount of $10,000,000 or a higher
integral multiple of $1,000,000 (or, if less, in the amount of the aggregate
Unused Commitments);
(ii)    if the applicable Borrower shall have failed to designate the Type of
Revolving Loans in a Notice of Borrowing, then the Revolving Loans shall be made
as Base Rate Loans; and
(iii)    if the applicable Borrower shall have failed to specify an Interest
Period to be applicable to any Borrowing of LIBOR Loans, then such Borrower
shall be deemed to have selected an Interest Period of one month.
(b)    Not later than 1:00 p.m. on the requested Borrowing Date, each Bank will
make available to the Administrative Agent at the Administrative Agent’s Account
an amount, in Dollars and in immediately available funds, equal to its Pro Rata
Share of such requested Borrowing as its Revolving Loan or Revolving Loans. As
promptly as practicable, upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent in accordance with Section 2.03(a).
(c)    In order to make a Borrowing of a Swingline Loan, the applicable Borrower
will give the Administrative Agent (and the Swingline Bank, if the Swingline
Bank is not also the Administrative Agent) written notice not later than 1:00
p.m., on the requested Borrowing Date. Each such notice (each, a “Notice of
Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall be $5,000,000 or a higher
integral multiple of $500,000 (or, if less, in the amount of the Unused
Swingline Commitment)) and (ii) the requested Borrowing Date, which shall be a
Business Day. Not later than 3:00 p.m., on the requested Borrowing Date, the
Swingline Bank will make available to the Administrative Agent at the
Administrative Agent’s Account an amount, in Dollars and in immediately
available funds, equal to the amount of the requested Swingline Loan. To the
extent the Swingline Bank has made such amount available to the Administrative
Agent as provided hereinabove, the Administrative Agent will make such amount
available to the applicable Borrower in accordance with Section 2.03(a) and in
like funds as received by the Administrative Agent. No Swingline Loan may be
used to refinance an outstanding Swingline Loan.
(d)    With respect to any outstanding Swingline Loans, the Swingline Bank may
at any time (whether or not a Default has occurred and is continuing) in its
sole and absolute discretion, and is hereby authorized and empowered by the
applicable Borrower to, cause a Borrowing of Revolving Loans to be made for the
purpose of repaying such Swingline Loans by delivering to the Administrative
Agent (if the Administrative Agent is not also the Swingline Bank) and each
other Bank (on behalf of, and with a copy to, the applicable Borrower), not
later than 11:00 a.m.,


33    



--------------------------------------------------------------------------------





one Business Day prior to the proposed Borrowing Date therefor, a notice (which
shall be deemed to be a Notice of Borrowing given by the applicable Borrower)
requesting the Banks to make Revolving Loans (which shall be made initially as
Base Rate Loans) on such Borrowing Date in an aggregate amount equal to the
amount of such Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date such notice is given that the Swingline Bank requests to be repaid. Not
later than 1:00 p.m., on the requested Borrowing Date, each Bank (other than the
Swingline Bank) will make available to the Administrative Agent at the
Administrative Agent’s Account an amount, in Dollars and in immediately
available funds, equal to its Pro Rata Share of the requested Refunded Swingline
Loans. To the extent the Banks have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Bank in like funds as
received by the Administrative Agent, which shall apply such amounts in
repayment of the Refunded Swingline Loans. Notwithstanding any provision of this
Agreement to the contrary, on the relevant Borrowing Date, the Refunded
Swingline Loans (including the Swingline Bank’s ratable share thereof, in its
capacity as a Bank) shall be deemed to be repaid with the proceeds of the
Revolving Loans made as provided above (including a Revolving Loan deemed to
have been made by the Swingline Bank), and such Refunded Swingline Loans deemed
to be so repaid shall no longer be outstanding as Swingline Loans but shall be
outstanding as Revolving Loans. If any portion of any such amount repaid (or
deemed to be repaid) to the Swingline Bank shall be recovered by or on behalf of
the applicable Borrower from the Swingline Bank in any bankruptcy, insolvency or
similar proceeding or otherwise, the loss of the amount so recovered shall be
shared ratably among all the Banks in the manner contemplated by Section
2.14(c).
(e)    If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to any Borrower, Revolving Loans are not made pursuant to Section
2.02(d) in an amount sufficient to repay any amounts owed to the Swingline Bank
in respect of any outstanding Swingline Loans, or if the Swingline Bank is
otherwise precluded for any reason from giving a notice on behalf of the
applicable Borrower as provided for hereinabove, the Swingline Bank shall be
deemed to have sold without recourse, representation or warranty (except for the
absence of Liens thereon created, incurred or suffered to exist by, through or
under the Swingline Bank), and each Bank shall be deemed to have purchased and
hereby agrees to purchase, a participation in such outstanding Swingline Loans
in an amount equal to its Pro Rata Share of the unpaid amount thereof together
with accrued interest thereon. Upon one Business Day’s prior notice from the
Swingline Bank, each Bank (other than the Swingline Bank) will make available to
the Administrative Agent at the Administrative Agent’s Account an amount, in
Dollars and in immediately available funds, equal to its respective
participation. To the extent the Banks have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Bank in like funds as
received by the Administrative Agent. In the event any such Bank fails to make
available to the Administrative Agent the amount of such Bank’s participation as
provided in this Section 2.02(e), the Swingline Bank shall be entitled to
recover such amount on demand from such Bank, together with interest thereon for
each day from the date such amount is required to be made available for the
account of the Swingline Bank until the date such amount is made available to
the Swingline Bank at a rate per annum equal to the applicable Federal Funds
Rate, plus any administrative, processing or similar fees customarily charged by
the Swingline Bank in


34    



--------------------------------------------------------------------------------





connection with the foregoing. Promptly following its receipt of any payment by
or on behalf of the applicable Borrower in respect of a Swingline Loan, the
Swingline Bank will pay to each Bank that has acquired a participation therein
such Bank’s ratable share of such payment.
(f)    Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Bank (other than the Swingline Bank) to make Revolving Loans
for the purpose of repaying any Refunded Swingline Loans pursuant to Section
2.02(d) and each such Bank’s obligation to purchase a participation in any
unpaid Swingline Loans pursuant to Section 2.02(e) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such Bank may have against the Swingline Bank, the Administrative Agent, any
Borrower or any other Person for any reason whatsoever, (ii) the existence of
any Default or Event of Default, (iii) the failure of the amount of such
Borrowing of Revolving Loans to meet the minimum Borrowing amount specified in
Section 2.02(a), or (iv) the failure of any conditions set forth in Section 4.02
or elsewhere herein to be satisfied.
2.03    Disbursements; Funding Reliance; Domicile of Loans.
(a)    Each Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing it makes in accordance with the terms of any written
instructions from any Authorized Officer of such Borrower; provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. Any Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.
(b)    Unless the Administrative Agent shall have received notice from a Bank
prior to the proposed date of any Borrowing that such Bank will not make
available to the Administrative Agent such Bank’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Bank has made such
share available on such date in accordance with Section 2.02 or 3.02(f), as
applicable, and may (but shall not be so required to), in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Bank has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Bank and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from the
date such amount is made available to such Borrower to the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Bank, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by such Borrower, the
Adjusted Base Rate. If such Borrower and such Bank shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Bank pays its Pro Rata
Share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Bank’s Loan included in such Borrowing. Any
payment by any Borrower shall be without prejudice to


35    



--------------------------------------------------------------------------------





any claim such Borrower may have against a Bank that shall have failed to make
such payment to the Administrative Agent.
(c)    The obligations of the Banks hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 10.04 are several and not joint. The failure of any Bank to
make any such Loan, to fund any such participation or to make any such payment
on any date shall not relieve any other Bank of its corresponding obligation, if
any, hereunder to do so on such date, but no Bank shall be responsible for the
failure of any other Bank to so make its Loan, purchase its participation or to
make any such payment required hereunder.
(d)    Each Bank may, at its option, make and maintain any Loan at, to or for
the account of any of its Applicable Lending Offices; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan to or for the account of such Bank or otherwise to make payment
in accordance with the terms of this Agreement.
(e)    In the event that the Parent has made a Non-Pro Rata Issuance Election
and thereafter any Borrower requests a Revolving Loan, such Revolving Loan
shall, subject to the other terms and provisions hereof, be advanced, first, by
those Non-NAIC Banks that do not participate in the issuance, renewal, extension
or amendment of one or more Syndicated Letters of Credit as the result of such
Non-Pro Rata Issuance Election until, after giving effect thereto, the Credit
Exposure owing to the Banks are held by the Banks in accordance with their Pro
Rata Shares, and, second, by the Banks (including such Non-NAIC Banks) in
accordance with their Pro Rata Shares, provided that, for the avoidance of
doubt, the aggregate outstanding amount of the Credit Exposure of such Bank
shall not exceed the Commitment of such Bank notwithstanding the provisions of
this Section 2.03(e).
2.04    Evidence of Debt; Notes.
(a)    Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to the Applicable
Lending Office of such Bank resulting from the Credit Extensions made by such
Applicable Lending Office of such Bank from time to time, including the amounts
of principal and interest payable and paid to such Applicable Lending Office of
such Bank from time to time under this Agreement.
(b)    The Administrative Agent shall maintain the Register pursuant to Section
10.07(d), and a subaccount for each Bank, in which Register and subaccounts
(taken together) shall be recorded (i) the amount (and stated interest) of each
Loan, the Type of each such Loan and the Interest Period applicable thereto,
(ii) the date and amount(and stated interest) of each applicable Reimbursement
Obligation, (iii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Bank hereunder in
respect of each such Loan or Reimbursement Obligation, and (iv) the amount of
any sum received by the Administrative Agent hereunder from the applicable
Borrower and each Bank’s Pro Rata Share thereof.


36    



--------------------------------------------------------------------------------





(c)    The entries made in the Register and subaccounts maintained pursuant to
Section 2.04(b) (and, if consistent with the entries of the Administrative
Agent, the accounts maintained pursuant to Section 2.04(a)) shall, to the extent
permitted by applicable law, be conclusive evidence of the existence and amounts
of the obligations of the applicable Borrower therein recorded absent manifest
error; provided, however, that the failure of any Bank or the Administrative
Agent to maintain such account, such Register or such subaccount, as applicable,
or any error therein, shall not in any manner affect the obligation of each
Borrower to repay (with applicable interest) the Obligations of such Borrower
under this Agreement.
(d)    The Loans made by each Bank shall, if requested by the applicable Bank
(which request shall be made to the Administrative Agent), be evidenced by (i)
in the case of Revolving Loans, a Revolving Note and (ii) in the case of the
Swingline Loans, a Swingline Note, in each case executed by each Borrower and
payable to such Bank. Each Note shall be entitled to all of the benefits of this
Agreement and the other Loan Documents and shall be subject to the provisions
hereof and thereof.
2.05    Termination or Reduction of the Commitments.
(a)    The Commitments shall automatically and permanently terminate on the
Maturity Date. The Swingline Commitment shall automatically and permanently
terminate on the Swingline Maturity Date.
(b)    The Parent may, upon at least two Business Days’ notice to the
Administrative Agent, which notice may state that such notice is conditioned
upon the effectiveness of alternative financing, in which case such notice may
be revoked without penalty prior to the specified time if such condition is not
satisfied, terminate in whole or reduce in part the Unused Commitments;
provided, however, that each partial reduction (i) shall be in an aggregate
amount of $10,000,000 or a higher integral multiple of $1,000,000 and (ii) shall
be applied ratably among the Banks in accordance with their respective
Commitments. Any termination of LIBOR Loans on a day other than the last day of
the Interest Period applicable thereto shall be subject to Section 2.17. The
amount of any termination or reduction made under this Section 2.05(b) may not
thereafter be reinstated.
2.06    Mandatory Payments.
(a)    Except to the extent due or paid sooner pursuant to the provisions
hereof, each Borrower shall repay (i) the aggregate outstanding principal amount
of all Revolving Loans made to such Borrower on the Maturity Date and (ii) each
Swingline Loan made to such Borrower on the earlier of (A) ten Business Days
after such Swingline Loan is made and (B) the Swingline Maturity Date.
(b)    In the event that at any time on or prior to the Maturity Date (i) if all
Credit Exposure is denominated solely in Dollars, the aggregate Credit Exposure
shall exceed 100% of the aggregate Commitments at such time (in each case, after
giving effect to any concurrent termination or reduction thereof), or (ii) if
any Credit Exposure is denominated in a Foreign Currency, (x) the aggregate
Credit Exposure shall exceed 105% of the aggregate Commitments


37    



--------------------------------------------------------------------------------





at such time and (y) such imbalance continues for a period of 2 Business Days,
then the Borrowers will immediately prepay the outstanding principal amount of
the Swingline Loans and, to the extent of any excess remaining after prepayment
in full of outstanding Swingline Loans, the outstanding principal amount of the
Revolving Loans in the amount of such excess; provided that, to the extent such
excess amount is greater than the aggregate principal amount of Swingline Loans
and Revolving Loans outstanding immediately prior to the application of such
prepayment, the amount so prepaid shall be retained by the Administrative Agent
and held in the Cash Collateral Account as cover for Letter of Credit Exposure,
as more particularly described in Section 3.07, and thereupon such cash shall be
deemed to reduce the aggregate Letter of Credit Exposure by an equivalent
amount.
2.07    Voluntary Prepayments. At any time and from time to time, each Borrower
may prepay its Loans, in whole or in part, together with accrued interest to the
date of prepayment, without premium or penalty (except as provided in clause
(iii) below), upon written notice given to the Administrative Agent not later
than 11:00 a.m. three Business Days prior to each intended prepayment of LIBOR
Loans, 11:00 a.m. on the day of each intended payment of Base Rate Loans and
2:00 p.m. on the day of each intended payment of Swingline Loans; provided that
(i) each partial prepayment shall be in a principal amount of $10,000,000 or a
higher integral multiple of $1,000,000 ($1,000,000 and $100,000, respectively,
in the case of Swingline Loans) or, in the case of Base Rate Loans, any other
amount that will cause the aggregate principal amount of all Base Rate Loans of
the applicable Borrower to be $10,000,000 or a higher integral multiple of
$1,000,000, (ii) no partial prepayment of LIBOR Loans made pursuant to any
single Borrowing shall reduce the aggregate outstanding principal amount of the
remaining LIBOR Loans under such Borrowing to less than $10,000,000, and (iii)
any prepayment of LIBOR Loans on a day other than the last day of the Interest
Period applicable thereto shall be subject to Section 2.17. Each such notice
shall specify the proposed date of such prepayment and the aggregate principal
amount and Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the
Interest Period of the Borrowing pursuant to which made), shall be irrevocable
and shall bind such Borrower to make such prepayment on the terms specified
therein. Loans prepaid pursuant to this Section 2.07 may be reborrowed, subject
to the terms and conditions of this Agreement. In the event the Administrative
Agent receives a notice of prepayment under this Section, the Administrative
Agent will give prompt notice thereof to the Banks; provided that if such notice
has also been furnished to the Banks, the Administrative Agent shall have no
obligation to notify the Banks with respect thereto.
2.08    Interest.
(a)    Subject to Section 2.08(b), (i) each Revolving Loan shall bear interest
on the outstanding principal amount thereof, from the date of Borrowing thereof
until such principal amount shall be paid in full, (A) at the Adjusted Base
Rate, during such periods as such Revolving Loan is a Base Rate Loan, and (B) at
the Adjusted LIBOR Rate, as in effect from time to time during such periods as
such Revolving Loan is a LIBOR Loan and (ii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof, from the date of Borrowing
thereof until such principal amount shall be paid in full, at (x) the Adjusted
Base Rate or (y) the LIBOR Market Index Rate plus the Applicable Margin for
LIBOR Loans; provided, that at any


38    



--------------------------------------------------------------------------------





time any Swingline Loan is required to be participated hereunder, such Swingline
Loan shall bear interest from the date such Swingline Loan is participated until
paid in full at the Adjusted Base Rate.
(b)    During the existence of any Event of Default under Section 7.01(a) or
7.01(g), and (at the request of the Required Banks) during the existence of any
other Event of Default, all outstanding principal amounts of the Loans, all
Reimbursement Obligations (to the extent not already bearing an additional 2%
per annum pursuant to Section 3.06) and, to the greatest extent permitted by
law, all interest accrued on the Loans, all fees that are not paid when due and
all unpaid costs, expenses and indemnity obligations shall bear interest at a
rate per annum equal to the rate otherwise applicable thereto from time to time
plus 2% (or, in the case of interest on interest, costs, expenses and indemnity
obligations, at the Adjusted Base Rate plus 2%), and, in each case, such
interest shall be payable on demand. To the greatest extent permitted by law,
interest shall continue to accrue after the filing by or against any Borrower of
any petition seeking any relief in bankruptcy or under any Bankruptcy Law.
(c)    Accrued (and theretofore unpaid) interest shall be payable as follows
(other than with respect to any L/C Disbursement under Section 3.06):
(i)    in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.06 or
2.07, except as provided below), in arrears on the last Business Day of each
calendar quarter; provided, that in the event the Loans are repaid or prepaid in
full and the Commitments have been terminated, then accrued interest in respect
of all Base Rate Loans shall be payable together with such repayment or
prepayment on the date thereof;
(ii)    in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.06 or 2.07,
except as provided below), in arrears (A) on the last Business Day of the
Interest Period applicable thereto and (B) in addition, in the case of an
Interest Period of six months or longer, on each date that falls every three
months after the beginning of such Interest Period; provided, that in the event
all LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in
full, then accrued interest in respect of such LIBOR Loans shall be payable
together with such repayment or prepayment on the date thereof;
(iii)    in respect of each Swingline Loan, in arrears at the earlier of (A) the
maturity of such Swingline Loan, and (B) on the date of payment of such
Swingline Loan (including any prepayment of such Swingline Loan or any payment
of such Swingline Loan made pursuant to Section 2.02(d)); and
(iv)    in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.


39    



--------------------------------------------------------------------------------





(d)    Nothing contained in this Agreement or in any other Loan Document shall
be deemed to establish or require the payment of interest to any Bank at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Bank on any interest payment date would
exceed the maximum amount permitted by applicable law to be charged by such
Bank, the amount of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible amount and the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower.
(e)    The Administrative Agent shall promptly notify the applicable Borrower
and the Banks upon determining the interest rate for each Borrowing of LIBOR
Loans after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the applicable
Borrower or the Banks with any such notice shall neither affect any obligations
of such Borrower or the Banks hereunder nor result in any liability on the part
of the Administrative Agent to any Borrower or any Bank. Each such determination
shall, absent manifest error, be conclusive and binding on all parties hereto.
(f)    The various rates of interest provided for in this Agreement are minimum
interest rates. The parties hereto have assumed that interest at such rates is
not and will not become subject to Swiss Withholding Tax. Notwithstanding that
the parties hereto do not anticipate that any payment of interest will be
subject to Swiss Withholding Tax, each Bank, the Parent and the Administrative
Agent agree that if Swiss Withholding Tax is imposed on any interest payment by
the Parent to any Bank and it is unlawful for any reason for the Parent to
comply with Section 2.16 when it would otherwise be required to make any payment
under such Section, then any payment of interest to be made by the Parent to
such Bank shall be increased to an amount which (after making any deduction of
the Non-refundable Portion of Swiss Withholding Tax (as defined below)) results
in a payment to such Bank of an amount equal to the payment which would have
been due had no deduction of Swiss Withholding Tax been required. In calculating
the amount due pursuant to the foregoing sentence, Swiss Withholding Tax shall
be calculated on the full grossed-up interest amount. For purposes of the
foregoing, “Non-refundable Portion of Swiss Withholding Tax” means Swiss
Withholding Tax at the standard rate (which, as of the date of this Agreement,
is 35%) unless according to an applicable double tax treaty, the Non-refundable
Portion of Swiss Withholding Tax for any Bank is a specified lower rate, in
which case such lower rate shall be applied in relation to such Bank. No payment
pursuant to this Section 2.08(f) shall be in duplication of any payment pursuant
to Section 2.16. Notwithstanding the foregoing, the Parent is not required to
make an increased payment to a Bank under this Section 2.08(f) by reason of a
Swiss Withholding Tax deduction due to a breach of the Ten Non-Bank Rules and
Twenty Non-Bank Rules if such Bank has (i) made an incorrect declaration of its
status as to whether or not it is a Qualifying Bank, (ii) breached the
assignment, transfer or exposure transfer restrictions pursuant to Section
10.07(j), or (iii) ceased to be a Qualifying Bank other than as a result of any
change after the date it became a Bank under this Agreement in (or in the
interpretation, administration or application of) any law or double taxation
treaty, or any published practice or published concession of any relevant taxing
authority.


40    



--------------------------------------------------------------------------------





(g)    If a Bank shall become aware that it is entitled to claim a refund from a
Governmental Authority in respect of increased interest paid pursuant to Section
2.08(f), such Bank shall promptly notify the Parent of the availability of such
refund claim and shall, within 30 days after receipt of a request by the Parent,
make a claim to such Governmental Authority for such refund at the Parent’s
expense, if obtaining such refund would not, in the good faith judgment of such
Bank, be materially disadvantageous to such Bank; provided that nothing in this
Section 2.08(g) shall be construed to require any Bank to institute any
administrative proceeding (other than the filing of a claim for any such refund)
or judicial proceeding to obtain any such refund. If a Bank determines, in its
sole discretion, that it has received a refund in respect of any increased
interest paid pursuant to Section 2.08(f), such Bank shall, within 60 days from
the date of such receipt, pay over such refund to the Parent (but only to the
extent of the increased interest paid by the Parent under Section 2.08(f) giving
rise to such refund), net of all out-of-pocket expenses of such Bank in
obtaining such refund and without interest (other than interest paid by the
relevant Governmental Authority with respect to the relevant portion of such
refund); provided that the Parent, upon request of such Bank, agrees to repay
the amount paid over to the Parent (plus penalties, interest or other charges)
to such Bank in the event such Bank is required to repay such refund to such
Governmental Authority. Nothing in this Section 2.08(g) shall be construed to
require any Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Parent or any other
Person.
2.09    Fees.
(a)    Commitment Fee. The Parent agrees to pay to the Administrative Agent for
the account of the Banks a commitment fee, from the Effective Date in the case
of each Initial Bank and from the effective date specified in the Assignment and
Assumption pursuant to which it became a Bank in the case of each other Bank
until the Maturity Date, payable in arrears quarterly on the last Business Day
of each March, June, September and December, commencing December 31, 2017, and
on the Maturity Date, at the rate equal to the Applicable Commitment Fee
Percentage in effect from time to time on the daily Unused Commitment (excluding
clause (iii) of the definition thereof for purposes of this Section 2.09(a)
only) during such quarter (or shorter period); provided, however, that no
commitment fee shall accrue on the Commitment of a Defaulting Bank so long as
such Bank shall be a Defaulting Bank.
(b)    Agent’s and Arranger’s Fees. The Parent agrees to pay to the
Administrative Agent and each Joint Lead Arranger for its own account such fees
as may from time to time be agreed between the Parent and the Administrative
Agent or such Joint Lead Arranger.
(c)    Letter of Credit Fees, Etc.
(i)    Each Borrower agrees to pay to the Administrative Agent for the account
of each Bank a letter of credit fee (the “Letter of Credit Fee”), payable in
arrears quarterly on the last Business Day of each March, June, September and
December, commencing December 31, 2017, and ending on the later of the L/C
Maturity Date and the date of termination of the last Letter of Credit
outstanding after the Maturity Date, on such Bank’s Pro Rata Share of the actual
daily aggregate Stated Amount during such quarter (or shorter period) of all
Letters of


41    



--------------------------------------------------------------------------------





Credit Issued on account of such Borrower outstanding from time to time at the
rate equal to the Applicable Letter of Credit Fee Percentage in effect from time
to time. Notwithstanding anything to the contrary contained herein, during the
existence of any Event of Default under Section 7.01(a) or 7.01(g), and at the
request of the Required Banks during the existence of any other Event of
Default, all Letter of Credit Fees shall accrue at the Applicable Letter of
Credit Fee Percentage in effect from time to time plus 2% per annum.
(ii)    Each Borrower agrees to pay (A) to each Fronting Bank (other than a
Non-NAIC Fronting Bank) for its own account, a fronting fee in an amount
separately agreed by such Borrower (or the Parent on behalf of such Borrower)
and such Fronting Bank with respect to each Participated Letter of Credit Issued
for the account of such Borrower; (B) to each Non-NAIC Fronting Bank, a fronting
fee as mutually agreed upon between such Borrower (or the Parent on behalf of
such Borrower), such Non-NAIC Bank and such Non-NAIC Fronting Bank with respect
to each Syndicated Letter of Credit Issued for the account of such Borrower (it
being understood that unless otherwise agreed between the applicable Non-NAIC
Bank, such Non-NAIC Fronting Bank, the Administrative Agent and the Parent, such
fronting fee shall be paid by reducing the applicable Letter of Credit Fee
otherwise payable to such Non-NAIC Bank by an amount equal to such fronting fee
and paying the same to such Non-NAIC Fronting Bank) and (C) to each of the L/C
Agent and each Fronting Bank (other than a Non-NAIC Fronting Bank), each for its
own account, its customary Issuance, presentation, amendment and other
processing fees, and other standard costs and charges, relating to Letters of
Credit as are from time to time in effect.
2.10    Conversions and Continuations.
(a)    Each Borrower may elect (i) to convert all or a portion of the
outstanding principal amount of any of its Base Rate Loans into LIBOR Loans, or
to convert any of its LIBOR Loans the Interest Periods for which end on the same
day into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any of its
LIBOR Loans the Interest Periods for which end on the same day for an additional
Interest Period, provided that (x) after giving effect to any conversion or
continuation, each Borrowing of LIBOR Loans shall be in a principal amount of
$10,000,000 or a higher integral multiple of $1,000,000 and the aggregate
principal amount of all Base Rate Loans shall be in a principal amount of
$10,000,000 or a higher integral multiple of $1,000,000, (y) except as otherwise
provided in Section 2.15(d), LIBOR Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto (and, in any
event, any conversion of a LIBOR Loan into a Base Rate Loan on any day other
than the last day of the Interest Period applicable thereto shall be subject to
Section 2.17) and (z) no conversion of Base Rate Loans into LIBOR Loans or
continuation of LIBOR Loans shall be permitted during the existence of a Default
or Event of Default.


42    



--------------------------------------------------------------------------------





(b)    Each Borrower must give the Administrative Agent written notice not later
than 11:00 a.m. three (3) Business Days prior to the intended effective date of
any conversion of Base Rate Loans into, or continuation of, LIBOR Loans and one
(1) Business Day prior to the intended effective date of any conversion of LIBOR
Loans into Base Rate Loans. Each such notice (each, a "Notice of
Conversion/Continuation") shall be irrevocable, shall be given in the form of
Exhibit B-3 and shall specify (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount and Type of the Loans being converted or continued.
Upon the receipt of a Notice of Conversion/Continuation, the Administrative
Agent will promptly notify each Bank of the proposed conversion or continuation.
In the event that any Borrower shall fail to deliver a Notice of
Conversion/Continuation as provided herein with respect to any of its
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof). In the event that any Borrower
shall have failed to specify an Interest Period to be applicable to any
conversion into, or continuation of, its LIBOR Loans, then such Borrower shall
be deemed to have selected an Interest Period of one month.
2.11    Payments and Computations; Apportionment of Payments.
(a)    The Borrowers shall make each payment hereunder irrespective of any right
of counterclaim, set-off or other defense (except as otherwise provided in
Section 2.19), not later than 11:00 a.m. on the day when due, in Dollars, to the
Administrative Agent (except as otherwise expressly provided herein as to
payments required to be made directly to the Issuing Banks or the Banks) at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by such
Borrower is in respect of principal, interest, commitment fees or any other
amount then payable hereunder to more than one Bank, to such Banks for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective amount then payable to such Banks and
(ii) if such payment by such Borrower is in respect of any amount then payable
hereunder to one Bank (including the Swingline Bank), to such Bank for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 10.07(d), from and after the effective date of
such Assignment and Assumption, the Administrative Agent shall make all payments
hereunder in respect of the interest assigned thereby to the Bank assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
(b)    All computations of interest and fees hereunder shall be made on the
basis of a year consisting of (i) in the case of interest on Base Rate Loans
based on the prime commercial lending rate of the Administrative Agent, 365/366
days, as the case may be, or (ii) in all other instances, 360 days; and in each
case under clauses (i) and (ii) above, with regard to the actual


43    



--------------------------------------------------------------------------------





number of days (including the first day, but excluding the last day) elapsed.
Each determination by the Administrative Agent of an interest rate, fee or
commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(c)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day (unless, in the case of a payment with respect to a LIBOR Loan, such next
succeeding Business Day falls in another calendar month, in which case such
payment shall be made on the next preceding Business Day), and any such
extension of time shall in such case be included in the computation of payment
of interest or fee, as the case may be.
(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Banks, the Swingline Bank
or the relevant Issuing Bank hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Banks, the Swingline Bank or the relevant
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the relevant Banks, the
Swingline Bank or the relevant Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank, such Swingline Bank or such Issuing Bank, with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(e)    Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Bank after acceleration of the Loans pursuant to
Section 7.01 shall be applied by the Administrative Agent as follows:
(i)    first, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
an Event of Default under Section 7.01(g)) of the Administrative Agent in
connection with enforcing the rights of the Banks under the Loan Documents;
(ii)    second, to the payment of any fees, indemnities, expenses and other
amounts owed to the Administrative Agent hereunder or under any other Loan
Document;
(iii)    third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
an Event of Default under Section 7.01(g)) of the Issuing Banks, the Swingline
Bank, the L/C Agent and each of the Banks in connection with enforcing their
rights under the Loan Documents;


44    



--------------------------------------------------------------------------------





(iv)    fourth, to the payment of all of the Obligations consisting of accrued
fees, interest, indemnities, expenses and other amounts (including fees incurred
and interest accruing at the then applicable rate after the occurrence of an
Event of Default under Section 7.01(g) irrespective of whether a claim for such
fees incurred and interest accruing is allowed in such proceeding);
(v)    fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to Cash Collateralize Letter of Credit Exposure);
(vi)    sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Loan Documents or otherwise and
not repaid; and
(vii)    seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Banks in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through (vii)
above, and (z) to the extent that any amounts available for distribution
pursuant to clause (v) above are attributable to the Issued but undrawn amount
of outstanding Letters of Credit, such amounts shall be held by the
Administrative Agent to Cash Collateralize Letter of Credit Exposure pursuant to
Section 3.07.
2.12    Recovery of Payments.
(a)    Each Borrower agrees that to the extent it makes a payment or payments to
or for the account of the Administrative Agent, any Bank, the Swingline Bank or
any Issuing Bank, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Bankruptcy Law
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.
(b)    If any amounts distributed by the Administrative Agent to any Bank, the
Swingline Bank or any Issuing Bank are subsequently returned or repaid by the
Administrative Agent to the applicable Borrower, its representative or successor
in interest, or any other Person, whether by court order, by settlement approved
by such Bank, the Swingline Bank or such Issuing Bank, or pursuant to applicable
law, such Bank, Swingline Bank or such Issuing Bank will, promptly upon receipt
of notice thereof from the Administrative Agent, pay the Administrative Agent
such amount. If any such amounts are recovered by the Administrative Agent from
such Borrower, its representative or successor in interest or such other Person,
the


45    



--------------------------------------------------------------------------------





Administrative Agent will redistribute such amounts to the Banks, Swingline Bank
or the Issuing Banks on the same basis as such amounts were originally
distributed.
2.13    Use of Proceeds. The proceeds of the Loans shall be available (and each
Borrower agrees that it shall use such proceeds) to provide working capital, and
for other general corporate purposes of the Borrowers (including for the
Reimbursement Obligations of the Borrowers hereunder) and their respective
Subsidiaries, not in contravention of any law or of the Loan Documents.
2.14    Pro Rata Treatment.
(a)    Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans shall be made by the Banks pro rata on the basis of their
respective Pro Rata Shares or on the basis of their respective outstanding
Revolving Loans (in the case of continuations and conversions of Revolving Loans
pursuant to Section 2.10), as the case may be from time to time.
(b)    Subject to the provisions of Section 2.20(a)(ii), all payments from or on
behalf of each Borrower on account of any Obligations of such Borrower shall be
apportioned ratably among the Banks based upon their respective share, if any,
of the Obligations with respect to which such payment was made.
(c)    If any Bank shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Bank receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its applicable share
thereof as provided herein, then the Bank receiving such greater proportion
shall (a) notify the Administrative Agent of such fact and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Banks, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Banks ratably in
accordance with their respective applicable shares; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.14(c) shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Bank) or (y) any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations or Swingline Loans to any
assignee or participant. Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Bank
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Bank were a direct creditor of such Borrower
in the amount of such participation. If under any applicable Bankruptcy Laws,
any Bank receives a secured claim in lieu of a setoff to which this Section
2.14(c) applies, such Bank shall, to the extent practicable, exercise its rights
in respect of such secured claim in a


46    



--------------------------------------------------------------------------------





manner consistent with the rights of the Banks entitled under this Section
2.14(c) to share in the benefits of any recovery on such secured claim.
2.15    Increased Costs, Etc.
(a)    If, due to any Change in Law, there shall be any increase in the cost to
any Bank of agreeing to make or of making, funding or maintaining Loans or of
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit or the making of any payment on any Letter of Credit (excluding, for
purposes of this Section 2.15, any such increased costs resulting from
Indemnified Taxes or Excluded Taxes), and such Bank reasonably determines it is
generally charging such amounts to its customers that are similarly situated to
the Borrowers and to the extent relevant, with a similar credit facility (it
being understood that (x) such determination shall be made by such Bank in good
faith and binding on the Borrowers once made and (y) such Bank shall not be
obligated to disclose any information it deems confidential to the Borrowers in
connection with the exercise of its rights for reimbursement under this Section
2.15(a)), then the applicable Borrower severally agrees to pay, from time to
time, within five days after demand by such Bank (with a copy of such demand to
the Administrative Agent), which demand shall include a statement of the basis
for such demand and a calculation in reasonable detail of the amount demanded,
to the Administrative Agent for the account of such Bank additional amounts
sufficient to compensate such Bank for such increased cost. A certificate as to
the amount of such increased cost, submitted to the applicable Borrower by such
Bank, shall be conclusive and binding for all purposes, absent manifest error.
(b)    If, due to any Change in Law, there shall be any increase in the amount
of capital or liquidity required or expected to be maintained by any Bank or any
corporation controlling such Bank as a result of or based upon the existence of
such Bank’s commitment to lend hereunder and other commitments of such type, and
such Bank reasonably determines it is generally charging such amounts to its
customers that are similarly situated to the Borrowers and to the extent
relevant, with a similar credit facility (it being understood that (x) such
determination shall be made by such Bank in good faith and binding on the
Borrowers once made and (y) such Bank shall not be obligated to disclose any
information it deems confidential to the Borrowers in connection with the
exercise of its rights for reimbursement under this Section 2.15(b)), then,
within five days after demand by such Bank or such corporation (with a copy of
such demand to the Administrative Agent), which demand shall include a statement
of the basis for such demand and a calculation in reasonable detail of the
amount demanded, the applicable Borrower severally agrees to pay to the
Administrative Agent for the account of such Bank, from time to time as
specified by such Bank, additional amounts sufficient to compensate such Bank in
the light of such circumstances, to the extent that such Bank reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Bank’s commitment to lend or to Issue or participate in
Letters of Credit hereunder or to making, funding or maintaining any Loan or to
the issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the applicable Borrower by such Bank
shall be conclusive and binding for all purposes, absent manifest error.


47    



--------------------------------------------------------------------------------





(c)    If, prior to the first day of any Interest Period with respect to any
LIBOR Loan, (x) the Required Banks notify the Administrative Agent that the
LIBOR Rate for such Interest Period for such LIBOR Loans will not adequately
reflect the cost to such Banks of making, funding or maintaining their LIBOR
Loans for such Interest Period, or (y) the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
such Interest Period, the Administrative Agent shall forthwith so notify the
applicable Borrower and the Banks, whereupon each such LIBOR Loan will (i) in
the case of requested new LIBOR Loans, be made as or remain Base Rate Loans or
as a LIBOR Loan with a different Interest Period as to which the Required Banks
have not given such a notice and (ii) in the case of existing LIBOR Loans,
automatically, on the last day of the then existing Interest Period therefor,
convert into Base Rate Loans or be continued as a LIBOR Loan with a different
Interest Period as to which the Required Banks have not given such notice.
(d)    Notwithstanding any other provision of this Agreement, if any Change in
Law shall assert that it is unlawful, for any Bank or its Applicable Lending
Office to perform its obligations hereunder to make LIBOR Loans or to continue
to fund or maintain LIBOR Loans hereunder, then, on notice thereof and demand
therefor by such Bank to the Borrowers through the Administrative Agent, (i)
each LIBOR Loan of such Bank will automatically, upon such demand, convert into
a Base Rate Loan, and (ii) the obligation of such Bank to make LIBOR Loans or to
convert Loans into LIBOR Loans shall be suspended until the Administrative Agent
shall notify the Borrowers that such Bank has determined that the circumstances
causing such suspension no longer exist (it being understood that such Bank
shall make and maintain Base Rate Loans in the amount that would otherwise be
made and maintained by such Bank as LIBOR Loans absent the circumstances
described above).
(e)    Each Bank shall promptly notify the Borrowers and the Administrative
Agent of any event of which it has actual knowledge which will result in, and
will use reasonable commercial efforts available to it (and not, in such Bank’s
good faith judgment, otherwise disadvantageous to such Bank) to mitigate or
avoid (i) any obligation by the Borrowers to pay any amount pursuant to Section
2.15(a) or 2.15(b) above or pursuant to Section 2.16 or (ii) the occurrence of
any circumstances of the nature described in Section 2.15(c) or 2.15(d) (and, if
any Bank has given notice of any such event and thereafter such event ceases to
exist, such Bank shall promptly so notify the Borrowers and the Administrative
Agent). Without limiting the foregoing, each Bank will designate a different
Applicable Lending Office if such designation will avoid (or reduce the cost to
the Borrowers of) any event described in the preceding sentence and such
designation will not, in such Bank’s good faith judgment, be otherwise
disadvantageous to such Bank.
(f)    Notwithstanding the provisions of Section 2.15(a), 2.15(b) or 2.16 (and
without limiting Section 2.15(e) above), if any Bank fails to notify the
Borrowers of any event or circumstance that will entitle such Bank to
compensation pursuant to Section 2.15(a), 2.15(b) or 2.16 within 120 days after
such Bank obtains actual knowledge of such event or circumstance, then such Bank
shall not be entitled to compensation from the Borrowers for any amount arising
prior to the date which is 120 days before the date on which such Bank notifies
the Borrowers of


48    



--------------------------------------------------------------------------------





such event or circumstance (except that, if the Change in Law giving rise to
compensation is retroactive, then the 120-day shall be extended to include the
period of retroactive effect thereof).
(g)    The applicable Borrower shall pay to each Bank, (i) as long as such Bank
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each LIBOR Loan equal to the actual costs of such reserves allocated to such
Loan by such Bank (as determined by such Bank in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided such Borrower shall have received at
least 10 days' prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Bank. If a Bank fails to give notice 10
days prior to the relevant interest payment date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.
2.16    Taxes.
(a)    Any and all payments hereunder shall be made, in accordance with
Section 2.11, free and clear of and without deduction or withholding for Taxes,
except as required by applicable law. If any Borrower or the Administrative
Agent shall be required by law (as determined in its good faith discretion) to
deduct or withhold any Taxes from or in respect of any sum payable hereunder to
any Bank or any Agent, such Borrower or the Administrative Agent shall timely
pay the full amount deducted or withheld to the relevant taxation authority or
other authority in accordance with applicable law, and if such Tax is an
Indemnified Tax, (i) the sum payable by such Borrower or the Administrative
Agent shall be increased as may be necessary so that after such Borrower and the
Administrative Agent have made all required deductions or withholding (including
such deductions or withholdings applicable to additional sums payable under this
Section 2.16) such Bank or such Agent, as the case may be, receives an amount
equal to the sum it would have received had no such deductions or withholding
been made and (ii) such Borrower or the Administrative Agent shall make all such
deductions or withholding.
(b)    In addition, without duplication of any amounts payable under Section
2.16(a), each Borrower shall pay to the relevant Governmental Authority in
accordance with applicable law, or timely reimburse the Administrative Agent for
the payment of, any Other Taxes.
(c)    Without duplication of any amounts payable under Section 2.16(a) or
2.16(b), each Borrower shall indemnify each Bank and each Agent for and hold
them harmless against the full amount of Indemnified Taxes, and for the full
amount of Indemnified Taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.16, imposed on or paid by such Bank or such Agent
(as the case may be) and any reasonable expenses arising therefrom or with
respect thereto. This indemnification payment shall be made within 30 days from
the date such Bank or such Agent (as the case may be) makes written demand
therefor.
(d)    Each Bank shall severally indemnify the Administrative Agent, within ten
days after demand therefor, for (i) any Taxes attributable to such Bank (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any Taxes attributable to such Bank’s


49    



--------------------------------------------------------------------------------





failure to comply with the last sentence of Section 10.07(g) relating to the
maintenance of a record and (iii) any Excluded Taxes attributable to such Bank,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Bank by the
Administrative Agent shall be conclusive absent manifest error. Each Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Bank under any Loan Document or otherwise payable by the
Administrative Agent to the Bank from any other source against any amount due to
the Administrative Agent under this Section 2.16(d).
(e)    Within 30 days after the date of any payment of Taxes by a Borrower
pursuant to this Section 2.16, such Borrower shall furnish to the Administrative
Agent, at its address referred to in Section 10.02, the original or a certified
copy of a receipt evidencing such payment. For purposes of this Section 2.16(e)
and Section 2.16(f), the terms “United States” and “United States person” shall
have the meanings specified in Section 7701(a)(9) and 7701(a)(30) of the
Internal Revenue Code, respectively.
(f)    (1) Each Bank, that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Initial Bank or each Issuing Bank, as the case may be, and on the date of
the Assignment and Assumption pursuant to which it becomes a Bank in the case of
each other Bank, and from time to time thereafter as requested in writing by the
Administrative Agent or the Parent (but only so long thereafter as such Bank
remains lawfully able to do so), shall deliver to each of the Administrative
Agent and the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.16(f)(ii)
below) shall not be required if in the Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.
(i)    Without limiting the generality of the foregoing, in the event that any
Borrower is a resident for tax purposes in the United States,
(A)    Each Bank that is a United States person, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Bank or
each Issuing Bank, as the case may be, and on the date of the Assignment and
Assumption pursuant to which it becomes a Bank in


50    



--------------------------------------------------------------------------------





the case of each other Bank, and from time to time thereafter as requested in
writing by the Administrative Agent or the Borrower (but only so long thereafter
as such Bank remains lawfully able to do so), shall deliver to the Borrower and
the Administrative Agent, two executed originals of Internal Revenue Service
(“IRS”) Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;
(B)    Any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Bank is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit
E-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Bank is a partnership and one
or more direct or indirect partners of such Foreign Bank are claiming the


51    



--------------------------------------------------------------------------------





portfolio interest exemption, such Foreign Bank may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(g)    Each Bank agrees that if any form or certification it previously
delivered pursuant to Section 2.16(f) expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(h)    [Reserved].
(i)    If a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Bank shall deliver to the Parent and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Parent or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Parent or the Administrative Agent as may be
necessary for the Parent and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (i), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. For purposes of
determining withholding Taxes imposed under FATCA, from and after the Effective
Date, the Borrowers and the Administrative Agent shall treat (and the Banks
hereby authorize the Administrative Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(j)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.16 (including by the payment of additional amounts
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all


52    



--------------------------------------------------------------------------------





out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
2.17    Compensation. Each Borrower will compensate each Bank upon demand for
all losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or redeployment of deposits or other funds
required by such Bank to fund or maintain such Borrower's LIBOR Loans, but
excluding lost profits) that such Bank may incur or sustain (i) if for any
reason (other than a default by such Bank) a Borrowing or continuation of, or
conversion into, a LIBOR Loan of such Borrower does not occur on a date
specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan of such Borrower occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18 or any acceleration of the maturity of the Loans
pursuant to Section 7.01), (iii) if any prepayment of any LIBOR Loan of such
Borrower is not made on any date specified in a notice of prepayment given by
such Borrower or (iv) as a consequence of any other failure by such Borrower to
make any payments with respect to any LIBOR Loan of such Borrower when due
hereunder. Calculation of all amounts payable to a Bank under this Section 2.17
shall be made as though such Bank had actually funded its relevant LIBOR Loan
through the purchase of a Eurodollar deposit bearing interest at the LIBOR Rate
in an amount equal to the amount of such LIBOR Loan, having a maturity
comparable to the relevant Interest Period; provided, however, that each Bank
may fund its LIBOR Loans in any manner it sees fit and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this Section
2.17. A certificate (which shall be in reasonable detail) showing the bases for
the determinations set forth in this Section 2.17 by any Bank as to any
additional amounts payable pursuant to this Section 2.17 shall be submitted by
such Bank to the applicable Borrower either directly or through the
Administrative Agent. Determinations set forth in any such certificate made in
good faith for purposes of this Section 2.17 of any such losses, expenses or
liabilities shall be conclusive absent manifest error.
2.18    Replacement of Affected Bank, Defaulting Bank or Nonconsenting Bank. At
any time any Bank is an Affected Bank, a Defaulting Bank or a Nonconsenting
Bank, the Borrowers may, at their sole expense (including the assignment fee
specified in Section 10.07(a)) and effort,


53    



--------------------------------------------------------------------------------





replace such Affected Bank, Defaulting Bank or Nonconsenting Bank as a party to
this Agreement with one or more other Banks and/or Eligible Assignees, and upon
notice from the Borrowers such Affected Bank, Defaulting Bank or Nonconsenting
Bank shall assign pursuant to an Assignment and Assumption, and without recourse
or warranty, its Commitment, its Loans, the Reimbursement Obligations owing to
it, its obligations to fund Letter of Credit payments, its participation in, and
its rights and obligations with respect to, Swingline Loans and Letters of
Credit, and all of its other rights and obligations hereunder to such other
Banks and/or Eligible Assignees for a purchase price equal to the sum of the
principal amount of the Loans and Reimbursement Obligations so assigned, all
accrued and unpaid interest thereon, such Affected Bank’s, Defaulting Bank’s or
Nonconsenting Bank’s Pro Rata Share of all accrued and unpaid fees payable
pursuant to Section 2.09, any amounts payable pursuant to Section 2.16(j) as a
result of such Bank receiving payment of any LIBOR Loan prior to the end of an
Interest Period therefor (assuming for such purpose that receipt of payment
pursuant to such Assignment and Assumption constitutes payment of such LIBOR
Loan) and all other obligations owed to such Bank hereunder. Notwithstanding the
foregoing, (i) no Affected Bank, Defaulting Bank or Nonconsenting Bank shall be
required to make any such assignment if, prior to its receipt of the notice from
the Borrowers referred to in the foregoing sentence, as a result of a waiver or
otherwise, the circumstances entitling the Borrowers to require such assignment
cease to apply, and (ii) no Nonconsenting Bank shall be required to make any
such assignment if at the time of any such proposed assignment, any Default
under this Agreement has occurred and is continuing.
2.19    Increase in Commitments.
(a)    The Parent shall have the right, at any time and from time to time after
the Effective Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the aggregate Commitments (each
such requested increase, a “Commitment Increase”), by having one or more
existing Banks increase their respective Commitments then in effect (each, an
“Increasing Bank”), by adding as a Bank with a new Commitment hereunder one or
more Persons that are not already Banks (each, an “Additional Bank”), or a
combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or, unless the
Administrative Agent otherwise consents, a higher integral multiple of
$5,000,000, (ii) immediately after giving effect to any Commitment Increase, the
aggregate of all Commitment Increases effected after the Effective Date shall
not exceed $1,000,000,000, and (iii) no existing Bank shall be obligated to
increase its Commitment as a result of any request for a Commitment Increase by
the Parent unless it agrees in its sole discretion to do so.
(b)    Each Additional Bank must be an NAIC Bank and otherwise qualify as an
Eligible Assignee (the approval of which by the Administrative Agent, each
Fronting Bank that has Issued an outstanding Letter of Credit and the Swingline
Bank shall not be unreasonably withheld, conditioned or delayed) and the Parent
and each Additional Bank shall execute a joinder agreement together with all
such other documentation as the Administrative Agent may reasonably require, all
in form and substance reasonably satisfactory to the Administrative Agent, to
evidence the Commitment of such Additional Bank and its status as a Bank
hereunder.


54    



--------------------------------------------------------------------------------





(c)    If the aggregate Commitments are increased in accordance with this
Section, (i) the Parent shall determine the final amount and allocation of such
increase and (ii) the Administrative Agent and the Parent shall determine the
effective date (the “Commitment Increase Date,” which shall be a Business Day
not less than 30 days prior to the Maturity Date) of such increase. The
Administrative Agent shall promptly notify the Parent and the Banks of the final
amount and allocation of such increase and the Commitment Increase Date. The
Administrative Agent is hereby authorized, on behalf of the Banks, to enter into
any amendments to this Agreement and the other Loan Documents as the
Administrative Agent shall reasonably deem appropriate to effect such Commitment
Increase.
(d)    Notwithstanding anything set forth in this Section 2.19 to the contrary,
no increase in the aggregate Commitments pursuant to this Section 2.19 shall be
effective unless:
(i)    The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
(A)    as to each Increasing Bank, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Bank, a duly
executed joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.19(b);
(B)    an instrument, duly executed by each Borrower, acknowledging and
reaffirming its obligations under this Agreement and the other Loan Documents;
(C)    unless covered by resolutions previously delivered hereunder, a
certificate of the secretary or an assistant secretary or other appropriate
officer of each Borrower, certifying to and attaching the resolutions adopted by
the board of directors (or similar governing body) of such Borrower approving or
consenting to such Commitment Increase;
(D)    a certificate of a Responsible Officer, certifying that (y) as of the
Commitment Increase Date, all representations and warranties of the Borrowers
contained in this Agreement and the other Loan Documents qualified as to
materiality are true and correct and those not so qualified are true and correct
in all material respects, both immediately before and after giving effect to the
Commitment Increase (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
as of such date), and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and immediately after giving effect to such
Commitment Increase; and


55    



--------------------------------------------------------------------------------





(ii)    If there is a non-ratable increase in the aggregate Commitments, each
outstanding Syndicated Letter of Credit shall have been amended giving effect to
the reallocation of the Commitments or, if required, returned by each respective
beneficiary to the Administrative Agent and cancelled and/or exchanged for a new
or amended Syndicated Letter of Credit giving effect to the reallocated
Commitments; and
(iii)    In the case of any Credit Extension in connection with such Commitment
Increase, the conditions precedent set forth in Section 4.02 shall have been
satisfied.
To the extent necessary to keep the outstanding Loans ratable in the event of
any non-ratable increase in the aggregate Commitments, on the Commitment
Increase Date, (i) all then outstanding LIBOR Loans (the “Initial Loans”) shall
automatically be converted into Base Rate Loans, (ii) immediately after the
effectiveness of the Commitment Increase, the applicable Borrowers shall, if
they so request, convert such Base Rate Loans into LIBOR Loans (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Notice of Conversion/Continuation delivered to the Administrative
Agent in accordance with Section 2.10, (iii) each Bank shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Bank’s Pro Rata Share (calculated
after giving effect to the Commitment Increase) of the Subsequent Borrowings and
(z) such Bank’s Pro Rata Share (calculated without giving effect to the
Commitment Increase) of the Initial Loans, (iv) after the Administrative Agent
receives the funds specified in clause (iii) above, the Administrative Agent
shall pay to each Bank the portion of such funds equal to the difference, if
positive, between (y) such Bank’s Pro Rata Share (calculated without giving
effect to the Commitment Increase) of the Initial Loans and (z) such Bank’s Pro
Rata Share (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (v) the Banks shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their respective Commitment
(calculated after giving effect to the Commitment Increase), (vi) each
applicable Borrower shall pay all accrued but unpaid interest on the Initial
Loans to the Banks entitled thereto, and (vii) Schedule I shall automatically be
amended to reflect the Commitments of all Banks after giving effect to the
Commitment Increase. The conversion of the Initial Loans pursuant to clause (i)
above shall be subject to indemnification by the applicable Borrowers pursuant
to the provisions of Section 2.17 if the Commitment Increase Date occurs other
than on the last day of the Interest Period relating thereto. Notwithstanding
the foregoing, the Parent and the Administrative Agent may agree upon other
methods of implementing a Commitment Increase (including a phase-in of a
Commitment Increase with certain Banks having temporary risk participations in
outstanding Revolving Loans pending the end of Interest Periods for LIBOR Loans)
so long as the applicable method is not materially disadvantageous to any Bank.


56    



--------------------------------------------------------------------------------





2.20    Defaulting Banks.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Bank becomes a Defaulting Bank, then, until such time as such Bank is no
longer a Defaulting Bank, to the extent permitted by applicable law:
(i)    Such Defaulting Bank’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of “Required Banks” and in Section 10.01.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Bank pursuant to Section
10.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
(A)    first, to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent hereunder;
(B)    second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Bank to the Fronting Banks or the Swingline Bank hereunder;
(C)    third, if so determined by the Administrative Agent or requested by a
Fronting Bank, to Cash Collateralize the Letter of Credit Exposure with respect
to such Defaulting Bank in accordance with Section 2.20(c);
(D)    fourth, as the applicable Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which such Defaulting Bank has failed to fund its Pro Rata Share as
required by this Agreement, as determined by the Administrative Agent;
(E)    fifth, if so requested by the Parent or the Administrative Agent, to be
held in a non-interest bearing deposit account and released in order to (x)
satisfy such Defaulting Bank’s present (to the extent not applied pursuant to
the foregoing clauses (A) through (D)) or potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Fronting Banks’ future Fronting Exposure with respect to such Defaulting Bank
with respect to future Letters of Credit Issued under this Agreement, in
accordance with Section 2.20(c);
(F)    sixth, to the payment of any amounts owing to the Banks, the Swingline
Bank or any Fronting Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Bank, the Swingline Bank or any Fronting Bank
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement;


57    



--------------------------------------------------------------------------------





(G)    seventh, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; and
(H)    eighth, to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or any L/C Disbursement in respect of which such Defaulting Bank has not
fully funded its Pro Rata Share, and (y) such Loans were made or the related
Letters of Credit were Issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and obligations in respect of Letters of Credit owed to, all
non-Defaulting Banks on a pro rata basis prior to being applied to the payment
of any Loans of, or obligations in respect of Letters of Credit owed to, such
Defaulting Bank. Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by such
Defaulting Bank or to post Cash Collateral pursuant to this Section 2.20(a)(ii)
shall be deemed paid to and redirected by such Defaulting Bank, and each Bank
irrevocably consents thereto.
(iii)    No Defaulting Bank shall be entitled to receive any commitment fee
under Section 2.09(a) for any period during which that Bank is a Defaulting Bank
(and the Borrowers shall not be required to pay any such commitment fee that
otherwise would have been required to have been paid to that Defaulting Bank).
Each Defaulting Bank shall be entitled to receive Letter of Credit Fees for any
period during which that Bank is a Defaulting Bank (and the Borrowers shall be
required to pay such Letter of Credit Fees to such Defaulting Bank) only to the
extent allocable to its Pro Rata Share of the Stated Amount of Letters of Credit
for which such Defaulting Bank has provided Cash Collateral pursuant to this
Section 2.20. With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Bank pursuant to the previous sentence, the Borrowers shall
(x) pay to each non-Defaulting Bank that portion of any such fee otherwise
payable to such Defaulting Bank with respect to such Defaulting Bank’s
participation in Participated Letters of Credit that have been reallocated to
such non-Defaulting Bank pursuant to clause (iv) below, (y) pay to each Fronting
Bank the amount of any such fee otherwise payable to such Defaulting Bank to the
extent allocable to such Fronting Bank’s Fronting Exposure to such Defaulting
Bank, and (z) not be required to pay the remaining amount of any such fee.
(iv)    All of such Defaulting Bank’s Swingline Exposure and Letter of Credit
Exposure in respect of Participated Letters of Credit (and such Defaulting
Bank’s Letter of Credit Exposure in respect of Existing Syndicated Letters of
Credit that have not at such time been amended in accordance with Section
3.03(b)) shall automatically (effective on the day such Bank becomes a
Defaulting Bank) be reallocated among the


58    



--------------------------------------------------------------------------------





non-Defaulting Banks (or, with respect to any such Existing Syndicated Letters
of Credit, among the Syndicated L/C Participants that are not Defaulting
Lenders) in accordance with their respective Pro Rata Shares of the aggregate
Commitments (calculated without regard to such Defaulting Bank’s Commitment),
but in each case only to the extent that such reallocation does not cause the
Credit Exposure of any non-Defaulting Bank to exceed such non-Defaulting Bank’s
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Bank arising from that
Bank having become a Defaulting Bank, including any claim of a non-Defaulting
Bank as a result of such non-Defaulting Bank’s increased exposure following such
reallocation.
(v)    If the reallocation described in Section 2.20(a)(iv) cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to them hereunder or under law, (i) first, prepay Swingline
Loans in an amount equal to the Swingline Bank’s Swingline Exposure and (ii)
second, within two Business Days following notice by the Administrative Agent,
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to Section 2.20(a)(iv)) with respect to such Defaulting
Bank in accordance with the procedures set forth in Section 2.20(c). Any Cash
Collateral delivered by the Borrowers pursuant to this Section shall be
deposited in an interest bearing account with the Administrative Agent and shall
bear interest at a rate applicable for such account.
(b)    If the Parent, the Administrative Agent, the Swingline Bank and each
Fronting Bank that has Fronting Exposure agree in writing in their sole
discretion that a Defaulting Bank should no longer be deemed to be a Defaulting
Bank, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Defaulting Bank will, to the extent applicable, purchase that
portion of outstanding Loans of the other Banks or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans,
Syndicated Letters of Credit and funded and unfunded participations in
Participated Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Banks in accordance with their respective Credit Exposures (without
giving effect to Section 2.20(a)(iv)), whereupon such Defaulting Bank will cease
to be a Defaulting Bank; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while that Bank was a Defaulting Bank; provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to non-Defaulting Bank will constitute a waiver or release
of any claim of any party hereunder arising from that Bank’s having been a
Defaulting Bank.
(c)    (1)    At any time that there shall exist a Defaulting Bank, within one
Business Day following the written request of the Administrative Agent or any
Fronting Bank (with a copy to the Administrative Agent) the applicable Borrower
shall Cash Collateralize all Letter of Credit Exposure with respect to such
Defaulting Bank at the product of (i) the Cash Collateral


59    



--------------------------------------------------------------------------------





Percentage multiplied by (ii) all Letter of Credit Exposure with respect to such
Defaulting Bank (determined after giving effect to Section 2.20(a)(iv) and any
Cash Collateral provided by such Defaulting Bank).
(i)    The Borrowers, and to the extent provided by any Defaulting Bank, such
Defaulting Bank, hereby grant to the Administrative Agent, for the benefit of
the Fronting Banks, and agrees to maintain, a first priority security interest
in all Cash Collateral provided by a Borrower pursuant to Section 2.20(c)(i) as
security for the Defaulting Banks’ obligation to fund participations in respect
of Letters of Credit, to be applied pursuant to clause (iii) below. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the
Fronting Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Letter of Credit Exposure with respect to such
Defaulting Bank at such time, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Bank).
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.20 shall be held and applied to
the satisfaction of the Defaulting Bank’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Bank, any interest accrued on such obligation) and other obligations
for which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.
Cash Collateral (or the appropriate portion thereof) provided to reduce Letter
of Credit Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Letter of Credit Exposure or other
obligations giving rise thereto (including by the termination of Defaulting Bank
status of the applicable Defaulting Bank (or, as appropriate, its assignee)) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Borrower shall not be released during the existence of a
Default or Event of Default and (y) the Person providing Cash Collateral and
each applicable Fronting Bank may agree that Cash Collateral shall not be
released but instead held to support future anticipated Letter of Credit
Exposure or other obligations.
2.21    Provisions Relating to Non-NAIC Banks.
(a)    Each Bank represents that on the date of this Agreement (or, if later,
the date such Bank becomes a party to this Agreement), it is an NAIC Bank or has
entered into a Fronting Agreement with a NAIC Bank in accordance with the
requirements of this Section 2.21. Each Bank agrees to use commercially
reasonable efforts in order to at all times (i) be a NAIC Bank or (ii) maintain
in effect a Fronting Agreement with a NAIC Bank to act as a Fronting Bank for
such Bank in respect of its obligations under the Syndicated Letters of Credit
(which NAIC Bank, prior to entering in such Fronting Agreement, shall be subject
to the prior written consent of each of the Parent and the Administrative Agent,
such consent, in each case, shall not be


60    



--------------------------------------------------------------------------------





unreasonably withheld). If any Bank shall enter into a Fronting Agreement
hereunder at any time, it shall promptly furnish a copy thereof to the Parent
and the Administrative Agent. If at any time any Bank shall cease to be a NAIC
Bank, such Bank shall promptly notify the Parent and the Administrative Agent
and forthwith comply with its obligations under this Section 2.21. In connection
with the execution or termination of any Fronting Agreement, the L/C Agent is
authorized to amend or replace each outstanding Syndicated Letter Credit to add
or remove the applicable Non-NAIC Bank and Non-NAIC Fronting Bank, as the case
may be. Each Bank shall promptly provide evidence to the Administrative Agent or
the Parent of such Bank’s compliance with the requirements of this Section 2.21
upon request by the Administrative Agent or the Parent.
(b)    If at any time any Bank is a Non-NAIC Bank and does not have a Fronting
Agreement in effect with a NAIC Bank, such Non-NAIC Bank shall be obligated to
provide cash collateral for its Letter of Credit Exposure on the following
terms:
(i)    With respect to any then existing Participated Letter of Credit Exposure
of such Non-NAIC Bank, at the option of the applicable Fronting Bank or the
Parent, such Non-NAIC Bank shall forthwith deliver to the Administrative Agent
an amount in cash equal to the product of (i) the Cash Collateral Percentage
multiplied by (ii) the maximum amount of such Non-NAIC Bank’s Participated
Letter of Credit Exposure (such amount provided in respect of such Participated
Letter of Credit Exposure being herein called “Participated Letter of Credit
Cash Collateral”). Upon receipt of any Participated Letter of Credit Cash
Collateral (including any additional cash collateral provided under clause (iii)
below that constitutes Participated Letter of Credit Cash Collateral), the
Administrative Agent or the applicable Fronting Bank will establish one or more
cash collateral accounts in the name and under the sole dominion and control of
the Administrative Agent or the applicable Fronting Bank (each such cash
collateral account, a “Participated Letter of Credit Collateral Account”) and
deposit therein the relevant portion of such Participated Letter of Credit Cash
Collateral (including the relevant portion of any additional cash collateral
provided by such Non-NAIC Bank in respect of its additional Participated Letter
of Credit Exposure pursuant to clause (iii) below) as collateral solely for the
benefit of the applicable Fronting Bank to secure such Non-NAIC Bank’s
obligations in respect of the Participated Letter of Credit Exposure with
respect to Participated Letters of Credit issued by such Fronting Bank and such
Non-NAIC Bank hereby pledges and grants to the Administrative Agent or the
applicable Fronting Bank, for the benefit of the applicable Fronting Bank, a
security interest in all of its right, title and interest in and to each
Participated Letter of Credit Collateral Account and the balances from time to
time therein. The balances from time to time in the Participated Letter of
Credit Collateral Account shall not constitute payment of any such obligations
until applied by the Administrative Agent as provided herein.
(ii)    With respect to any then existing Syndicated Letter of Credit Exposure
of such Non-NAIC Bank, such Non-NAIC Bank and/or the Parent may request that
another Bank act as a Non-NAIC Fronting Bank for (and to enter into a Fronting
Agreement with) such Non-NAIC Bank with respect to such Non-NAIC Bank’s then
existing


61    



--------------------------------------------------------------------------------





Syndicated Letter of Credit Exposure (and such additional Syndicated Letter of
Credit Exposure of such Non-NAIC Bank, to the extent provided in clause (iii)
below); provided that (A) no Bank shall be obligated to so act as a Non-NAIC
Fronting Bank and (B) any agreement of any Bank to so act as a Non-NAIC Fronting
Bank shall be on such terms and conditions and subject to payment of such fees
as shall be agreed among such Non-NAIC Fronting Bank, the Non-NAIC Bank, the
Administrative Agent and the Parent (including, to the extent required by the
Non-NAIC Fronting Bank or the Parent, the requirement that such Non-NAIC Bank
shall forthwith deliver to the Administrative Agent an amount in cash equal to
the product of (i) the Cash Collateral Percentage multiplied by (ii) the maximum
amount of such Non-NAIC Bank’s Syndicated Letter of Credit Exposure (such amount
provided in respect of such Syndicated Letter of Credit Exposure being herein
called the “Syndicated Letter of Credit Cash Collateral”)). Upon receipt of any
Syndicated Letter of Credit Cash Collateral (including any additional cash
collateral provided under clause (iii) below that constitutes Syndicated Letter
of Credit Cash Collateral) by the Administrative Agent from such Bank, the
Administrative Agent will establish a cash collateral account (of the type
described in clause (i) above) (the “Syndicated Letter of Credit Collateral
Account” and, together with each Participated Letter of Credit Collateral
Account, each a “Letter of Credit Collateral Account”) and deposit therein such
Syndicated Letter of Credit Cash Collateral (including any additional cash
collateral provided by such Bank in respect of its additional Syndicated Letter
of Credit Exposure pursuant to clause (iii) below) as collateral solely for the
benefit of the Non-NAIC Fronting Bank to secure such Non-NAIC Bank’s obligations
to the Non-NAIC Fronting Bank under such Fronting Agreement in respect of such
Non-NAIC Bank’s Syndicated Letter of Credit Exposure and such Non-NAIC Bank
hereby pledges and grants to the Administrative Agent, for the benefit of such
Non-NAIC Fronting Bank, a security interest in all of its right, title and
interest in and to the Syndicated Letter of Credit Collateral Account and the
balances from time to time therein. The balances from time to time in the
Syndicated Letter of Credit Collateral Account shall not constitute payment of
any such obligations until applied by the Administrative Agent as provided
herein.
(iii)    If at any time thereafter any Borrower shall request the Issuance of
additional Letters of Credit and at such time such Bank remains a Non-NAIC Bank,
upon the request of any applicable Fronting Bank, applicable Non-NAIC Fronting
Bank or the Parent, as applicable, such Non-NAIC Bank shall provide additional
cash collateral in respect of its Pro Rata Share (or, if the Parent has made a
Non-Pro Rata Issuance Election with respect to a Syndicated Letter of Credit,
any other applicable share of such Syndicated Letter of Credit) of the stated
amount under such Letter of Credit in accordance with clause (i) or (ii) above,
as applicable (provided that, with respect to any Participated Letter of Credit
Exposure, such collateral shall be provided only at the option of the applicable
Fronting Bank or the Parent and with respect to any Syndicated Letter of Credit
Exposure, such collateral shall be provided only at the option of the applicable
Non-NAIC Fronting Bank or the Parent) and, upon receipt of such collateral, the
applicable Fronting Bank, Administrative Agent or such other party shall hold
and apply


62    



--------------------------------------------------------------------------------





such collateral as Participated Letter of Credit Cash Collateral or Syndicated
Letter of Credit Cash Collateral, as applicable, in accordance with this
subsection (b).
(iv)    Anything in this Agreement to the contrary notwithstanding, funds held
in any Letter of Credit Collateral Account established under this subsection (b)
shall be subject to withdrawal only as provided herein. Amounts on deposit in
each Letter of Credit Collateral Account shall be invested and reinvested by the
Administrative Agent in such short-term investments as the Administrative Agent
shall determine in its sole discretion or, in the case of any Participated
Letter of Credit Collateral Account, as the applicable Fronting Bank for whose
benefits the funds therein have been pledged may direct the Administrative Agent
or, in the case of the Syndicated Letter of Credit Collateral Account, as the
applicable Non-NAIC Fronting Bank(s) may direct the Administrative Agent. All
such investments and reinvestments shall be held in the name and be under the
sole dominion and control of the Administrative Agent and shall be credited to
the relevant Letter of Credit Collateral Account for the benefit of the Person
for which such funds are being held. At any time, and from time to time, the
Administrative Agent shall, if instructed by (in the case of any Participated
Letter of Credit Collateral Account) the applicable Fronting Bank in its sole
discretion or (in the case of the Syndicated Letter of Credit Collateral
Account) the applicable Non-NAIC Fronting Bank (or the Parent if that Non-NAIC
Bank does not have in effect a Fronting Agreement) in its sole discretion, as
the case may be, liquidate any such investments and reinvestments and credit the
proceeds thereof to such Letter of Credit Collateral Account and apply or cause
to be applied the balances therein to the payment of such Bank’s obligations
then due and payable which are secured by such balances.
(v)    If at any time the Letters of Credit in respect of any Letter of Credit
Exposure for which cash collateral has been provided by such Non-NAIC Bank under
this subsection (b) shall no longer exist, the Administrative Agent shall, at
the request of such Non-NAIC Bank, deliver to such Non-NAIC Bank (with the
concurrence of the applicable Fronting Bank, applicable Non-NAIC Fronting Bank
or the Parent, as applicable), against receipt but without any recourse,
warranty or representation whatsoever, the remaining balance in the relevant
Letter of Credit Collateral Account.
(vi)    If at any time such Non-NAIC Bank shall become a NAIC Bank, subject, in
the case of any Syndicated Letter of Credit Exposure of such Bank, to (x) the
termination of the Fronting Agreement entered into between the applicable
Non-NAIC Fronting Bank and such Bank releasing the Non-NAIC Fronting Bank’s
obligation thereunder to act as a Non-NAIC Fronting Bank for such Bank and (y)
with the consent of the beneficiary under each Syndicated Letter of Credit to
the extent required by the terms thereof or under applicable law, the amendment
of each such Syndicated Letter of Credit by the Administrative Agent to
reinstate such Bank’s liability thereunder (and terminate the applicable
Non-NAIC Fronting Bank’s liability thereunder), the Administrative Agent shall,
at the request of such Bank, deliver to such Bank (with the concurrence of the
applicable Fronting Bank (with respect to any Participated Letter of Credit
Exposure), the applicable Non-NAIC Fronting Bank (with respect to any


63    



--------------------------------------------------------------------------------





Syndicated Letter of Credit Exposure) or the Parent (with respect to any
Syndicated Letter of Credit Exposure for which the Non-NAIC Bank does not have
in effect a Fronting Agreement)), against receipt but without any recourse,
warranty or representation whatsoever, the remaining balance in the relevant
Letter of Credit Collateral Account.
(c)    Notwithstanding anything herein to the contrary, so long as any Bank
shall be a Non-NAIC Bank, the Parent may, upon notice to such Non-NAIC Bank and
the Administrative Agent, require such Non-NAIC Bank, at the expense of such
Non-NAIC Bank, to assign, without recourse (in accordance with and subject to
the restrictions contained in Section 10.07), all its interests, rights and
obligations under this Agreement and the Letters of Credit issued, or
participated in, by such Non-NAIC Bank to any Eligible Assignee and shall assume
such obligations (which assignee may be another Bank, if it, in its sole
discretion, accepts such assignment) with (and subject to) the consent of the
Administrative Agent (which consent shall not unreasonably be withheld);
provided that such Non-NAIC Bank shall have received payment of an amount equal
to the outstanding amount of its L/C Disbursements (including participations
therein), principal of its Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding L/C Disbursements, Loans and accrued interest and fees) or the
Borrowers (in the case of all other amounts).
(d)    During the period that such Non-NAIC Bank (i) does not have a Non-NAIC
Fronting Bank and (ii) continues to be a Bank hereunder, the Borrowers may,
subject to the terms and conditions set forth in this clause (d), elect that all
Syndicated Letters of Credit that are requested to be issued or that are
outstanding, be issued or renewed, extended or amended, as applicable, by the
Banks on an adjusted pro rata basis that excludes the Commitment of such
Non-NAIC Bank (such election, a “Non-Pro Rata Issuance Election”), provided
that, if the Borrowers make a Non-Pro Rata Issuance Election, (i) such issuance,
renewal, extension or adjustment shall be made only to the extent that it would
not cause the Credit Exposure owing to any Bank to exceed such Bank’s Commitment
and (ii) thereafter, if the Parent elects to request a Loan, such Loan shall be
advanced as provided in Section 2.03(e).
ARTICLE III    
LETTERS OF CREDIT
3.01    Syndicated Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, at the
request of any Borrower at any time and from time to time during the
Availability Period, each Issuing Bank agrees to Issue Letters of Credit as
Syndicated Letters of Credit for the account of such Borrower or for the account
of any Wholly Owned Subsidiary; provided, that the Parent shall be a joint
applicant and account party with respect to any such Syndicated Letter of Credit
Issued for the account of a Person that is not a Borrower, and the Parent shall
be deemed the “Borrower” hereunder with respect to any such Syndicated Letter of
Credit. Such Syndicated Letters of Credit shall be substantially in the form of
Exhibit D with such changes therein as the L/C Agent (in consultation with the
Borrower) determines are acceptable to it and not adverse to the


64    



--------------------------------------------------------------------------------





interests of the Banks, taken as whole. If at the time that any Borrower
requests the Issuance of a Syndicated Letter of Credit by any Bank that is a
Non-NAIC Bank, any Non-NAIC Fronting Bank may Issue such Non-NAIC Bank’s Pro
Rata Share of such Syndicated Letter of Credit pursuant to terms set forth in
Section 2.21. Absent the prior written consent of each Issuing Bank, no
Syndicated Letter of Credit may be Issued that would vary the several and not
joint nature of the obligations of the Issuing Banks thereunder as provided in
the next succeeding sentence. Each Syndicated Letter of Credit shall be Issued
by all of the Issuing Banks acting through the L/C Agent, at the time of
Issuance as a single multi-bank letter of credit, but the obligation of each
Issuing Bank thereunder shall be several and not joint, in the amount of its Pro
Rata Share (or other applicable share if the Parent has made a Non-Pro Rata
Issuance Election with respect to such Syndicated Letters of Credit or in
respect of an Issuing Bank acting as a Non-NAIC Fronting Bank) of the Stated
Amount of such Syndicated Letter of Credit.
(b)    Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, the applicable Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
L/C Agent) to the L/C Agent at least three Business Days in advance of the
requested date of Issuance (or such shorter period as is acceptable to the L/C
Agent, including with respect to any request for the issuance of a Syndicated
Letter of Credit on the Effective Date) a notice in a form reasonably acceptable
to the L/C Agent (a “Syndicated Letter of Credit Notice”) requesting the
Issuance of a Syndicated Letter of Credit, or identifying the Syndicated Letter
of Credit to be amended, renewed, extended or increased, as the case may be, and
specifying the date of Issuance (which shall be a Business Day), the date on
which such Syndicated Letter of Credit is to expire (which shall comply with
Section 3.01(c)), the amount of such Syndicated Letter of Credit, the Applicable
Currency of such Syndicated Letter of Credit, the name and address of the
beneficiary thereof and the terms and conditions of (and such other information
as shall be necessary to prepare, amend, renew, extend or increase, as the case
may be) such Syndicated Letter of Credit, it being understood and agreed that
Syndicated Letters of Credit may be extended and renewed in accordance with
Section 3.01(c). If requested by the L/C Agent, the applicable Borrower shall
submit a letter of credit application on the L/C Agent’s standard form (with
such changes as the L/C Agent shall reasonably deem appropriate) in connection
with any request for a Syndicated Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application submitted by any
Borrower to the L/C Agent relating to any Syndicated Letter of Credit, the terms
and conditions of this Agreement shall control.
(c)    Expiration of Syndicated Letters of Credit. Each Syndicated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the Issuance of such Syndicated Letter of
Credit, or (ii) the L/C Maturity Date; provided, however, that at the applicable
Borrower’s request a Syndicated Letter of Credit shall provide by its terms, and
on terms acceptable to the L/C Agent, for renewal for successive periods of one
year or less (but not beyond the L/C Maturity Date) unless and until the L/C
Agent shall have delivered prior written notice of nonrenewal to the beneficiary
of such Syndicated Letter of Credit no later than the time specified in such
Syndicated Letter of Credit (which the L/C Agent shall do only if one or more of
the applicable conditions under Section 4.02 (other than the


65    



--------------------------------------------------------------------------------





delivery of a Letter of Credit Notice) is not then satisfied); provided that no
Syndicated Letter of Credit shall be renewed after the Maturity Date. The L/C
Agent shall promptly provide a copy of any such notice to the applicable
Borrower.
(d)    Obligation of Banks. The obligation of any Issuing Bank under any
Syndicated Letter of Credit shall be several and not joint and shall be in an
amount equal to such Issuing Bank’s Pro Rata Share (or other applicable share if
the Parent has made a Non-Pro Rata Issuance Election with respect to such
Syndicated Letter of Credit or in respect of an Issuing Bank acting as a
Non-NAIC Fronting Bank) of the aggregate Stated Amount of such Syndicated Letter
of Credit at the time such Syndicated Letter of Credit is Issued, and each
Syndicated Letter of Credit shall expressly so provide. The failure of any
Issuing Bank to make any L/C Disbursement in respect of any Syndicated Letter of
Credit on any date shall not relieve any other Issuing Bank of its corresponding
obligation, if any, hereunder to do so on such date, but no Issuing Bank shall
be responsible for the failure of any other Issuing Bank to make its L/C
Disbursement in respect of any Syndicated Letter of Credit. No increase of
Commitments under Section 2.19 or assignment of Commitments under Section 2.18
or Section 10.07 shall change or affect the liability of any Issuing Bank under
any outstanding Syndicated Letter of Credit until such Syndicated Letter of
Credit is amended giving effect to such increase, assignment or reallocation, as
the case may be. However, it is acknowledged by the Administrative Agent and the
Banks that amendments of outstanding Syndicated Letters of Credit may not be
immediately effected. Accordingly, whether or not Syndicated Letters of Credit
are amended as contemplated hereby, the Banks agree that they shall purchase and
sell participations or otherwise make or effect such payments among themselves
(but through the Administrative Agent) so that payments by the Banks of drawings
under Syndicated Letters of Credit and payments by the applicable Borrower of
L/C Disbursements and interest thereon are, except as otherwise expressly set
forth herein, in each case shared by the Banks in accordance with the respective
Pro Rata Shares (or other applicable shares if the Parent has made a Non-Pro
Rata Issuance Election with respect to such Syndicated Letters of Credit) of the
Banks from time to time in effect.
(e)    Issuance Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the L/C Agent in the name and on behalf of, and as
attorney-in-fact for, each Issuing Bank party to such Syndicated Letter of
Credit, and the L/C Agent shall act under each Syndicated Letter of Credit, and
each Syndicated Letter of Credit shall expressly provide that the L/C Agent
shall act, as the agent of each such Issuing Bank to (i) execute and deliver
such Syndicated Letter of Credit, (ii) receive drafts, other demands for payment
and other documents presented by the beneficiary under such Syndicated Letter of
Credit, (iii) determine whether such drafts, demands and documents are in
compliance with the terms and conditions of such Syndicated Letter of Credit,
(iv) notify such Issuing Bank and the applicable Borrower that a valid drawing
has been made and the date that the related L/C Disbursement is to be made and
(v) exercise all rights held by the issuer of a letter of credit under the
documents for which such Syndicated Letter of Credit shall provide credit
enhancement (or designate any Person as its representative for all such purposes
under such documents); provided that the L/C Agent shall have no obligation or
liability for any L/C Disbursement under such Syndicated Letter of Credit, and
each Syndicated Letter of Credit shall expressly so provide. Each Issuing Bank
hereby irrevocably appoints and designates the L/C Agent as its
attorney-in-fact, acting through any duly


66    



--------------------------------------------------------------------------------





authorized officer, to execute and deliver in the name and on behalf of such
Issuing Bank each Syndicated Letter of Credit to be Issued by such Issuing Bank
hereunder and to take such other actions contemplated by this Section 3.01(e).
Promptly upon the request of the L/C Agent, each Issuing Bank will furnish to
the L/C Agent such additional powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the L/C Agent has the power to act as attorney-in-fact for
such Issuing Bank to execute and deliver such Syndicated Letter of Credit.
(f)    Disbursement Procedures. The L/C Agent shall, within a reasonable time
following its receipt thereof (and, in any event, within any specific time
specified in the text of the relevant Syndicated Letter of Credit), examine all
documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The L/C Agent shall promptly after such examination and before
such L/C Disbursement notify each applicable Issuing Bank and the applicable
Borrower by telephone (confirmed by telecopy or email) of such demand for
payment. With respect to any demand for payment made under a Syndicated Letter
of Credit which the L/C Agent has informed the applicable Issuing Banks is
valid, each such Issuing Bank will promptly make an L/C Disbursement in respect
of such Syndicated Letter of Credit and in the Applicable Currency, such L/C
Disbursement to be made to the account of the L/C Agent most recently designated
by it for such purpose by notice to the Issuing Banks. The L/C Agent will make
such L/C Disbursement available to the beneficiary of such Syndicated Letter of
Credit by promptly crediting the amounts so received, in the funds so received,
to the account identified by such beneficiary in connection with such demand for
such L/C Disbursement. Promptly following any L/C Disbursement by any Issuing
Bank in respect of any Syndicated Letter of Credit, the L/C Agent will notify
the applicable Borrower of such L/C Disbursement.
(g)    Reimbursement. Each Borrower agrees that it shall reimburse the
applicable Issuing Banks in respect of L/C Disbursements made under such
Borrower’s Syndicated Letter of Credit by paying to the Administrative Agent an
amount in Dollars equal to the aggregate of the Dollar Amount (calculated as of
the L/C Disbursement Date) of each L/C Disbursement no later than 2:00 p.m. on
the Business Day following the L/C Disbursement Date (the “Syndicated L/C Honor
Date”) with respect to such Syndicated Letter of Credit together with interest
thereon payable as provided in Section 3.06. If the applicable Borrower fails to
so reimburse the Issuing Banks by such time of the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), so long as the conditions set forth in
Section 4.02 (other than the delivery of a Notice of Borrowing) are satisfied
and subject to the amount of the Unused Commitments, such Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Syndicated L/C Honor Date in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02(a)(i) for the
principal amount of Borrowings, and the L/C Disbursements of each of the Issuing
Banks shall be deemed to have satisfied their obligation to fund their Pro Rata
Share of such Borrowing. Without limiting any other obligations of each Borrower
hereunder, each Borrower hereby agrees to indemnify each applicable Issuing Bank
in respect of each Syndicated Letter of Credit denominated in a Foreign Currency
for any and all costs, expenses and losses incurred by such Issuing Bank as a
result of receiving payment or reimbursement for any L/C Disbursement thereunder
from any Person in a Currency other than Dollars. Any such amount payable to any
Issuing Bank shall be payable


67    



--------------------------------------------------------------------------------





within ten Business Days after demand and submission by such Issuing Bank of
satisfactory evidence reflecting the calculation of such amount, which shall be
conclusive absent manifest error.
3.02    Participated Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, any
Borrower may request any Fronting Bank (other than a Non-NAIC Fronting Bank) to
Issue, at any time and from time to time during the Availability Period, and
such Fronting Bank hereby agrees to Issue, Participated Letters of Credit for
the account of such Borrower or for the account of any Wholly Owned Subsidiary;
provided, that the Parent shall be a joint applicant and account party with
respect to any such Participated Letter of Credit Issued for the account of a
Person that is not a Borrower, and the Parent shall be deemed the “Borrower”
hereunder with respect to any such Participated Letter of Credit. Each
Participated Letter of Credit shall be in a form customarily used or otherwise
approved by the applicable Borrower and the applicable Fronting Bank.
(b)    Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, the applicable Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Fronting Bank and Administrative Agent) to the applicable Fronting
Bank and the Administrative Agent (which will promptly notify the Banks) at
least three Business Days in advance of the requested date of Issuance (or such
shorter period as is acceptable to the applicable Fronting Bank, including with
respect to any request for the Issuance of a Participated Letter of Credit on
the Effective Date, subject to approval by the applicable Fronting Bank) a
notice in a form reasonably acceptable to the applicable Fronting Bank (a
“Participated Letter of Credit Notice”) requesting the Issuance of a
Participated Letter of Credit, or identifying the Participated Letter of Credit
to be amended, renewed, extended or increased, as the case may be, and
specifying the date of Issuance (which shall be a Business Day), the date on
which such Participated Letter of Credit is to expire (which shall comply with
Section 3.02(c)), the amount of such Participated Letter of Credit, the
Applicable Currency of such Participated Letter of Credit, the name and address
of the beneficiary thereof and the terms and conditions of (and such other
information as shall be necessary to prepare, amend, renew, extend or increase,
as the case may be) such Participated Letter of Credit, it being understood and
agreed that Participated Letters of Credit may be extended and renewed in
accordance with Section 3.02(c). If requested by any applicable Fronting Bank,
the applicable Borrower shall submit a letter of credit application on such
Fronting Bank’s standard form (with such changes as such Fronting Bank shall
reasonably deem appropriate) in connection with any request for a Participated
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application submitted by any Borrower to such Fronting Bank relating
to any Participated Letter of Credit, the terms and conditions of this Agreement
shall control.
(c)    Expiration of Participated Letters of Credit. Each Participated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the Issuance of such Participated Letter of
Credit, or (ii) the L/C Maturity Date; provided,


68    



--------------------------------------------------------------------------------





however, that at the applicable Borrower’s request a Participated Letter of
Credit shall provide by its terms, and on terms acceptable to the applicable
Fronting Bank, for renewal for successive periods of one year or less (but not
beyond the L/C Maturity Date) unless and until the applicable Fronting Bank
shall have delivered prior written notice of nonrenewal to the beneficiary of
such Participated Letter of Credit no later than the time specified in such
Participated Letter of Credit (which the applicable Fronting Bank shall do only
if one or more of the applicable conditions under Section 4.02 (other than the
delivery of a Letter of Credit Notice) is not then satisfied); provided that no
Participated Letter of Credit shall be renewed after the Maturity Date. The
applicable Fronting Bank shall promptly provide a copy of any such notice to the
applicable Borrower and the Administrative Agent.
(d)    Participations. By the Issuance of a Participated Letter of Credit (or
the fronting for a Non-NAIC Bank in respect of a Syndicated Letter of Credit
pursuant to Section 2.21) by the applicable Fronting Bank and without any
further action on the part of the applicable Fronting Bank or the Banks, the
applicable Fronting Bank hereby grants to each applicable Bank in respect of
such Participated Letter of Credit (or to the Non-NAIC Bank in respect of such
Syndicated Letter of Credit), and each such Bank (or such Non-NAIC Bank) hereby
acquires from the applicable Fronting Bank, a participation in such Participated
Letter of Credit (or such Syndicated Letter of Credit) in an amount equal to the
Dollar Amount of such Bank’s Pro Rata Share of the Stated Amount of such
Participated Letter of Credit (or such Syndicated Letter of Credit) and the
applicable Borrower’s reimbursement obligations with respect thereto. Each Bank
(or Non-NAIC Bank) acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Participated Letters of
Credit (or, with respect to any Non-NAIC Bank, Syndicated Letters of Credit) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any such Letter of
Credit or the existence of a Default or Event of Default or reduction or
termination of the aggregate Commitments. In consideration and in furtherance of
the foregoing, each Bank (or Non-NAIC Bank) hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Fronting Bank, the Dollar Amount of such Bank’s Pro Rata Share of
each L/C Disbursement made by the applicable Fronting Bank in respect of any
Participated Letter of Credit (or, with respect to any Non-NAIC Bank, Syndicated
Letter of Credit) promptly upon the request of the applicable Fronting Bank at
any time from the time such L/C Disbursement is made until such L/C Disbursement
is reimbursed by the applicable Borrower or at any time after any reimbursement
payment is required to be disgorged or refunded to any Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly following receipt by the Administrative Agent of
any payment from any Borrower pursuant to Section 3.02(f), the Administrative
Agent shall distribute such payment to the applicable Fronting Bank or, to the
extent that any Bank or Non-NAIC Bank have made payments pursuant to this
paragraph to reimburse the applicable Fronting Bank, then to such Banks or
Non-NAIC Bank and the applicable Fronting Bank as their interests may appear.
Any payment made by a Bank or Non-NAIC Bank pursuant to this paragraph to
reimburse any Fronting Bank for any L/C Disbursement made by it shall not
relieve the applicable Borrower of its obligation to reimburse such L/C
Disbursement. Notwithstanding anything herein to the contrary, effective upon
the increase of the Commitments pursuant to Section 2.19, each Bank’s
participation in any


69    



--------------------------------------------------------------------------------





Participated Letter of Credit (and each Non-NAIC Bank’s participation in any
Syndicated Letter of Credit) outstanding on such date shall be adjusted to
reflect its Pro Rata Share after giving effect to such increase.
(e)    Disbursement Procedures; Funding of Participations.
(i)    The applicable Fronting Bank shall, within a reasonable time following
its receipt thereof (and, in any event, within any time specified in the text of
the relevant Participated Letters of Credit Issued by it), examine all documents
purporting to represent a demand for payment under a Participated Letter of
Credit. The applicable Fronting Bank shall promptly after such examination
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy or email) of such demand for payment and whether such
Fronting Bank has made or will make a L/C Disbursement thereunder. If such
Borrower shall fail to reimburse the applicable Fronting Bank for such L/C
Disbursement on the date and time specified in Section 3.02(f), the
Administrative Agent shall notify each applicable Bank of the applicable L/C
Disbursement, the payment then due from such Borrower in respect thereof and the
Dollar Amount of such Bank’s Pro Rata Share thereof. Each applicable Bank
(including any applicable Non-NAIC Bank) shall upon such notice make funds
available to the Administrative Agent in Dollars for the account of the
applicable Fronting Bank at the Administrative Agent’s Account in an amount
equal to (i) in the case of a Participated Letter of Credit, the Dollar Amount
of its Pro Rata Share of the unpaid L/C Disbursement and (ii) in the case of a
Non-NAIC Bank with respect to Syndicated Letters of Credit, the Dollar Amount of
its Pro Rata Share (or other applicable share if the Parent has made a Non-Pro
Rata Issuance Election with respect to such Syndicated Letters of Credit) of
such Syndicated Letters of Credit being fronted by such Fronting Bank pursuant
to Section 2.21 (such amount, its “L/C Advance”) not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
applicable Borrower to reimburse the applicable Fronting Bank for the amount of
any payment made by such Fronting Bank under such Participated Letter of Credit
(or such Syndicated Letter of Credit in the case of a Non-NAIC Bank), together
with interest as provided herein.
(ii)    If any Bank fails to make available to the Administrative Agent for the
account of the applicable Fronting Bank any amount required to be paid by such
Bank pursuant to the foregoing provisions of this Section 3.02(e) by the time
specified in Section 3.02(e)(i), the applicable Fronting Bank shall be entitled
to recover from such Bank (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Fronting Bank at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the applicable Fronting Bank
submitted to any Bank (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.
Until a Bank funds its L/C Advance pursuant to this Section 3.02(e) to reimburse


70    



--------------------------------------------------------------------------------





the applicable Fronting Bank for any L/C Disbursement made by it, interest in
respect of such Bank’s L/C Advance shall be solely for the account of the
applicable Fronting Bank.
(f)    Reimbursement. Each Borrower agrees that it shall reimburse the
applicable Fronting Bank in respect of any L/C Disbursement made under such
Borrower’s Participated Letter of Credit by paying to the Administrative Agent
an amount in Dollars equal to the Dollar Amount (calculated as of the L/C
Disbursement Date) of such L/C Disbursement no later than 2:00 p.m. on the
Business Day following the L/C Disbursement Date (the “Participated L/C Honor
Date”) with respect to such Participated Letter of Credit together with interest
thereon payable as provided in Section 3.06. If the applicable Borrower fails to
so reimburse the Banks by such time, the Administrative Agent shall promptly
notify each Bank of the amount of the Unreimbursed Amount, and the amount of
such Bank’s Pro Rata Share thereof. In such event, the Borrower shall be deemed
to have requested a Borrowing of Base Rate Loans to be disbursed on the
Participated L/C Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02(a)(i) for
the principal amount of Borrowings, but subject to the amount of the Unused
Commitments, and subject to the conditions set forth in Section 4.02 (other than
the delivery of a Notice of Borrowing), and each Bank shall fund its Pro Rata
Share of such Borrowing as set forth in Section 2.02(b). If the Borrower is
unable to request a Borrowing of Base Rate Loans because it cannot satisfy each
of the conditions set forth in Section 4.02 (other than the delivery of a Notice
of Borrowing) or for any other reason, each Bank shall fund its L/C Advances as
set forth in Section 3.02(e). Without limiting any other obligations of each
Borrower hereunder, each Borrower hereby agrees to indemnify the applicable
Fronting Bank in respect of any Participated Letters of Credit denominated in a
Foreign Currency for any and all costs, expenses and losses incurred by it as a
result of receiving payment or reimbursement for any L/C Disbursement thereunder
from any Person in a Currency other than Dollars. Any such amount payable to any
Fronting Bank shall be payable within ten Business Days after demand and
submission by such Fronting Bank of satisfactory evidence reflecting the
calculation of such amount, which shall be conclusive absent manifest error.
(g)    Repayment of Participations.
(i)    At any time after the applicable Fronting Bank has made a payment under
any Participated Letter of Credit (or Syndicated Letter of Credit in the case of
a Non-NAIC Bank) and has received from any Bank such Bank’s L/C Advance in
respect of such payment in accordance with Section 3.02(e), if the
Administrative Agent receives for the account of the applicable Fronting Bank
any payment in respect of the related unpaid L/C Disbursement or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Bank its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Bank’s L/C Advance was outstanding) in the same funds
as those received by the Administrative Agent.


71    



--------------------------------------------------------------------------------





(ii)    If any payment received by the Administrative Agent for the account of
the applicable Fronting Bank pursuant to Section 3.02(e)(i) is required to be
returned under any of the circumstances described in Section 2.12 (including
pursuant to any settlement entered into by the applicable Fronting Bank in its
discretion), each Bank shall pay to the Administrative Agent for the account of
the applicable Fronting Bank its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Bank, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
(h)    Failure to Make L/C Advances. The failure of any Bank to make the L/C
Advance to be made by it on the date specified in Section 3.02(e) shall not
relieve any other Bank of its obligation hereunder to make its L/C Advance on
such date, but no Bank shall be responsible for the failure of any other Bank to
make the L/C Advance to be made by such other Bank on such date.
3.03    Existing Letters of Credit. The Borrowers, the Administrative Agent, the
Fronting Banks and the Banks agree that, as of the Effective Date:
(a)    Each Existing Letter of Credit described on Schedule II Issued for the
account of a Borrower and which remains outstanding as of the Effective Date
shall be deemed Issued as of the Effective Date under this Agreement as a
“Syndicated Letter of Credit” or “Participated Letter of Credit” as set forth on
such schedule.
(b)    As soon as possible following the Effective Date, each Existing Letter of
Credit that is a Syndicated Letter of Credit (an “Existing Syndicated Letter of
Credit”) shall be amended to replace each Existing Bank under the Existing
Credit Agreement with each Bank under this Agreement at the time of such
amendment in accordance with each such Bank’s Pro Rata Share (or other
applicable share if the Parent has made a Non-Pro Rata Issuance Election with
respect to such Syndicated Letters of Credit or in respect of an Issuing Bank
acting as a Non-NAIC Fronting Bank), it being understood for the avoidance of
doubt that such amendment shall not be deemed a Credit Extension hereunder.
Until an Existing Syndicated Letter of Credit has been amended in accordance
with this Section 3.03(b), each Existing Bank shall be deemed to have sold and
transferred to each Bank, as the case may be, and each such Bank (each, a
“Syndicated L/C Participant”) shall be deemed irrevocably and unconditionally to
have purchased and received from such Existing Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such Pro
Rata Share (or other applicable share in respect of an Issuing Bank acting as a
Non-NAIC Fronting Bank) in such Existing Syndicated Letter of Credit, each
drawing made thereunder, the obligations of any account party under this
Agreement with respect thereto and any security therefor or guaranty pertaining
thereto. Upon any change in the Commitments of the Banks hereunder, it is hereby
agreed that, with respect to all outstanding Existing Syndicated Letters of
Credit and unpaid drawings with respect thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.03(b) to reflect the
new Pro Rata Share of each Bank. No Borrower shall be obligated to pay any fees
or increase in fees as a result of any of the actions taken pursuant to this
Section 3.03(b) other than the customary fees Wells Fargo requires in connection
with the amendment of letters of credit.


72    



--------------------------------------------------------------------------------





(c)    In the event that a drawing occurs under an Existing Syndicated Letter of
Credit prior to its amendment as contemplated by this Section, each Syndicated
L/C Participant shall immediately pay to the Administrative Agent for the
account of each Existing Bank under such Existing Syndicated Letter of
Credit such Syndicated L/C Participant’s pro rata share of such Existing
Syndicated Letter of Credit, in accordance with the provisions of Section
3.03(b), plus, to the extent any Existing Bank (in its capacity as such) has
made a payment to the beneficiary in respect of such drawing, interest on such
amount at a rate per annum equal to the Federal Funds Rate from the time of such
payment by the Existing Bank to the date such Syndicated L/C Participant makes
such payment to the Administrative Agent. The obligation of each Syndicated L/C
Participant to make payments to the Administrative Agent for the account of the
Existing Banks with respect to Existing Syndicated Letters of Credit issued by
it shall be irrevocable and not subject to counterclaim, setoff or other defense
or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including any of the circumstances set forth in Section 3.05.
3.04    Conditions Precedent to the Issuance of Letters of Credit. Each Issuing
Bank shall not be under any obligation to, and in the case of clauses (i), (ii),
(iv), (v) and (vi) below shall not, Issue any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuance of such Letter of
Credit or any law applicable to such Issuing Bank or any Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall prohibit, or request that it refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon it with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank or
any Bank is not otherwise compensated) not in effect on the Effective Date, or
any unreimbursed loss, cost or expense which was not applicable, in effect or
known to it as of the Effective Date;
(ii)    the limitation on amounts set forth under Section 2.01 will be exceeded,
immediately after giving effect thereto;
(iii)    the L/C Agent or the applicable Fronting Bank, as the case may be,
shall have delivered the written notice of nonrenewal described in Section
3.01(c) and Section 3.02(c) with respect to such Letter of Credit;
(iv)    the Administrative Agent has received written notice from the applicable
Fronting Bank or the Required Banks, as the case may be, or any Borrower, on or
prior to the Business Day prior to the requested date of the issuance of such
Letter of Credit, that one or more of the applicable conditions under Section
4.02 is not then satisfied;
(v)    the expiry date of such Letter of Credit would occur more than twelve
months after the date of issuance or last extension unless the Required Banks
have approved such expiry date;


73    



--------------------------------------------------------------------------------





(vi)    the expiry date of such Letter of Credit is after the L/C Maturity Date,
unless all of the Banks have approved such expiry date in writing;
(vii)    such Letter of Credit is not in a form reasonably acceptable to, the
applicable Borrowers, the Administrative Agent and the L/C Agent or applicable
Fronting Bank, as the case may be;
(viii)    such Letter of Credit is denominated in a currency other than Dollars
or a Foreign Currency; or
(ix)    with respect to the issuance of a Participated Letter of Credit or the
fronting by a Non-NAIC Bank in respect of a Syndicated Letter of Credit, any
Bank is at that time a Defaulting Bank, unless the applicable Fronting Bank (x)
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Fronting Bank (in its sole discretion) with such Defaulting
Bank and/or the applicable Borrower, or (y) has received Cash Collateral from
(or entered into other arrangements satisfactory to such Fronting Bank in its
sole discretion with) the Borrowers to eliminate such Fronting Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.20(a)(iv)) with
respect to such Defaulting Bank as it may elect in its sole discretion; or
(x)    with respect to the issuance of a Syndicated Letter of Credit, any Bank
has advised the L/C Agent that it is a Non-NAIC Bank, unless either (A) such
Bank has (1) entered into a Fronting Agreement with a Fronting Bank with respect
to such Syndicated Letter of Credit or (2) complied with its obligations under
Section 2.21(b) or (B) the applicable Borrower has made a Non-Pro Rata Issuance
Election pursuant to Section 2.21(d).
3.05    Obligations Absolute. The Reimbursement Obligations of each Borrower
with respect to an L/C Disbursement under any Letter of Credit Issued for its
account and of any Bank (or any Non-NAIC Bank) to reimburse the applicable
Fronting Bank with respect to any L/C Disbursement made by such Fronting Bank
under any Participated Letter of Credit (or Syndicated Letter of Credit) shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement and any Letter of Credit Document under all
circumstances, including the following circumstances:
(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document, any Letter of Credit Document or any other agreement or instrument
relating thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Borrower in respect of any Letter
of Credit Document or any other amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents;
(iii)    the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of


74    



--------------------------------------------------------------------------------





Credit (or any Persons for which any such beneficiary or any such transferee may
be acting), any Issuing Bank, the Administrative Agent, the L/C Agent, any Bank
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any other Letter of Credit
Document or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; provided, however, that such draft or certificate
substantially complies with the terms of such Letter of Credit;
(vi)    any payment made by any Issuing Bank under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor−in−possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Bankruptcy
Law;
(vii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Currency in the relevant currency markets
generally;
(viii)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of any Borrower; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
guarantor, other than as may be expressly set forth in this Agreement.
None of the Administrative Agent, the L/C Agent, any Issuing Bank or any Bank or
any of their Related Parties shall have any liability or responsibility to any
Borrower by reason of or in connection with the issuance or transfer of any
Letter of Credit or any payment or failure to make any payment thereunder, or
any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond their control; provided that the foregoing shall not be construed to
excuse the Administrative Agent, the L/C Agent, any Issuing Bank or any Bank
from liability to any Borrower to the extent of any direct damages (as opposed
to consequential or exemplary damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
any Borrower that are caused by the gross negligence or willful misconduct of
the Administrative Agent, the L/C Agent, such Issuing Bank or such Bank, as
determined by a court of competent jurisdiction by final and


75    



--------------------------------------------------------------------------------





nonappealable judgment, when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.
3.06    Interest. Each L/C Disbursement made in respect of a Letter of Credit
shall bear interest at a rate per annum equal to the Adjusted Base Rate until
the date that is one Business Day following the L/C Disbursement Date, provided
that if such L/C Disbursement is not reimbursed in full by 2:00 p.m. on the date
that is one Business Day following the L/C Disbursement Date, the unpaid amount
of the Reimbursement Obligation thereof shall bear interest from such date until
such amount is paid in full at a rate per annum equal to the Adjusted Base Rate
plus an additional 2% per annum, payable on demand. The Administrative Agent
shall give prompt notice to the applicable Borrower and the applicable Banks of
the applicable interest rate determined by the Administrative Agent for purposes
of this Section.
3.07    Collateralization of Letters of Credit.
(a)    (i) Upon (A) the Administrative Agent’s request given in accordance with
Section 7.02 during the existence of an Event of Default, and (B) the L/C
Maturity Date, each Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount equal to the product of the (i) the Cash Collateral
Percentage multiplied by (ii) the aggregate Stated Amount of all Letters of
Credit Issued for the account of such Borrower outstanding at such time (whether
or not any beneficiary under any Letter of Credit shall have drawn or be
entitled at such time to draw thereunder) and (ii) in the event of a payment
under Section 2.06(b), the Administrative Agent will retain such amount as may
then be required to be retained, and the Administrative Agent shall deposit such
amounts in each case under clauses (i) and (ii) in a special collateral account
of such Borrower pursuant to arrangements satisfactory to the Administrative
Agent (such account, the “Cash Collateral Account”) for the benefit of the
Administrative Agent, the Issuing Banks, and the Banks, which Cash Collateral
Account shall be established and maintained in the United States.
(b)    Each Borrower hereby grants to the Administrative Agent, for the benefit
of the Issuing Banks and the Banks, a Lien upon and security interest in its
Cash Collateral Account and all amounts held therein from time to time as
security for the Letter of Credit Exposure relating to such Borrower, and for
application to its aggregate Reimbursement Obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account for the benefit
of the Issuing Banks and the Banks and such Borrower shall have no interest
therein except as set forth in Section 3.07(c). Amounts held in the Cash
Collateral Account pursuant to this Section 3.07 shall not bear interest during
the existence of an Event of Default.
(c)    In the event of a drawing, and subsequent payment by any Issuing Bank,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Bank a Dollar Amount equal to the Reimbursement Obligation created
as a result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Notwithstanding anything in this Agreement to the contrary, to the
extent any such drawing is made, the applicable Borrower’s Reimbursement
Obligation shall be


76    



--------------------------------------------------------------------------------





deemed to have been satisfied and discharged to the extent of any such payment
from the Cash Collateral Account. Any amounts remaining in any Cash Collateral
Account (including interest and profits) after the expiration of the Letters of
Credit and reimbursement in full of the Issuing Banks for all of their
respective obligations thereunder shall be held by the Administrative Agent, for
the benefit of such Borrower, to be applied against the Obligations of such
Borrower in such order and manner as the Administrative Agent may direct. If any
Borrower is required to provide Cash Collateral pursuant to Section 3.07(a),
such amount (including interest and profits), to the extent not applied as
aforesaid, shall be returned to such Borrower, provided that after giving effect
to such return (i) the aggregate Credit Exposure would not exceed the aggregate
Commitments at such time, and (ii) no Default or Event of Default shall have
occurred and be continuing at such time. If any Borrower is required to provide
Cash Collateral as a result of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to such Borrower within two Business
Days after all Events of Default have been cured or waived.
3.08    Use of Letters of Credit. The Letters of Credit shall be available and
each Borrower agrees that it shall use Letters of Credit Issued on its account
primarily (i) to support obligations under reinsurance liabilities (including
intercompany liabilities) of such Borrower or for other general corporate
purposes of such Borrower or (ii) with respect to Letters of Credit Issued on
the account of the Parent, (a) to support obligations under reinsurance
liabilities (including intercompany liabilities) of the Parent or any Wholly
Owned Subsidiary and (b) for other general corporate purposes of the Parent or
such Wholly Owned Subsidiary.
3.09    Reporting of Letter of Credit Information. At any time that there is a
Fronting Bank that is not also the financial institution acting as
Administrative Agent, then (a) on the last Business Day of each calendar month,
(b) on each date that a Participated Letter of Credit issued by such Fronting
Bank is amended, terminated or otherwise expires, (c) on each date that a
Participated Letter of Credit is issued or the expiry date of a Participated
Letter of Credit is extended by such Fronting Bank, and (d) upon the request of
the Administrative Agent, each Fronting Bank (or, in the case of clauses (b),
(c) or (d) of this Section, the applicable Fronting Bank) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Participated Letters of Credit issued by such Fronting Bank) with respect to
each Participated Letter of Credit issued by such Fronting Bank that is
outstanding hereunder. No failure on the part of any Fronting Bank to provide
such information pursuant to this Section 3.09 shall limit the obligations of
any Borrower or any Bank hereunder with respect to its reimbursement and
participation obligations hereunder.
ARTICLE IV    
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
4.01    Conditions Precedent to Effective Date. The occurrence of the Effective
Date, and the obligation of each Bank to make Credit Extensions hereunder, is
subject to the satisfaction of the following conditions precedent:


77    



--------------------------------------------------------------------------------





(a)    The Administrative Agent shall have received the following, each dated
the Effective Date (unless otherwise specified), in form and substance
reasonably satisfactory to the Administrative Agent (unless otherwise specified)
and in sufficient copies for each Bank:
(i)    Certified copies of the resolutions of the Board of Directors of each
Borrower approving the transactions contemplated by the Loan Documents and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with transactions contemplated by the Loan
Documents and each Loan Document to which it is or is to be a party.
(ii)    A certificate of each Borrower, signed on behalf of such Borrower by an
Authorized Officer (the statements made in which certificate shall be true on
and as of the Effective Date), certifying as to (1) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the Effective Date and (2) the absence of any event occurring and
continuing, or resulting from the Effective Date, that constitutes a Default.
(iii)    A certificate of an Authorized Officer of each Borrower certifying the
names and true signatures of the officers of such Borrower authorized to sign
each Loan Document to which it is or is to be a party and the other documents to
be delivered hereunder and thereunder.
(iv)    Favorable opinions of (1) Bär and Karrer Ag, special Swiss counsel for
the Parent, (2) Mayer Brown LLP, special New York counsel for the Borrowers, (3)
Conyers Dill & Pearman, Limited, special Bermuda counsel for Chubb Bermuda,
Tempest Life and Tempest and (4) in-house counsel of Chubb INA, all in form and
substance reasonably satisfactory to the Administrative Agent.
(b)    The Borrowers shall have paid (i) all accrued fees of the Administrative
Agent, the Joint Lead Arrangers and the Banks and all accrued expenses of the
Administrative Agent (including the accrued fees and expenses of counsel to the
Administrative Agent and local counsel on behalf of all of the Banks), in each
case to the extent then due and payable and (ii) all accrued and unpaid
principal, interest and fees due under the Existing Credit Agreement as of the
Effective Date.
(c)    On the Effective Date, (i) the Borrowers, the Administrative Agent and
each Bank shall have signed a counterpart of this Agreement and shall have
delivered (or transmitted by facsimile or in electronic (i.e., “pdf” or “tif”)
format) the same to the Administrative Agent; and (ii) there shall have been
delivered to the Administrative Agent for the account of each Bank that has
requested the same at least five Business Days prior to the Effective Date, the
appropriate Note or Notes, executed by each Borrower, in each case in the
amount, maturity and as otherwise provided herein.


78    



--------------------------------------------------------------------------------





(d)    The Administrative Agent shall have received an Account Designation
Letter from an Authorized Officer of each Borrower.
(e)    Each Bank shall have received from the Borrowers at least two Business
Days prior to the Effective Date all documentation and other information
reasonably requested by such Bank at least five Business Days prior to the
Effective Date that is required to satisfy applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
(f)    Each Existing Bank that will not be a Bank under this Agreement shall
have executed and delivered to the Administrative Agent an Existing Bank
Agreement.
4.02    Conditions Precedent to all Credit Extensions. The obligation of each
Bank and each Issuing Bank to make any Credit Extension (including any Credit
Extension on the Effective Date, but excluding (x) Revolving Loans made for the
purpose of repaying Refunded Swingline Loans pursuant to Section 2.02(d)) and
(y) Borrowings constituting a Conversion or Continuation of an outstanding Loan)
shall be subject to the further conditions precedent that on the date of such
Credit Extension:
(a)    The following statements shall be true (and each request for a Credit
Extension, and the acceptance by the Borrower that requested such Credit
Extension shall constitute a representation and warranty by such Borrower that
both on the date of such notice and on the date of such Credit Extension such
statements are true):
(i)    the representations and warranties contained in each Loan Document are
correct in all material respects (or, if qualified by materiality or reference
to Material Adverse Effect, correct in all respects) on and as of such date,
before and after giving effect to such Credit Extension, as though made on and
as of such date, other than any such representations or warranties that, by
their terms, refer to a specific date other the date of such Credit Extension,
in which case as of such specific date (provided, however, that the
representations and warranties contained in Section 5.01(f)(i) and the last
sentence of Section 5.01(g) shall be excluded from this clause (i) at all times
after (but shall be included on and as of) the Effective Date); and
(ii)    no Default has occurred and is continuing, or would result from such
Credit Extensions.
(b)    The applicable Borrower shall have delivered, as applicable, a Notice of
Borrowing in accordance with Section 2.02(a), a Notice of Swingline Borrowing in
accordance with Section 2.02(c), or a Letter of Credit Notice in accordance with
Section 3.01(b) or Section 3.02(b).
(c)    With respect to the making of any Credit Extension, the limitation on
amounts set forth under Section 2.01 will not be exceeded immediately after
giving effect thereto.


79    



--------------------------------------------------------------------------------





(d)    With respect to the Issuance of any Letter of Credit, the conditions in
Section 3.04 have been satisfied.
4.03    Determinations Under Section 4.01. For purposes of determining
compliance with the conditions specified in Section 4.01, each Bank shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Banks unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Bank prior to the Effective Date
specifying its objection thereto, provided that such Bank has been given at
least one Business Day’s notice that the final form of such document or matter
is available for its review.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
5.01    Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
(a)    Each Borrower and each of its Material Subsidiaries (i) is duly organized
or formed, validly existing and, to the extent such concept applies, in good
standing under the laws of the jurisdiction of its incorporation or formation,
except, in the case of any Material Subsidiary other than a Borrower, where the
failure to do so would not be reasonably likely to have a Material Adverse
Effect, (ii) is duly qualified and in good standing as a foreign corporation or
other entity in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite power and
authority (including all governmental licenses, permits and other approvals) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to have any
license, permit or other approval would not be reasonably likely to have a
Material Adverse Effect. No Borrower is an EEA Financial Institution.
(b)    All of the outstanding Equity Interests in each Borrower (other than the
Parent) have been validly issued, are fully paid and non‑assessable and (except
for any Preferred Securities issued after the date of this Agreement) are owned,
directly or indirectly, by the Parent free and clear of all Liens.
(c)    The execution, delivery and performance by each Borrower of each Loan
Document to which it is or is to be a party and the consummation of the
transactions contemplated by the Loan Documents, are within such Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene such Borrower’s constitutional documents, (ii) violate
any law, rule, regulation (including Regulation X of the Board of Governors of
the Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument


80    



--------------------------------------------------------------------------------





binding on or affecting any Borrower, any of its Subsidiaries or any of their
properties or (iv)  result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of any Borrower or any of its
Subsidiaries. No Borrower or any of its Subsidiaries is in violation of any such
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award or in breach of any such contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument, the violation or breach of which would
be reasonably likely to have a Material Adverse Effect.
(d)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or any other third party is required for
(i) the due execution, delivery, recordation, filing or performance by any
Borrower of any Loan Document to which it is or is to be a party or the other
transactions contemplated by the Loan Documents, or (ii) the exercise by the
Administrative Agent or any Bank of its rights under the Loan Documents, except
for the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect, subject to
bankruptcy, insolvency and similar laws of general application relating to
creditors’ rights and to general principles of equity.
(e)    This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Borrower party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Borrower
party thereto, enforceable against such Borrower in accordance with its terms.
(f)    There is no action, suit, investigation, litigation or proceeding
affecting any Borrower or any of its Subsidiaries, including any Environmental
Action, pending or, to such Borrower’s knowledge, threatened before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect or (ii) would reasonably be expected to affect the
legality, validity or enforceability of any Loan Document or the transactions
contemplated by the Loan Documents.
(g)    The Consolidated balance sheet of the Parent and its Subsidiaries as at
December 31, 2016, and the related Consolidated statements of income and of cash
flows of the Parent and its Subsidiaries for the fiscal year then ended,
accompanied by an unqualified opinion of PricewaterhouseCoopers LLP, independent
public accountants, and the Consolidated balance sheet of the Parent and its
Subsidiaries as at June 30, 2017, and the related Consolidated statements of
income and cash flows of the Parent and its Subsidiaries for the six months then
ended, duly certified by the Chief Financial Officer of the Parent, copies of
which have been furnished to each Bank, fairly present, subject, in the case of
said balance sheet as at June 30, 2017, and said statements of income and cash
flows for the six months then ended, to year‑end audit adjustments, the
Consolidated financial condition of the Parent and its Subsidiaries as at such
dates and the Consolidated results of operations of the Parent and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
applied on a consistent basis (subject, in the case of the June 30, 2017 balance
sheet and statements of income and cash flows, to the absence of footnotes).
Since December 31, 2016, there has been no Material Adverse Change.


81    



--------------------------------------------------------------------------------





(h)    No written information, exhibit or report furnished by or on behalf of
any Borrower to any Agent or any Bank in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading as at the date
it was dated (or if not dated, so delivered) in light of the circumstances under
which such statements were made.
(i)    Margin Stock constitutes less than 25% of the value of those assets of
any Borrower which are subject to any limitation on sale, pledge or other
disposition hereunder.
(j)    Neither any Borrower nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940. Neither the making of any Loans, nor the Issuance of any
Letters of Credit, nor the application of the proceeds or repayment thereof by
any Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of such Act or any rule, regulation
or order of the Securities and Exchange Commission thereunder.
(k)    Each Borrower is, individually and together with its Subsidiaries,
Solvent.
(l)    Except to the extent that any and all events and conditions under clauses
(i) through (v) below of this Section 5.01(l) in the aggregate are not
reasonably expected to have a Material Adverse Effect:
(i)    Neither any Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
(ii)    With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan that is not subject to United States
law maintained or contributed to by any Borrower or with respect to which any
Subsidiary of any Borrower may have liability under applicable local law (a
“Foreign Plan”):
(A)    Any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices.
(B)    The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the


82    



--------------------------------------------------------------------------------





actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles.
(C)    Each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
(iii)    During the twelve-consecutive-month period prior to the date of the
execution and delivery of this Agreement and prior to the request for any Credit
Extension hereunder, no steps have been taken to terminate any Pension Plan, no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a lien under section 302(f) of ERISA and no minimum funding waiver
has been applied for or is in effect with respect to any Pension Plan. No
condition exists or event or transaction has occurred or is reasonably expected
to occur with respect to any Pension Plan which could result in any Borrower or
any ERISA Affiliate incurring any material liability, fine or penalty.
(iv)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws.
(v)    No assets of any Borrower are or are deemed under applicable law to be
“plan assets” within the meaning of Department of Labor Regulation §2510.3-101.
(vi)    (i) No Borrower is or will be (A) an “employee benefit plan,” as defined
in Section 3(3) of ERISA or (B) a “plan” within the meaning of Section 4975(e)
of the Internal Revenue Code; (ii) no Borrower is or will be a “governmental
plan” within the meaning of Section 3(32) of ERISA; and (iii) no transactions by
or with any Borrower are or will be subject to federal, state or local statutes
applicable to such Borrower regulating investments of fiduciaries with respect
to governmental plans.
(m)    In the ordinary course of its business, each Borrower reviews the effect
of Environmental Laws on the operations and properties of such Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including any capital or operating expenditures required
for clean‑up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, and any actual
or potential liabilities to third parties and any related costs and expenses).
On the basis of this review, each Borrower has reasonably concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, are unlikely to have a Material Adverse Effect. The
operations and


83    



--------------------------------------------------------------------------------





properties of each Borrower and each of its Subsidiaries comply in all material
respects with all applicable Environmental Laws and Environmental Permits,
except for non-compliances which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; Hazardous Materials
have not been released, discharged or disposed of on any property currently
owned or operated by any Borrower or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect; and there are no
Environmental Actions pending or, to such Borrower’s knowledge, threatened
against any Borrower or its Subsidiaries, and to such Borrower’s knowledge no
circumstances exist that could be reasonably likely to form the basis of any
such Environmental Action, which (in either case), individually or in the
aggregate with all other such pending or threatened actions and circumstances,
would reasonably be expected to have a Material Adverse Effect.
(n)    Each Borrower and each of its Subsidiaries has filed, has caused to be
filed or has been included in all material federal tax returns and all other
material tax returns required to be filed and has paid all taxes shown thereon
to be due, together with applicable interest and penalties, except to the extent
contested in good faith and by appropriate proceedings (in which case adequate
reserves have been established therefor in accordance with GAAP).
(o)    Set forth on Schedule II hereto is a list of all Existing Letters of
Credit.
(p)    None of (i) the Parent, any Subsidiary of the Parent, or, to the
knowledge of the Parent or such Subsidiary, any of their respective directors,
officers, employees or Affiliates, or (ii) to the knowledge of the Parent, any
agent or representative of the Parent or any Subsidiary of the Parent that will
act in any capacity in connection with or benefit from the Credit Facility, (A)
is a Sanctioned Person or currently the subject or target of any Sanctions, (B)
is controlled by or is acting on behalf of a Sanctioned Person, (C) has its
assets located in a Sanctioned Country or (D) directly derives revenues from
unlawful investments in, or transactions with, Sanctioned Persons.
(q)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower
and its Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions. Each of the Borrower and its Subsidiaries, and to the
knowledge of Borrower, each director, officer, employee, agent and Affiliate of
Borrower and each such Subsidiary, is in compliance in all material respects
with all Anti-Corruption Laws and Anti-Money Laundering Laws and applicable
Sanctions. No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
6.01(j). Each Borrower and each of its Subsidiaries is in compliance in all
material respects with the Patriot Act.
(r)    Ten Non-Bank Rule and Twenty Non-Bank Rule. The Parent is in compliance
with the Ten Non-Bank Rule and the Twenty Non-Bank Rule; it being understood
that the Parent shall assume for the purpose of this representation that no Bank
or Transferee has (i) incorrectly declared its status as a Qualifying Bank, (ii)
breached the assignment, participation, sub-


84    



--------------------------------------------------------------------------------





participation or other transfer provisions set forth in Section 10.07 or (iii)
ceased to be a Qualifying Bank after the date it became a Bank under this
Agreement or otherwise a Transferee.
5.02    Representations by Banks. Each Bank represents that, as of the date of
this Agreement, it is a Qualifying Bank.
ARTICLE VI    
COVENANTS OF THE BORROWERS
6.01    Affirmative Covenants. So long as any Loan, Reimbursement Obligation or
any other Obligation (other than contingent indemnification obligations for
which no claim has been made) of any Borrower under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding or any Bank shall have
any Commitment hereunder, each Borrower will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include compliance with Environmental Laws, Environmental Permits, ERISA and
the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its property; provided, however, that neither any Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or levy that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.
(c)    Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Parent or such Material Subsidiary
operates (it being understood that the foregoing shall not apply to maintenance
of reinsurance or similar matters which shall be solely within the reasonable
business judgment of the Parent and its Subsidiaries).
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Material Subsidiaries to preserve and maintain, its existence,
legal structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that (i) the Parent and
its Subsidiaries may consummate any merger or amalgamation or consolidation
permitted under Section 6.02(c), (ii) no Subsidiary (other than a Borrower)
shall be required to preserve and maintain its existence, legal structure, legal
names or other rights (charter and statutory) if the Board of Directors of a
direct or indirect parent of such Subsidiary has determined that such action is
not disadvantageous in any material respect to the Parent, such parent or the
Banks, and (iii) neither the Parent nor any of its Subsidiaries shall be
required to


85    



--------------------------------------------------------------------------------





preserve any right, permit, license, approval, privilege or franchise if the
Board of Directors of the Parent or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent or such Subsidiary, as the case may be, and that the loss thereof is
not disadvantageous in any material respect to the Parent, such Subsidiary or
the Banks.
(e)    Visitation Rights. At any reasonable time and from time to time upon not
less than three Business Days prior notice, permit the Administrative Agent
(upon request made by any Agent or any Bank), or any agents or representatives
thereof, at the expense (so long as no Default has occurred and is continuing)
of such Agent or such Bank, as the case may be, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Parent and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Parent and any of its Subsidiaries with any of their
officers or directors and with, so long as a representative of the Parent is
present, their independent certified public accountants; provided that neither
the Parent nor any of its Subsidiaries shall be required to disclose any
information that it reasonably determines is entitled to the protection of
attorney-client privilege or if such disclosure would violate any applicable
law.
(f)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Parent and
each such Subsidiary sufficient to permit the preparation of financial
statements in accordance with GAAP.
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
(h)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates (other than any such transactions between Borrowers or
Wholly Owned Subsidiaries) on terms that are fair and reasonable and no less
favorable than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.
(i)    Pari Passu Ranking. Ensure that at all times the Obligations and the
claims of the Banks, the Swingline Bank, the Issuing Banks and the Agents
against it under the Loan Documents will rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
claims which are preferred by any bankruptcy, insolvency, liquidation or other
similar laws of general application or are mandatorily preferred by law applying
to insurance companies generally.
(j)    Sanctions; Anti-Corruption and Anti-Money Laundering Compliance. (i)
Shall and shall cause each of its Subsidiaries to have a compliance program that
is reasonably designed to comply with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions; (ii) not request or use, and ensure
that its and its Subsidiary’s respective directors,


86    



--------------------------------------------------------------------------------





officers, employees and agents shall not use, the proceeds of any Credit
Extension hereunder, directly or knowingly indirectly, (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, in each case, in violation of applicable Sanctions, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto; and (iii) take, and cause each of its Subsidiaries to take,
to the extent commercially reasonable, such actions (including providing
information) as are reasonably requested by the Administrative Agent or any Bank
in order to assist the Administrative Agent and the Banks in maintaining
compliance with the Patriot Act.
6.02    Negative Covenants. So long as any Loan, Reimbursement Obligation or any
other Obligation (other than contingent indemnification obligations for which no
claim has been made) of any Borrower under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, each of the Borrowers will not, at any time:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including accounts)
whether now owned or hereafter acquired, or assign or permit any of its
Subsidiaries to assign, any accounts or other right to receive income, except:
(i)    Permitted Liens;
(ii)    Liens described on Schedule 6.02(a) hereto;
(iii)    purchase money Liens upon any property acquired or held by the Parent
or any of its Subsidiaries in the ordinary course of business to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition, construction or improvement of any
property to be subject to such Liens, or Liens existing on any property at the
time of acquisition or within 180 days following such acquisition (other than
any such Liens created in contemplation of such acquisition that do not secure
the purchase price), or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided, however, that no such Lien
shall extend to or cover any property other than the property being
acquired, constructed or improved, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced;
(iv)    Liens arising in connection with Capitalized Leases; provided that no
such Lien shall extend to or cover any assets other than the assets subject to
such Capitalized Leases;


87    



--------------------------------------------------------------------------------





(v)    (A) any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event, (B) any
Lien on any asset of any Person existing at the time such Person is merged or
consolidated with or into the Parent or any of its Subsidiaries in accordance
with Section 6.02(c) and not created in contemplation of such event and (C) any
Lien existing on any asset prior to the acquisition thereof by the Parent or any
of its Subsidiaries and not created in contemplation of such acquisition;
(vi)    [Reserved];
(vii)    Liens arising in the ordinary course of its business which (A) do not
secure Debt and (B) do not in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business;
(viii)    Liens on cash and Approved Investments securing Hedge Agreements
arising in the ordinary course of business;
(ix)    other Liens securing Debt or other obligations outstanding in an
aggregate principal or face amount not to exceed at any time 10% of Consolidated
Net Worth;
(x)    Liens consisting of deposits made by the Parent or any insurance
Subsidiary with any insurance regulatory authority or other statutory Liens or
Liens or claims imposed or required by applicable insurance law or regulation
against the assets of the Parent or any insurance Subsidiary, in each case in
favor of policyholders of the Parent or such insurance Subsidiary or an
insurance regulatory authority and in the ordinary course of the Parent’s or
such insurance Subsidiary’s business;
(xi)    Liens on Investments and cash balances of the Parent or any insurance
Subsidiary (other than capital stock of any Subsidiary) securing obligations of
the Parent or any insurance Subsidiary in respect of (i) letters of credit
obtained in the ordinary course of business; and/or (ii) trust arrangements
formed in the ordinary course of business, or other security arrangements with
any insurance Subsidiary of the Parent, in each case for the benefit of cedents
to secure reinsurance recoverables owed to them by the Parent or any insurance
Subsidiary;
(xii)    the replacement, extension or renewal of any Lien permitted by
clause (ii) or (v) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
(other than in respect of fees, expenses and premiums, if any) or change in any
direct or contingent obligor) of the Debt secured thereby;


88    



--------------------------------------------------------------------------------





(xiii)    Liens securing obligations owed by any Borrower to any other Borrower
or owed by any Subsidiary of the Parent (other than a Borrower) to the Parent or
any other Subsidiary;
(xiv)    Liens incurred in the ordinary course of business in favor of financial
intermediaries and clearing agents pending clearance of payments for investment
or in the nature of set-off, banker’s lien or similar rights as to deposit
accounts or other funds;
(xv)    judgment or judicial attachment Liens, provided that the enforcement of
such Liens is effectively stayed;
(xvi)    [Reserved]; and
(xvii)    Liens on securities arising out of repurchase agreements with a term
of not more than twelve months entered into with Banks or their Affiliates or
with securities dealers of recognized standing; provided that the aggregate
amount of all assets of the Parent and its Subsidiaries subject to such
agreements shall not at any time exceed $2,000,000,000.
(b)    Change in Nature of Business. Make any material change in the nature of
the business of the Parent and its Material Subsidiaries, taken as a whole, as
carried on at the date hereof.
(c)    Mergers, Etc. Merge into or amalgamate or consolidate with any Person or
permit any Person to merge into it, or permit any of its Subsidiaries to do so,
except that:
(i)    any Subsidiary of the Parent may merge into or amalgamate or consolidate
with any other Subsidiary of the Parent, provided that, in the case of any such
merger, amalgamation or consolidation, the Person formed by such merger,
amalgamation or consolidation shall be a Wholly Owned Subsidiary, provided
further that, in the case of any such merger, amalgamation or consolidation to
which a Borrower is a party, the Person formed by such merger, amalgamation or
consolidation shall be a Borrower;
(ii)    any Subsidiary of any Borrower may merge into or amalgamate or
consolidate with any other Person or permit any other Person to merge into,
amalgamate or consolidate with it; provided that the Person surviving such
merger, amalgamation or consolidation shall be a Wholly Owned Subsidiary;
(iii)    in connection with any sale or other disposition permitted under
Section 6.02(d), any Subsidiary of the Parent may merge into or amalgamate or
consolidate with any other Person or permit any other Person to merge into or
amalgamate or consolidate with it; and


89    



--------------------------------------------------------------------------------





(iv)    the Parent or any Borrower may merge into or amalgamate or consolidate
with any other Person; provided that, in the case of any such merger,
amalgamation or consolidation, the Person formed by such merger, amalgamation or
consolidation shall be the Parent or such Borrower, as the case may be;
provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.
(d)    Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any other Borrower to sell, lease, transfer or otherwise dispose of, all
or substantially all of its assets (excluding sales of investment securities in
the ordinary course of business).
(e)    Accounting Changes. Make or permit any change in the accounting policies
or reporting practices of the Parent, except as may be required or permitted by
GAAP.
6.03    Reporting Requirements. So long as any Loan, Reimbursement Obligation or
any other obligation of any Borrower under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, the Parent will furnish to the Agents and the Banks:
(a)    Default Notice. As soon as possible and in any event within five days
after the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect continuing on the date of
such statement, a statement of a Responsible Officer of the Parent setting forth
details of such Default, event, development or occurrence and the action that
the Parent or the applicable Subsidiary has taken and proposes to take with
respect thereto.
(b)    Annual Financials.
(i)    As soon as available and in any event within 90 days after the end of
each Fiscal Year (or, if earlier, within five Business Days after such date as
the Parent is required to file its annual report on Form 10-K for such Fiscal
Year with the Securities and Exchange Commission), a copy of the annual
Consolidated audit report for such year for the Parent and its Subsidiaries,
including therein a Consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such Fiscal Year and Consolidated statements of
income and cash flows of the Parent and its Subsidiaries for such Fiscal Year,
all reported on in a manner reasonably acceptable to the Securities and Exchange
Commission in each case and accompanied by an opinion of PricewaterhouseCoopers
LLP or other independent public accountants of recognized standing reasonably
acceptable to the Required Banks, together with (A) a certificate of the Chief
Financial Officer, Chief Accounting Officer or Chief Compliance Officer of the
Parent stating that no Default has occurred and is continuing, or if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent has taken a proposes to take with respect thereto, and
(B) a schedule in form reasonably satisfactory to the Administrative Agent of
the computations used by


90    



--------------------------------------------------------------------------------





the Parent in determining, as of the end of such Fiscal Year, compliance with
the covenants contained in Section 6.04.
(ii)    As soon as available and in any event within 120 days after the end of
each Fiscal Year, a copy of the annual Consolidated audit report for such year
for each Borrower (other than the Parent) and its Subsidiaries, including
therein a Consolidated balance sheet of such Borrower and its Subsidiaries as of
the end of such Fiscal Year and a Consolidated statement of income and a
Consolidated statement of cash flows of such Borrower and its Subsidiaries for
such Fiscal Year, all in reasonable detail and prepared in accordance with GAAP,
in each case accompanied by an opinion acceptable to the Required Banks of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing acceptable to the Required Banks (it being understood that Chubb INA
shall be deemed to have satisfied the requirements of this clause if its
financial statements are included in a footnote to the financial statements of
the Parent referred to in Section 6.03(b)(i) in a manner consistent with past
practice).
(iii)    As soon as available and in any event within 20 days after submission,
each statutory statement of the Borrowers (or any of them) in the form submitted
to the Supervisor of Insurance, the Insurance Division of the Bermuda Monetary
Authority.
(c)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year (or,
if earlier, within five Business Days after such date as the Parent is required
to file its quarterly report on Form 10-Q for such fiscal quarter with the
Securities and Exchange Commission), Consolidated balance sheets of the Parent
and its Subsidiaries as of the end of such quarter and Consolidated statements
of income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and Consolidated statements of
income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to the absence of footnotes and normal year‑end audit adjustments) by
the Chief Financial Officer, Chief Accounting Officer or Chief Compliance
Officer of the Parent as fairly presenting the financial condition of the Parent
and its Subsidiaries in accordance with GAAP, together with (i) a certificate of
said officer stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Parent has taken and proposes to take with respect thereto
and (ii) a schedule in form reasonably satisfactory to the Administrative Agent
of the computations used by the Parent in determining compliance with the
covenants contained in Section 6.04.
(d)    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department,


91    



--------------------------------------------------------------------------------





commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting any Borrower or any of its Subsidiaries of the type described in
Section 5.01(f).
(e)    Securities Reports. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements and reports that the Parent sends
to its stockholders generally, copies of all regular, periodic and special
reports, and all registration statements, that any Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any
Governmental Authority that may be substituted therefor, or with any national
securities exchange.
(f)    ERISA.
(i)    ERISA Events. Promptly and in any event within ten days after any
Borrower or any ERISA Affiliate institutes any steps to terminate any Pension
Plan or becomes aware of the institution of any steps or any written threat by
the PBGC to terminate any Pension Plan, or the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
lien under section 302(f) of ERISA, or the taking of any action with respect to
a Pension Plan which could reasonably be expected to result in the requirement
that any Borrower or any ERISA Affiliate furnish a bond or other security to the
PBGC or such Pension Plan, or the occurrence of any event with respect to any
Pension Plan which could reasonably be expected to result in any Borrower or any
ERISA Affiliate incurring any material liability, fine or penalty, or any
material increase in the contingent liability of any Borrower or any ERISA
Affiliate with respect to any post-retirement Welfare Plan benefit, notice
thereof and copies of all documentation relating thereto.
(ii)    Plan Annual Reports. Promptly upon request of any Agent or any Bank,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Pension Plan.
(iii)    Multiemployer Plan Notices. Promptly and in any event within 15
Business Days after receipt thereof by any Borrower or any ERISA Affiliate from
the sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by such
Borrower or any ERISA Affiliate in connection with any event described in
clause (A) or (B); provided, however, that such notice and documentation shall
not be required to be provided (except at the specific request of any Agent or
any Bank, in which case such notice and documentation shall be promptly provided
following such request) if such condition or event is not reasonably expected to
result in any Borrower or any ERISA Affiliate incurring any material liability,
fine, or penalty.


92    



--------------------------------------------------------------------------------





(g)    Regulatory Notices, Etc. Promptly after any Responsible Officer of the
Parent obtains knowledge thereof, (i) a copy of any notice from the Bermuda
Minister of Finance or the Registrar of Companies or any other person of the
revocation, the suspension or the placing of any restriction or condition on the
registration as an insurer of any Borrower under the Bermuda Insurance Act 1978
(and related regulations) or of the institution of any proceeding or
investigation which could result in any such revocation, suspension or placing
of such a restriction or condition, (ii) copies of any correspondence by, to or
concerning any Borrower relating to an investigation conducted by the Bermuda
Minister of Finance, whether pursuant to Section 132 of the Bermuda Companies
Act 1981 (and related regulations) or otherwise and (iii) a copy of any notice
of or requesting or otherwise relating to the winding‑up or any similar
proceeding of or with respect to any Borrower.
(h)    Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Borrower or any of its Subsidiaries as the Administrative
Agent, or any Bank through the Administrative Agent, may from time to time
reasonably request. Information required to be delivered pursuant to Sections
6.03(b), 6.03(c), and 6.03(e) shall be deemed to have been delivered on the date
on which the Parent provides notice to the Administrative Agent that such
information has been posted on the Parent’s website on the Internet at the
website address listed on the signature pages hereof, at sec.gov/ or at another
website identified in such notice and accessible by the Banks without charge;
provided that (x) such notice may be included in a certificate delivered
pursuant to Section 6.03(b)(i)(A) or 6.03(c)(i) and (y) the Parent shall deliver
paper copies of the information referred to in Sections 6.03(b), 6.03(c), and
6.03(e) to any Bank which requests such delivery.
6.04    Financial Covenants. So long as any Loan, Reimbursement Obligation or
any other obligation of any Borrower under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, the Parent will:
(a)    Adjusted Consolidated Debt to Total Capitalization Ratio. Maintain at all
times a ratio of Adjusted Consolidated Debt to Total Capitalization of not more
than 0.35 to 1.0.
(b)    Consolidated Net Worth. Maintain at all times Consolidated Net Worth in
an amount not less than $34,985,000,000.
ARTICLE VII    
EVENTS OF DEFAULT
7.01    Events of Default. If any of the following events (“Events of Default”)
shall occur and be continuing:
(a)    (i) any Borrower shall fail to pay any Loan or Reimbursement Obligation
when and as the same shall become due and payable, or (ii) any Borrower shall
fail to make any payment of interest on any Loan or Reimbursement Obligation,
any fee or any other amount


93    



--------------------------------------------------------------------------------





payable by such Borrower under any Loan Document, in each case under this clause
(ii) within five Business Days after the same becomes due and payable; or
(b)    any representation or warranty made by any Borrower (or any of its
officers) under or in connection with any Loan Document (excluding the
representation and warranty set forth in Section 5.01(r)) shall prove to have
been incorrect in any material respect when made; or
(c)    any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.13, 3.08, 6.01(d) (solely with respect to the
existence of the Parent), 6.02, 6.03(a) or 6.04; or
(d)    any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01(e) if such failure shall remain unremedied
for five Business Days after written notice thereof shall have been given to
such Borrower by any Agent or any Bank; or
(e)    any Borrower shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to such Borrower by any Agent
or any Bank; or
(f)    the Parent or any of its Subsidiaries shall fail to pay any Material
Financial Obligation (but excluding Debt outstanding hereunder) of the Parent or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material
Financial Obligation; or any such Material Financial Obligation shall be
declared to be due and payable or required to be prepaid or redeemed (other than
by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Material
Financial Obligation shall be required to be made, in each case prior to the
stated maturity thereof; or
(g)    any Borrower or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Borrower
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall


94    



--------------------------------------------------------------------------------





occur; or any Borrower or any of its Significant Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this Section
7.01(g); or
(h)    any final judgment or order for the payment of money in excess of
$200,000,000 shall be rendered against any Borrower or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
(i)    any provision in Article VIII of this Agreement shall for any reason
cease to be valid and binding on or enforceable against any Borrower (other than
as a result of a transaction permitted hereunder), or any such Borrower shall so
state in writing; or
(j)    a Change of Control shall occur; or
(k)    any Borrower or any ERISA Affiliate shall incur or shall be reasonably
expected to incur liability in excess of $200,000,000 in the aggregate with
respect to any Pension Plan or any Multiemployer Plan in connection with the
occurrence of any of the following events or existence of any of the following
conditions:
(i)    Institution of any steps by any Borrower, any ERISA Affiliate or any
other Person, including the PBGC to terminate a Pension Plan if as a result of
such termination a Borrower or any ERISA Affiliate would reasonably expect to be
required to make a contribution to such Pension Plan, or would reasonably expect
to incur a liability or obligation; or
(ii)    A contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a lien under section 302(f) of ERISA; or
(iii)    Any condition shall exist or event shall occur with respect to a
Pension Plan that is reasonably expected to result in any Borrower or any ERISA
Affiliate being required to furnish a bond or security to the PBGC or such
Pension Plan, or incurring a liability or obligation; or
(l)    any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability or a
default, within the meaning of Section 4219(c)(5) of ERISA, has occurred with
respect to such Multiemployer Plan in each case which could cause any Borrower
or any ERISA Affiliate to incur a payment obligation in excess of $200,000,000;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Banks, by notice to the Borrowers,
declare the Commitments and the Swingline Commitment and the obligation of the
Issuing Banks to Issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, (ii) shall at the request, or may with the consent,
of the Required Banks, by notice to the Borrowers, declare all or any part of
the outstanding Loans and other amounts payable under this Agreement and the
other Loan


95    



--------------------------------------------------------------------------------





Documents to be forthwith due and payable, whereupon all such amounts shall
become and be forthwith due and payable, without presentment, demand, notice of
intent to accelerate, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrowers; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to any Borrower
under any Bankruptcy Law, (x) the Commitments and Swingline Commitment and the
obligation of the Issuing Banks to Issue Letters of Credit shall automatically
be terminated, (y) all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers and (z) the obligation of the
Borrowers to provide cash collateral under Section 7.02 shall automatically
become effective, and/or (iii) shall at the request, or may with the consent, of
the Required Banks, exercise all rights and remedies available to it under this
Agreement, the other Loan Documents and applicable law.
7.02    Actions in Respect of the Letters of Credit upon Default. If any Event
of Default shall have occurred and be continuing, the Administrative Agent may,
or shall at the request of the Required Banks, after having taken any of the
actions described in Section 7.01(ii) or otherwise, make demand upon the
Borrowers to, and forthwith upon such demand the Borrowers will, pay to the
Administrative Agent on behalf of the Banks in same day funds at the
Administrative Agent’s office designated in such demand, an amount equal to the
aggregate Stated Amount of all Letters of Credit then outstanding as Cash
Collateral. If at any time during the existence of an Event of Default the
Administrative Agent determines that such funds are subject to any right or
claim of any Person other than the Administrative Agent and the Banks or that
the total amount of such funds is less than the aggregate Stated Amount of all
Letters of Credit, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional Cash
Collateral, an amount equal to the excess of (a) such aggregate Stated Amount
over (b) the total amount of funds, if any, that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, such funds shall be applied to reimburse the Issuing Banks
or Banks, as applicable, to the extent permitted by applicable law.
ARTICLE VIII    
THE GUARANTY


96    



--------------------------------------------------------------------------------





8.01    The Guaranty. The Parent hereby unconditionally, absolutely and
irrevocably guarantees, as a primary obligor and not merely as surety, the full
and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of all Obligations of the other Borrowers under the Loan Documents
including the principal of and interest (including, to the greatest extent
permitted by law, post-petition interest) on Loans and Reimbursement Obligations
owing by such other Borrowers pursuant to this Agreement with respect to Loans
and Letters of Credit and fees, expenses, indemnities or any other obligations,
whether now existing or hereafter incurred, created or arising and whether
direct or indirect, absolute or contingent, or due or to become due. This
Guaranty is a guaranty of payment and not of collection. Upon failure by any
Borrower to pay punctually any such amount, the Parent agrees to pay forthwith
on demand the amount not so paid at the place and in the manner specified in
this Agreement.
8.02    Guaranty Unconditional. The obligations of the Parent under this Article
VIII shall be unconditional, absolute and irrevocable and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(i)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any other obligor under any of the Loan Documents,
by operation of law or otherwise;
(ii)    any modification or amendment of or supplement to any of the Loan
Documents;
(iii)    any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Loan
Documents;
(iv)    any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;
(v)    the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, any Bank
or any other corporation or person, whether in connection with any of the Loan
Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
(vi)    any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal interest or any other amount payable under any of the Loan
Documents;


97    



--------------------------------------------------------------------------------





(vii)    any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Banks’ rights with respect thereto;
or
(viii)    any other act or omission to act or delay of any kind by any obligor,
the Administrative Agent, any Bank or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to the Parent’s obligations under
this Article VIII.
8.03    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Parent’s obligations under this Article VIII shall remain in
full force and effect until the Commitments of the Banks and the Swingline
Commitment of the Swingline Bank hereunder shall have terminated, no Letters of
Credit shall be outstanding and all Obligations payable by the other Borrowers
under the Loan Documents shall have been paid in full. If at any time any
payment of any Obligation by a Borrower under the Loan Documents is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Borrower or otherwise, the Parent’s obligations under
this Article VIII with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.
8.04    Waiver by the Parent. The Parent irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any corporation or
person against any other obligor or any other corporation or person.
8.05    Subrogation. The Parent hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against any
other Borrower, or any other insider guarantor that arise from the existence,
payment, performance or enforcement of the Parent’s obligations under or in
respect of this Guaranty or any other Loan Document, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Bank against any other
Borrower, or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from any other Borrower, or any
other insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all amounts payable under this Guaranty shall
have been paid in full in cash, no Letters of Credit shall be outstanding and
the Commitments of the Banks and the Swingline Commitment of the Swingline Bank
hereunder shall have expired or been terminated. If any amount shall be paid to
the Parent in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of all amounts payable under
this Guaranty, and (b) the L/C Maturity Date, such amount shall be received and
held in trust for the benefit of the Banks, shall be segregated from other
property and funds of the Parent and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter


98    



--------------------------------------------------------------------------------





arising. If (i) the Parent shall make payment to any Bank of all or any amounts
payable under this Guaranty, (ii) all amounts payable under this Guaranty shall
have been paid in full in cash, and (iii) the L/C Maturity Date shall have
occurred, the Banks will, at the Parent’s request and expense, execute and
deliver to the Parent appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Parent of an interest in the obligations resulting from such payment made by
the Parent pursuant to this Guaranty.
8.06    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under any of the Loan Documents is stayed upon
the insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Parent under this Article VIII forthwith on demand
by the Administrative Agent made at the request of the requisite proportion of
the Banks.
8.07    Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the latest of (i) the
payment in full in cash of all Obligations payable under this Guaranty and
(ii) the L/C Maturity Date, (b) be binding upon the Parent, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Administrative
Agent, the Issuing Banks, the Swingline Bank, the Banks and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Bank may assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement (including all or
any portion of its Commitment and the Loans and Reimbursement Obligations owing
to it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Bank herein or
otherwise, in each case as and to the extent provided in Section 10.07.
8.08    Subordination of Other Obligations. Any Debt of any Borrower now or
hereafter held by the Parent is hereby subordinated in right of payment to the
Obligations of such Borrower, and any such Debt collected or received by the
Parent after receipt of notice of an Event of Default (which has occurred and is
continuing) by the Administrative Agent shall be held in trust for the
Administrative Agent on behalf of the Banks and shall forthwith be paid over to
Administrative Agent for the benefit of Banks to be credited and applied against
such Obligations but without affecting, impairing or limiting in any manner the
liability of the Parent under any other provision hereof.
ARTICLE IX    
THE ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Banks (for purposes of this
Article, references to the Banks shall also mean each Issuing Bank and the
Swingline Bank) hereby irrevocably appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.


99    



--------------------------------------------------------------------------------





The provisions of this Article are solely for the benefit of the Administrative
Agent, the Swingline Bank, the Banks and the Issuing Banks, and no Borrower
shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
9.02    Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
Bankruptcy Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Bank in violation of any Bankruptcy Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any Affiliate thereof that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith


100    



--------------------------------------------------------------------------------





shall be necessary, under the circumstances as provided in Section 7.01, Section
7.02 and Section 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent in writing
by a Borrower, an Issuing Bank or a Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Bank pursuant to Section
3.09), (iii) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default or Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the Issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Bank or any Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Bank or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for one or more Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-


101    



--------------------------------------------------------------------------------





agents except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
9.06    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Banks and the Parent. Upon any
such resignation of the Administrative Agent, the Required Banks shall have the
right to appoint a successor Administrative Agent, subject (so long as no Event
of Default exists) to the consent of the Parent (which consent shall not be
unreasonably withheld). If no successor Administrative Agent shall have been so
appointed by the Required Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Banks, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent such successor Administrative
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Administrative Agent (other
than any rights to indemnity payments owing to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents. If within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section 9.06 no successor Administrative Agent shall have been appointed and
shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation or removal shall become effective, (ii) the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Banks shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time, if any, as the Required Banks appoint a
successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent shall have
become effective, the provisions of this Article IX shall inure to the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties as to any actions taken or omitted to be taken by it while it
was Administrative Agent under this Agreement.
9.07    Non-Reliance on Administrative Agent and Other Banks. Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Syndication Agents, Documentation Agents or
other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or


102    



--------------------------------------------------------------------------------





any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Bank hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Bankruptcy Law or any other judicial proceeding
relative to any Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or Reimbursement Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary advisable in order to have the claims of the
Banks, Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks,
Issuing Banks and the Administrative Agent and their respective agents,
sub-agents and counsel and all other amounts due the Banks, Issuing Banks and
the Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding and (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Bank and Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments to the
Banks or Issuing Banks, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents, sub-agents and counsel, and any other
amounts due the Administrative Agent under Section 2.09 or 10.04.
Notwithstanding anything in this Section 9.09 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Bank or any Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Bank or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Bank or any Issuing
Bank in any such proceeding.
9.10    Issuing Bank and Swingline Bank. The provisions of this Article IX
(other than Section 9.06) shall apply to the Issuing Banks and the Swingline
Bank mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.
ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Banks (or by the Administrative Agent at the direction or with the
consent of the Required Banks) (and, in the case of an amendment, the Parent),
and then any such waiver or consent shall be effective only in


103    



--------------------------------------------------------------------------------





the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall:
(i)    unless in writing and signed by all of the Banks (other than any Bank
that is, at such time, a Defaulting Bank), do any of the following at any time:
(i) waive any of the conditions specified in Section 4.01, in the case of the
Effective Date, or Section 4.02(c), (ii) change the number of Banks or the
percentage of (x) the Commitments, or (y) the Credit Exposure that, in each
case, shall be required for the Banks or any of them to take any action
hereunder, (iii) reduce or limit the obligations of the Parent under Article
VIII or release the Parent or otherwise limit the Parent’s liability with
respect to the obligations owing to the Agents and the Banks, (iv) amend this
Section 10.01 or any of the definitions herein that would have such effect, (v)
extend the Maturity Date or the L/C Maturity Date, (vi) limit the liability of
any Borrower under any of the Loan Documents, (vii) change or waive any
provision of Section 2.14 or any other provision of this Agreement requiring the
ratable treatment of the Banks or (viii) consent to the assignment or transfer
by any Borrower of such Borrower’s rights and obligations under any Loan
Document to which it is a party;
(ii)    unless in writing and signed by each directly affected Bank, do any of
the following at any time: (i) increase the Commitments of the Banks or subject
the Banks to any additional obligations, (ii) reduce the principal of, or
interest on, any Loan or Reimbursement Obligation or any fees or other amounts
payable hereunder, or increase any Bank’s Commitment other than as contemplated
by clause (c) of the definition of LIBOR Rate, or (iii) postpone any date fixed
for any payment of principal of, or interest on, any Loan or Reimbursement
Obligation or any fees or other amounts payable hereunder;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent or L/C Agent in addition to the Banks required above to
take such action, affect the rights or duties of such Agent or L/C Agent, as
applicable, under this Agreement or the other Loan Documents and no amendment,
waiver or consent shall, unless in writing and signed by an Issuing Bank or the
Swingline Bank in addition to the Banks above required to take such action,
affect the rights or duties of such Issuing Bank or Swingline Bank, as
applicable, under this Agreement or the other Loan Documents;
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
(b)    Notwithstanding anything to the contrary herein, (i) no Defaulting Bank
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (x) the
Commitment of any Defaulting Bank may not be increased or extended without the
consent of such Bank and (y) any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank that by its terms affects any
Defaulting Bank more adversely than other affected Banks shall require the
consent of such Defaulting


104    



--------------------------------------------------------------------------------





Bank and (ii) if the Administrative Agent and the Parent shall have jointly
identified (each in its sole discretion) an obvious error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Parent shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Banks within five Business Days
following the posting of such amendment to the Banks.
10.02    Notices, Etc.
(a)    All notices and other communications provided for hereunder shall be in
writing (including telegraphic or telecopy communication) and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
if to the Parent:


Bärengasse 32
CH‑8001 Zürich
Switzerland
Fax: +41 (0) 43 456 76 01;
if to Chubb Bermuda, Tempest Life or Tempest:


17 Woodbourne Avenue
Hamilton HM08 Bermuda
Fax: (441) 295 5221;


if to Chubb INA:
        
436 Walnut Street
Philadelphia, Pennsylvania 19106 USA
Fax: (215) 640-5569


if to any Bank, at its Applicable Lending Office;


if to Wells Fargo (in its capacity as Issuing Bank) at its address at 401 Linden
Street, Mail Code NC-6034, Winston-Salem, North Carolina 27101, Attn:
International Operations -- Standby Letter of Credit Department, Facsimile No.
(336) 735-0952, with a copy to Karen Hanke, Director, 301 South College Street,
11th Floor , Charlotte, NC 28288, Facsimile No. (704) 715-1486; and


if to Wells Fargo (in its capacity as Administrative Agent or Swingline Bank),
at its address at 1525 West W.T. Harris Blvd., Mail Code D1109-019, Charlotte,
North Carolina 28262, Attn: Syndication Agency Services, Facsimile No. (704)


105    



--------------------------------------------------------------------------------





715-0092, with a copy to Karen Hanke, Director, 301 South College Street, 11th
Floor, MAC D1053-115, Charlotte, NC 28288, Telecopy No. (704) 715-1486;


or, as to any party, at such other address as shall be designated by such party
in a written notice to the other parties.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)    Notices and other communications to the Banks and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank or any Issuing Bank pursuant to Article II or III if such Bank or such
Issuing Bank, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Parent may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Confidential Information available to the Issuing Banks and
the other Banks by posting Confidential Information on the Platform. The
Platform is provided “as is” and “as available.” The Agent Parties (as defined
below) do not warrant the accuracy or completeness of the Confidential
Information or the adequacy of the Platform, and expressly disclaim liability
for errors or omissions in the Confidential Information. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with any Confidential Information or the Platform. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any Bank
or any other Person or entity


106    



--------------------------------------------------------------------------------





for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of communications through the Internet (including, without
limitation, the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct or material breach in bad faith of such Agent
Party; provided that in no event shall any Agent Party have any liability to any
Borrower, any Bank, any Issuing Bank or any other Person for indirect, special,
incidental, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).
10.03    No Waiver; Remedies. No failure on the part of any Bank, the Swingline
Bank, any Issuing Bank or any Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
10.04    Costs and Expenses; Indemnity.
(a)    Each of the Borrowers agrees to pay on demand, (i) all reasonable and
documented costs and expenses of the Agents, the Joint Lead Arrangers, the L/C
Agent, each Issuing Bank and the Swingline Bank, in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents (including (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses and (B) the
reasonable and documented fees and expenses of a (1) single counsel for the
Administrative Agent and Wells Fargo in its capacity as an Issuing Bank, with
respect to advising the Administrative Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, (2) to the extent such single counsel does
not have regulatory expertise, one additional counsel to advise on regulatory
matters, (3) if reasonably necessary, a single local counsel for all Indemnified
Parties (taken as a whole) in each relevant jurisdiction and (4) if any such
counsel determines that an irreconcilable conflict of interest exists, one
additional counsel for all affected Indemnified Parties) it being agreed that
the expenses incurred in connection with the preparation, negotiation, execution
and delivery of the Commitment Letter, this Agreement and the other Loan
Documents on or before the Effective Date shall be subject to the limitations
set forth in the Commitment Letter; and (ii) all reasonable and documented costs
and expenses of each Agent, the L/C Agent, each Issuing Bank, the Swingline Bank
and each Bank in connection with the enforcement of the Loan Documents, whether
in any action, suit or litigation, or any bankruptcy, insolvency or other
similar proceeding affecting creditors’ rights generally (including the
reasonable and documented fees and expenses of a (A) a single counsel for the
Agents, the L/C Agent, the Issuing Banks, the Swingline Bank and the Banks
(taken as a whole), (B) to the extent such single counsel does not have
regulatory expertise, one additional counsel to advise on regulatory matters,
(C) if reasonably necessary, a single local counsel for all Indemnified Parties
(taken as a whole) in each relevant jurisdiction and (D) if any such counsel
determines that an irreconcilable conflict of interest exists, one additional
counsel for all affected Indemnified Parties).


107    



--------------------------------------------------------------------------------





(b)    Each of the Borrowers severally agrees to indemnify and hold harmless
each Agent, each Joint Lead Arranger, the L/C Agent, each Issuing Bank, the
Swingline Bank, each Bank and each of their Affiliates and each Related Party of
any of the foregoing Persons (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including reasonable
and documented fees and expenses of counsel) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
this Agreement, the actual or proposed use of the proceeds of the Loans or the
Letters of Credit, the Loan Documents or any of the transactions contemplated
thereby, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence, willful misconduct or material
breach in bad faith of such Indemnified Party or any of its Affiliates; provided
that the Borrowers shall only be obligated to pay the reasonable and documented
fees and expenses of a (i) single counsel for the Indemnified Parties (taken as
a whole),(ii) if reasonably necessary, a single local counsel for all
Indemnified Parties (taken as a whole) in each relevant jurisdiction, (iii) to
the extent such single counsel does not have regulatory expertise, one
additional counsel to advise on regulatory matters and (iv) to the extent that
any such counsel determines that an irreconcilable conflict requires the
engagement of additional counsel, one additional counsel in each relevant
jurisdiction to the affected Indemnified Parties similarly situated and taken as
whole. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 10.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Borrower, its directors, shareholders or creditors or an Indemnified
Party or any Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated by the Loan Documents are consummated. Each of the
Borrowers also agrees not to assert any claim against any Agent, any Joint Lead
Arranger, the L/C Agent, the Swingline Bank, any Issuing Bank, any Bank or any
of their Affiliates, or any of their respective officers, directors, employees,
attorneys and agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
credit facilities provided hereunder, the actual or proposed use of the proceeds
of the Loans or Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents. This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    To the extent that the Borrowers for any reason fail indefeasibly to pay
any amount required under Section 10.04(a) or Section 10.04(b) to be paid by it
to any Agent, any Joint Lead Arranger, the L/C Agent, any Issuing Bank, the
Swingline Bank or any Related Party of any of the foregoing, each Bank severally
agrees to pay to such Agent, such Joint Lead Arranger, the L/C Agent, such
Issuing Bank, such Swingline Bank or such Related Party, as the case may be,
such Bank’s Pro Rata Share (as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent,
such Joint Lead Arranger, the L/C Agent, such Issuing Bank, or the Swingline
Bank in its capacity as such, or against any Related Party of any


108    



--------------------------------------------------------------------------------





of the foregoing acting for such Person in connection with such capacity. The
obligations of the Banks under this Section 10.04(c) are subject to the
provisions of Section 2.03(c).
(d)    Without prejudice to the survival of any other agreement hereunder or
under any other Loan Document, the agreements and obligations contained in
Sections 2.15, 2.16, 2.17 and this Section 10.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
any of the other Loan Documents.
10.05    Right of Set‑off. Upon (a) (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare amounts owing hereunder to be due and payable
pursuant to the provisions of Section 7.01 or (b) the automatic acceleration of
amounts owing hereunder pursuant to the provisions of Section 7.01 due to an
actual or deemed entry of an order for relief with respect to any Borrower under
any Bankruptcy Law, each Agent, each Issuing Bank, the Swingline Bank and each
Bank and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Agent, such Issuing Bank, the Swingline Bank, such Bank or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent, such Issuing Bank, the Swingline
Bank or such Bank shall have made any demand under this Agreement and although
such obligations may be unmatured, provided that in the event that any
Defaulting Bank or any Affiliate thereof shall exercise any such right of
setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20(a) and, pending such payment, shall be segregated by such
Defaulting Bank or Affiliate of a Defaulting Bank from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, the Swingline Bank and the Banks, and (y) the Defaulting Bank or its
Affiliate shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Bank or
any of its Affiliates as to which such right of setoff was exercised. Each
Agent, each Issuing Bank, the Swingline Bank and each Bank agrees promptly to
notify each Borrower after any such set‑off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set‑off and application. The rights of each Agent, each Issuing Bank, the
Swingline Bank and each Bank and their respective Affiliates under this Section
10.05 are in addition to other rights and remedies (including other rights of
set‑off) that such Persons may have.
10.06    Binding Effect. This Agreement shall become effective when it shall
have been executed by each Borrower, each Issuing Bank, the L/C Agent, the
Swingline Bank and each Agent and the Administrative Agent shall have been
notified by each Initial Bank that such Initial Bank has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent, each Issuing Bank, the L/C Agent, the Swingline Bank and each Bank and
their respective successors and assigns, except that no Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Banks.


109    



--------------------------------------------------------------------------------





10.07    Assignments and Participations.
(a)    Subject to Section 10.07(j), each Bank may, and so long as no Default
shall have occurred and be continuing, if demanded by any Borrower (following a
demand by such Bank pursuant to Section 2.18) upon at least five Business Days’
notice to such Bank and the Administrative Agent, will, assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment or Swingline Commitment,
and the Loans and Reimbursement Obligations owing to it); provided, however,
that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations of such Bank hereunder, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was (x) a Bank or an Affiliate of any Bank, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than $1,000,000 unless it
is an assignment of the entire amount of such assignor’s Commitment or (y) not a
Bank or an Affiliate of any Bank, the aggregate amount of the Commitments being
assigned to such Eligible Assignee pursuant to such assignment (determined as of
the date of the Assignment and Assumption with respect to such assignment) shall
in no event be less than $5,000,000 unless it is an assignment of the entire
amount of such assignor’s Commitment, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each assignment made as a result of a demand by any
Borrower pursuant to Section 2.18 shall be arranged by such Borrower after
consultation with the Administrative Agent and shall be either an assignment of
all of the rights and obligations of the assigning Bank under this Agreement or
an assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Bank under this Agreement, (v) no Bank
shall be obligated to make any such assignment as a result of a demand by any
Borrower pursuant to Section 2.18 unless and until such Bank shall have received
one or more payments from either such Borrower or other Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Loans made by such Bank and Reimbursement Obligations owing to such Bank,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Bank under this Agreement, (vi) as
a result of such assignment, no Borrower shall be subject to additional amounts
under Section 2.15 or 2.16, (vii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and (viii) any assignment of the
Swingline Commitment and Swingline Loans shall be for the entire amount of the
Swingline Commitment and Swingline Loans.
(b)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Assumption, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Bank, hereunder and (ii) the
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights (other than its rights under Sections 2.15, 2.16 and 10.04
to the extent any claim


110    



--------------------------------------------------------------------------------





thereunder relates to an event arising prior to such assignment and any other
rights that are expressly provided hereunder to survive) and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the remaining portion of an assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party
hereto).
(c)    By executing and delivering an Assignment and Assumption, each Bank
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Assumption, such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Bank or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Bank.
(d)    The Administrative Agent, acting for this purpose (but only for this
purpose) as a non-fiduciary agent of the Borrowers, shall maintain at its
address referred to in Section 10.02 a copy of each Assignment and Assumption
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Banks and the Commitment of, and principal amount (and
stated interest) of the Loans and Reimbursement Obligations owing to, each Bank
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agents and the Banks shall treat each Person whose name is
recorded in the Register as a Bank hereunder for all purposes of this Agreement.
The Register shall be available for inspection by any Borrower or any Agent or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.
(e)    Upon its receipt of an Assignment and Assumption executed by an assigning
Bank and an assignee, the Administrative Agent shall, if such Assignment and
Assumption has been


111    



--------------------------------------------------------------------------------





completed and is in substantially the form of Exhibit C hereto or in such other
form reasonably acceptable to the Administrative Agent, (i) accept such
Assignment and Assumption, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Parent and to the parties
to such Assignment and Assumption.
(f)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent or any Bank
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Credit Exposure.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Agreement until such compliance occurs.
(g)    Subject to Section 10.07(j), each Bank may, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to one
or more Persons (other than a natural Person, a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, any Borrower or any Subsidiary or Affiliate of a Borrower) in or
to all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, and the Loans and Reimbursement
Obligations owing to it; provided, however, that (i) such Bank’s obligations
under this Agreement (including its Commitment) shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrowers, the Agents, the
Swingline Bank and the other Banks shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement, (iv) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
reimbursement obligations or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the reimbursement obligations
or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation and (v) no further participation,
sub-participation or other transfer by any participant of any rights or
obligations thereunder may be made in violation of Section 10.07(j). Each Bank
shall, as non-fiduciary agent of the Borrowers solely for the purposes of this
Section 10.07, record in book entries in a register maintained by such Bank (the
“Participant Register”), the name and amount (and stated interest)


112    



--------------------------------------------------------------------------------





of the participating interest of each Person entitled to receive payments in
respect of any participating interests sold pursuant to this Section 10.07. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(h)    Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Borrower furnished to such Bank by or on behalf of any Borrower;
provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Bank.
(i)    Any Bank may at any time create a security interest in all or any portion
of its rights under this Agreement (including the Loans and Reimbursement
Obligations owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System or any
other applicable central bank; provided that (x) no such creation of a security
interest shall release such Bank from any of its obligations hereunder or
substitute any such Federal Reserve Bank or similar central bank for such Bank
as a party hereto and (y) any foreclosure or similar action by such Federal
Reserve Bank or similar central bank shall be subject to the provisions of
Section 10.07(j).
(j)    Notwithstanding the foregoing provisions of this Section 10.07 or any
other provision of this Agreement:
(i)    Assignments. No Bank may assign all or any portion of its rights and
obligations under this Agreement (including all or any portion of its Commitment
or Swingline Commitment or any Loans or Reimbursement Obligations owing to it)
to any Person other than a Qualifying Bank, and any assignment by a Bank to a
Non-Qualifying Bank shall be void. Prior to the effectiveness of any proposed
assignment, the proposed assignee shall deliver to the assigning Bank, the
Administrative Agent and the Parent (x) a certificate confirming that it is a
Qualifying Bank and (y) if requested by the Parent, a copy of a ruling from the
Swiss Federal Tax Administration to the effect that such assignee will be
treated as a Qualifying Bank for purposes of Swiss Withholding Tax matters.
(ii)    Other Transfers. Except for assignments permitted by clause (i) above,
no Bank or initial or subsequent Transferee (as defined below) shall enter into
any participation, sub-participation or other arrangement (e.g. a credit default
swap) (any of the foregoing, a “Transfer”) under which such Bank or other Person
(any of the foregoing, a “Transferor”) Transfers any of its exposure under this
Agreement to any other Person (a “Transferee”) unless (x) the Transferee is a
Qualifying Bank and agrees in writing, for the benefit of the Borrowers, that it


113    



--------------------------------------------------------------------------------





will not make any further Transfer in violation of this Section 10.07(j) or (y)
under and throughout the life of such arrangement:
(A)    the relationship between the Bank and the Transferee is that of a debtor
and creditor (including in the bankruptcy or similar event of the Bank or a
Borrower);
(B)    the Transferee will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Bank under or in relation to this
Agreement; and
(C)    the Transferee will under no circumstances:
(1)    be subrogated to, or substituted in respect of, the Bank's claims under
this Agreement; and
(2)    otherwise have any contractual relationship with, or rights against, the
Borrower under or in relation to this Agreement.
(iii)    All Assignments and Other Transfers. If any Bank or other Transferor
makes an assignment or Transfer in violation of this Section 10.07(j), then (1)
such Bank or Transferor shall reimburse and indemnify the Parent for all losses,
liabilities, taxes, costs and expenses incurred by the Borrowers as a result
thereof, including with respect to any amount paid by any Borrower to any other
Bank as a result of such violation, and (2) the Parent shall not be required to
make any increased payment to such Bank or Transferor or any assignee or
Transferee thereof pursuant to Section 2.08(f) or Section 2.16. The provisions
of this Section 10.07(j) shall terminate and be of no further force or effect if
the Loans, Reimbursement Obligations, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents have become forthwith
due and payable (at maturity, by acceleration or otherwise).
10.08    Counterparts; Integration. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State


114    



--------------------------------------------------------------------------------





Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.09    No Liability of the Issuing Banks. Each Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit. Neither an Issuing Bank nor
any of its Related Parties shall be liable or responsible for: (a) the use that
may be made of any Letter of Credit or any acts or omissions of any beneficiary
or transferee in connection therewith; (b) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by such Issuing Bank against presentation of documents that
do not strictly comply with the terms of a Letter of Credit, including failure
of any documents to bear any reference or adequate reference to the Letter of
Credit; or (d) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit, except that such Borrower shall have a claim
against such Issuing Bank, and such Issuing Bank shall be liable to such
Borrower, to the extent of any direct, but not consequential, damages suffered
by such Borrower that such Borrower proves were caused by (i)  such Issuing
Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) such Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Banks
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
10.10    Confidentiality. Neither any Agent nor any Bank shall disclose any
Confidential Information to any Person without the consent of the Parent, other
than (a) to such Agent’s or such Bank’s Affiliates and their respective Related
Parties who are informed of the confidential nature of such Confidential
Information and are or have been advised of their obligation to keep information
of such type confidential and such Agent or Bank shall, to the extent not
prohibited by applicable law, be responsible for compliance with this paragraph
by its Affiliates and Related Parties, in each case solely in connection with
the transactions contemplated hereby, (b) to actual or prospective Eligible
Assignees and participants, and to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement, and in each case
provided that any such disclosure shall be made subject to the acknowledgment
and acceptance by such Person that such information is being disseminated on a
confidential basis (and they shall agree to be bound to substantially the same
terms as are set forth in this paragraph or as are otherwise reasonably
acceptable to the Parent and the applicable Agent or Bank), (c) as required by
any law, rule or regulation or judicial process (in which case such party shall
notify the Parent, in advance if practicable, to the extent permitted by law),
(d) as requested or required by any state, federal or foreign or supranational
authority or examiner regulating such Bank or pursuant to any request of any
self-regulatory body having or claiming authority to regulate or oversee any
aspect of a Bank’s business of that of any of its Affiliates (in which case such
party shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank


115    



--------------------------------------------------------------------------------





regulatory authority exercising examination, regulatory or supervisory
authority, notify the Parent, in advance if practicable, to the extent lawfully
permitted to do so), (e) to any rating agency when required by it, provided
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Confidential Information relating to the
Borrowers received by it from such Bank, (f) to any other party hereto, (g) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document, or any action or proceeding relating to this Agreement or
any other Loan Document, or the enforcement of rights hereunder or thereunder,
(h) with the consent of the Parent, or (i) to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility. Notwithstanding anything herein to the
contrary, the information subject to this Section 10.10 shall not include, and
the Administrative Agent and each Bank may disclose to any and all Persons,
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby or by any
of the other Loan Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to the Administrative Agent or such Bank
relating to such tax treatment and tax structure (it being understood that this
authorization is retroactively effective to the commencement of the first
discussions between or among any of the parties regarding the transactions
contemplated hereby or by any of the other Loan Documents); provided that with
respect to any document or similar item that in either case contains information
concerning such tax treatment or tax structure as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to such tax treatment or tax structure.
10.11    Jurisdiction, Etc.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the


116    



--------------------------------------------------------------------------------





defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court sitting in the Borough of Manhattan in New York City.
(c)    Each of the Borrowers hereby irrevocably appoints Mayer Brown LLP, with
offices on the Effective Date at 1675 Broadway, New York, New York, 10019, USA
as its agent to receive, accept and acknowledge for and on its behalf services
of any and all legal process, summons, notices and documents which may be served
in any such action or proceeding. If for any reason such agent shall cease to be
available to act as such, the Borrowers agree to promptly designate a new agent
satisfactory to the Administrative Agent in the Borough of Manhattan, The City
of New York, to receive, accept and acknowledge for and on its behalf service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding pursuant to the terms of this Section 10.11. In
the event that any Borrower shall fail to designate such new agent, service of
process in any such action or proceeding may be made on such Borrower by the
mailing of copies thereof by express or overnight mail or courier, postage
prepaid, to such Borrower at its address set forth opposite its signature below.
10.12    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
10.13    WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENTS AND THE BANKS
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS OF CREDIT, OR THE
ACTIONS OF ANY AGENT OR ANY BANK IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.
10.14    Disclosure of Information. Each Borrower agrees and consents to the
Administrative Agent’s and the Banks’ disclosure of information relating to this
transaction to Thomson Reuters, other bank market data collectors and similar
service providers to the lending industry and service providers to the
Administrative Agent and the Banks in connection with the administration of the
Loan Documents. Such information will consist of deal terms and other
information customarily found in such publications. The Parent shall have the
right to review and approve any such disclosure made by the Administrative Agent
before such disclosure is made (such approval not to be unreasonably withheld).
10.15    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which, in accordance with its normal banking procedures, the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of any Borrower in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Bank hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Issuing


117    



--------------------------------------------------------------------------------





Bank or such Bank of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, such Issuing Bank or such Bank may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent, such Issuing Bank or such Bank
in the Agreement Currency, the applicable Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, such Issuing Bank or such Bank, as applicable, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent, such Issuing Bank or such
Bank in such currency, the Administrative Agent, each Issuing Bank and each Bank
agrees to return the amount of any excess to the applicable Borrower (or to any
other Person who may be entitled thereto under applicable law).
10.16    Certain Swiss Withholding Tax Matters.
(a)    If the Ten Non-Bank Rule, the Twenty Non-Bank Rule or any other law, rule
or guideline regarding Swiss Withholding Tax is amended in any material respect
after the date of this Agreement, then the Parent or the Administrative Agent
may (and, upon request of the Required Banks, the Administrative Agent shall),
by written notice to the other, request that this Agreement be amended to
reflect such change. Promptly after any such request, the Parent and the
Administrative Agent shall enter into discussions regarding an amendment hereto
that will place the parties hereto in substantially the same position (or in a
different position acceptable to the Parent and the Required Banks) from a Swiss
Withholding Tax perspective as they would have been in if the change had not
happened. Without limiting the foregoing, (i) the Parent agrees that it will
promptly agree to any amendment requested by the Administrative Agent or the
Required Banks that would ease the restrictions set forth in Section 10.07(j) if
such amendment would not result in any greater risk that Swiss Withholding Tax
would be applicable to any payment under this Agreement; and (ii) the Banks and
the Administrative Agent agree that they will promptly agree to any amendment
requested by the Parent that would change the restrictions set forth in Section
10.07(j) if such amendment is necessary to avoid the risk that Swiss Withholding
Tax would be applicable to any payment under this Agreement and is not unduly
burdensome to the Banks.
(b)    Each Bank agrees that it will, and will cause any Person to which it
sells any participation to, promptly notify the Parent and the Administrative
Agent if for any reason it ceases to be a Qualifying Bank. Without limiting the
foregoing, if at any time the Parent reasonably believes that any Bank’s status
for Swiss Withholding Tax purposes has changed, then the Parent may request that
such Bank (and each Bank agrees that under such circumstances it will) promptly
confirm whether it is a Qualifying Bank or a Non-Qualifying Bank.
10.17    USA PATRIOT Act; Anti-Money Laundering Laws. Each Bank that is subject
to the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Bank) hereby notifies the Borrowers that pursuant to the requirements of the
Patriot Act or any other Anti-Money Laundering Laws, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name, address and tax identification number of the Borrowers and
other information that will allow such Bank or the Administrative Agent, as


118    



--------------------------------------------------------------------------------





applicable, to identify the Borrowers in accordance with the Patriot Act or such
Anti-Money Laundering Laws.
10.18    Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, effective from and
after the Effective Date. The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Banks or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Effective Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans, letters of
credit and other obligations of the Borrowers outstanding as of such date under
the Existing Credit Agreement, shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Effective Date, reflect the
Commitments of the Banks hereunder.
10.19    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
its Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Banks, on the other hand, and the Borrowers are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Joint Lead Arrangers and the Banks is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrowers or any of their respective Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Joint Lead Arrangers or the Banks has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrowers
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Joint Lead Arranger or Bank has advised or is currently advising any Borrower or
any of its Affiliates on other matters) and none of the Administrative Agent,
the Joint Lead Arrangers or the Banks has any obligation to any Borrower or any
of their respective Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Joint Lead Arrangers and the Banks and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the
Borrowers and their respective Affiliates, and none of the Administrative Agent,
the Joint Lead Arrangers or the Banks has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary


119    



--------------------------------------------------------------------------------





relationship and (v) the Administrative Agent, the Joint Lead Arrangers and the
Banks have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.
(b)    Each Borrower acknowledges and agrees that each Bank, each Joint Lead
Arranger and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Bank, Joint Lead Arranger or Affiliate thereof were
not a Bank or Joint Lead Arranger or an Affiliate thereof (or an agent or any
other person with any similar role under the Credit Facility) and without any
duty to account therefor to any other Bank, the Joint Arrangers, the Borrowers
or any Affiliate of the foregoing. Each Bank, the Joint Lead Arrangers and any
Affiliate thereof may accept fees and other consideration from any Borrower or
any Affiliate thereof for services in connection with this Agreement, the Credit
Facility or otherwise without having to account for the same to any other Bank,
the Joint Lead Arrangers, any Borrower or any Affiliate of the foregoing.
10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




120    



--------------------------------------------------------------------------------





[Remainder of page intentionally left blank]




121    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CHUBB LIMITED


    
Authorized Officer
    
Authorized Officer
CHUBB BERMUDA INSURANCE LTD.
The Common Seal of Chubb Bermuda Insurance Ltd. was hereunto affixed in the
presence of:
    
Authorized Officer
    
Authorized Officer
CHUBB TEMPEST LIFE REINSURANCE LTD.
The Common Seal of Chubb Tempest Life Reinsurance Ltd. was hereunto affixed in
the presence of:
    
Authorized Officer
    
Authorized Officer
(signatures continued)





--------------------------------------------------------------------------------









CHUBB TEMPEST REINSURANCE LTD.
The Common Seal of Chubb Tempest Reinsurance Ltd. was hereunto affixed in the
presence of:
    
Authorized Officer
    
Authorized Officer
CHUBB INA HOLDINGS INC.


    
Authorized Officer
    
Authorized Officer


(signatures continued)





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing
Bank, the Swingline Bank and as a Bank
By:        
Title:        







--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENT AMOUNTS


Wells Fargo Bank, National Association
$100,000,000
Bank of America, N.A.
$100,000,000
Citibank, N.A.
$100,000,000
JPMorgan Chase Bank, N.A.
$100,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$100,000,000
Barclays Bank PLC
$75,000,000
HSBC Bank USA, National Association
$75,000,000
ING Bank N.V., London Branch
$75,000,000
Royal Bank of Canada
$75,000,000
Australia and New Zealand Banking Group Limited
$50,000,000
Standard Chartered Bank
$50,000,000
State Street Bank and Trust Company
$50,000,000
The Bank of New York Mellon
$50,000,000
TOTAL
$1,000,000,000














--------------------------------------------------------------------------------






SCHEDULE II
EXISTING LETTERS OF CREDIT
See attached.















































--------------------------------------------------------------------------------






SCHEDULE 6.02(A)
LIENS


None.















































--------------------------------------------------------------------------------





EXHIBIT A-1


FORM OF REVOLVING NOTE


____________, 20__






FOR VALUE RECEIVED, [NAME OF BORROWER], a ________________ (the “Borrower”),
hereby promises to pay to ______________________________ (the “Bank”), at the
offices of Wells Fargo Bank, National Association (the “Administrative Agent”)
located at One Wells Fargo Center, 301 South College Street, Charlotte, North
Carolina (or at such other place or places as the Administrative Agent may
designate), at the times and in the manner provided in the Amended and Restated
Credit Agreement, dated as of October 25, 2017 (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), among the Borrower,
Chubb Limited, Chubb Bermuda Insurance Ltd., Chubb Tempest Life Reinsurance
Ltd., Chubb Tempest Reinsurance Ltd., Chubb INA Holdings Inc., the lenders from
time to time parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, the aggregate unpaid amount of all Revolving Loans made by
the Bank to the Borrower under the Credit Agreement. The defined terms in the
Credit Agreement are used herein with the same meaning.
The Borrower further promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such Revolving
Loan is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement. Payments of both principal and interest shall be made in
Dollars.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement. Reference is made to the Credit Agreement for a statement of the
terms and provisions under which this Revolving Note may be required to be
prepaid or this Revolving Note may be accelerated.


[This Note replaces the promissory note dated [November 6, 2012] (the “Prior
Note”) issued by the undersigned to the Bank. This Note shall amend, restate,
replace and supersede (but not cause a novation of any indebtedness or other
obligations owing thereunder) the Prior Note.]


This Revolving Note shall be governed by, and construed in accordance with, the
laws of the State of New York. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Revolving Note.


[Remainder of page intentionally left blank]


        



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




[NAME OF BORROWER]




By:    ________________________________
Name:    ________________________________
Title:    ________________________________








        



--------------------------------------------------------------------------------






EXHIBIT A-2


FORM OF SWINGLINE NOTE


____________, 20__






FOR VALUE RECEIVED, [NAME OF BORROWER] , a _______________ corporation (the
“Borrower”), hereby promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Swingline Bank”), at the offices of Wells Fargo Bank, National Association
(the “Administrative Agent”) located at One Wells Fargo Center, 301 South
College Street, Charlotte, North Carolina (or at such other place or places as
the Administrative Agent may designate), at the times and in the manner provided
in the Amended and Restated Credit Agreement, dated as of October 25, 2017 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, Chubb Limited, Chubb Bermuda Insurance Ltd.,
Chubb Tempest Life Reinsurance Ltd., Chubb Tempest Reinsurance Ltd., Chubb INA
Holdings Inc., the lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as Administrative Agent, the aggregate unpaid amount
of all Swingline Loans made by the Swingline Bank to the Borrower under the
Credit Agreement. The defined terms in the Credit Agreement are used herein with
the same meaning.
The Borrower further promises to pay interest on the unpaid principal amount of
each Swingline Loan from the date of such Swingline Loan until such Swingline
Loan is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement. Payments of both principal and interest shall be made in
Dollars.


This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement. Reference is made to the Credit Agreement for a statement of the
terms and provisions under which this Swingline Note may be required to be
prepaid or this Swingline Note may be accelerated.


[This Swingline Note replaces the promissory note dated [November 6, 2012] (the
“Prior Swingline Note”) issued by the undersigned to the Swingline Bank. This
Swingline Note shall amend, restate, replace and supersede (but not cause a
novation of any indebtedness or other obligations owing thereunder) the Prior
Swingline Note.]


This Swingline Note shall be governed by, and construed in accordance with, the
laws of the State of New York. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Swingline Note.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




[NAME OF BORROWER]




By:    ________________________________
Name:    ________________________________
Title:    ________________________________





--------------------------------------------------------------------------------







EXHIBIT B-1
NOTICE OF BORROWING
[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the Amended and
Restated Credit Agreement, dated as of October 25, 2017, among the Borrower,
Chubb Limited, Chubb Bermuda Insurance Ltd., Chubb Tempest Life Reinsurance
Ltd., Chubb Tempest Reinsurance Ltd., Chubb INA Holdings Inc., certain lenders
from time to time parties thereto, and you, as Administrative Agent for the
Banks (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.02(a) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
Borrowing of Revolving Loans under the Credit Agreement, and to that end sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(a)The aggregate principal amount of the Proposed Borrowing is $_______________.
(b)    The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].
(c)    [The initial Interest Period for the LIBOR Loans comprising the Proposed
Borrowing shall be [one/two/three/six/twelve months].]





--------------------------------------------------------------------------------





(d)    The Proposed Borrowing is requested to be made on __________________ (the
“Borrowing Date”).
The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:


(i)    Each of the representations and warranties contained in Article V of the
Credit Agreement (other than the representations and warranties contained in
Section 5.01(f)(i) and Section 5.01(g) of the Credit Agreement) and in the other
Loan Documents is and will be true and correct on and as of each such date, with
the same effect as if made on and as of each such date, both immediately before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date;
(ii)    No Default has occurred and is continuing or would result from the
Proposed Borrowing or from the application of the proceeds therefrom; and
(iii)    After giving effect to the Proposed Borrowing, (i) the aggregate Credit
Exposure will not exceed the aggregate Commitments and (ii) the aggregate
outstanding principal amount of Loans will not exceed the Revolver Sublimit.
Very truly yours,
[NAME OF BORROWER]
By:    _________________________________
Name:    _________________________________
Title:    _________________________________









--------------------------------------------------------------------------------






EXHIBIT B-2
NOTICE OF SWINGLINE BORROWING
[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Wells Fargo Bank, National Association,
as Swingline Bank
One Wells Fargo Center, 15th Floor
301 South College Street
Charlotte, North Carolina 28288
Attention: Karen Hanke
Ladies and Gentlemen:
The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the Amended and
Restated Credit Agreement, dated as of October 25, 2017, among the Borrower,
Chubb Limited, Chubb Bermuda Insurance Ltd., Chubb Tempest Life Reinsurance
Ltd., Chubb Tempest Reinsurance Ltd., Chubb INA Holdings Inc., certain lenders
from time to time parties thereto, and you, as Administrative Agent for the
Banks (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.02(c) of the Credit Agreement, hereby gives
you, as Administrative Agent and as Swingline Bank, irrevocable notice that the
Borrower requests a Borrowing of a Swingline Loan under the Credit Agreement,
and to that end sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(c) of the Credit Agreement:
(a)    The principal amount of the Proposed Borrowing is $_______________.
(b)    The Proposed Borrowing is requested to be made on __________________ (the
“Borrowing Date”).
The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:
(i)    Each of the representations and warranties contained in Article V of the
Credit Agreement (other than the representations and warranties contained in
Section





--------------------------------------------------------------------------------





5.01(f)(i) and the last sentence of Section 5.01(g) of the Credit Agreement) and
in the other Loan Documents is and will be true and correct on and as of each
such date, with the same effect as if made on and as of each such date, both
immediately before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date;
(ii)    No Default has occurred and is continuing or would result from the
Proposed Borrowing or from the application of the proceeds therefrom; and
(iii)    After giving effect to the Proposed Borrowing, (i) the aggregate Credit
Exposure will not exceed the aggregate Commitments, (ii) the aggregate
outstanding principal amount of Loans will not exceed the Revolver Sublimit and
(iii) the aggregate outstanding principal amount of Swingline Loans will not
exceed the Swingline Commitment.
Very truly yours,
[NAME OF BORROWER]
By:    _________________________________
Name:    _________________________________
Title:    _________________________________







--------------------------------------------------------------------------------






EXHIBIT B-3
NOTICE OF CONVERSION/CONTINUATION
[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the Amended and
Restated Credit Agreement, dated as of October 25, 2017, among the Borrower,
Chubb Limited, Chubb Bermuda Insurance Ltd., Chubb Tempest Life Reinsurance
Ltd., Chubb Tempest Reinsurance Ltd., Chubb INA Holdings Inc., certain lenders
from time to time parties thereto, and you, as Administrative Agent for the
Banks (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.10(b) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
[conversion] [continuation] of Revolving Loans under the Credit Agreement, and
to that end sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion] [Continuation]”) as required by
Section 2.10(b) of the Credit Agreement:
(a)    The Proposed [Conversion] [Continuation] is requested to be made on
_______________.
(b)    The Proposed [Conversion] [Continuation] involves $____________ in
aggregate principal amount of Revolving Loans made pursuant to a Borrowing on
________________, which Revolving Loans are presently maintained as [Base Rate]
[LIBOR] Loans and are proposed hereby to be [converted into Base Rate Loans]
[converted into LIBOR Loans] [continued as LIBOR Loans].
(c)    [The Interest Period for the Revolving Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six/twelve months].]
The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default has or will have occurred and is
continuing or would result from the Proposed [Conversion] [Continuation].





--------------------------------------------------------------------------------





Very truly yours,
[NAME OF BORROWER]
By:    _________________________________
Name:    _________________________________
Title:    _________________________________











--------------------------------------------------------------------------------






EXHIBIT C


ASSIGNMENT AND ASSUMPTION
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        ______________________________


Assignor [is] [is not] a Defaulting Bank.


2.    Assignee:        ______________________________
[and is an Affiliate of [identify Bank]]


3.    Borrowers:        Chubb Limited, Chubb Bermuda Insurance Ltd., Chubb
Tempest Life Reinsurance Ltd., Chubb Tempest Reinsurance Ltd., Chubb INA
Holdings Inc.


4.    Administrative Agent:     Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement.





--------------------------------------------------------------------------------







5.    Credit Agreement:    Amended and Restated Credit Agreement, dated as of
October 25, 2017 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), among the Borrowers, certain lenders from time to
time parties thereto (the “Banks”), and Wells Fargo Bank, National Association,
as Administrative Agent.


6.    Assigned Interest:




Facility Assigned
Aggregate Amount of Commitment/Loans/Letter of Credit Exposure for all Banks
Amount of Commitment/Loans Assigned/Letters of Credit Exposure Assigned
Percentage Assigned of Commitment/Loans/Letter of Credit Exposure
Senior
Unsecured
Revolving Credit Facility
$
$
   %



[7.    Trade Date:        ______________]


8.    Effective Date:    ______________ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]





--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]




By:    _________________________________


Title:    _________________________________


ASSIGNEE:


[NAME OF ASSIGNEE]




By:    _________________________________


Title:    _________________________________


[Consented to and] Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Swingline Bank
By:    _________________________________
Title:    _________________________________


[Consented to:]


[NAME OF RELEVANT PARTY]




By:    _________________________________


Title:    _________________________________







--------------------------------------------------------------------------------






ANNEX 1 to Assignment and Assumption




Amended and Restated Credit Agreement, dated as of October 25, 2017, among Chubb
Limited, Chubb Bermuda Insurance Ltd., Chubb Tempest Life Reinsurance Ltd.,
Chubb Tempest Reinsurance Ltd., Chubb INA Holdings Inc. (collectively, the
“Borrowers”), certain Banks from time to time parties thereto, and Wells Fargo
Bank, National Association, as Administrative Agent


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Bank; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 6.03(b) and 6.03(c) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is a Bank organized
under the laws of a jurisdiction outside the United States, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Bank, and based
on such documents and information as it shall





--------------------------------------------------------------------------------





deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Documents are required to be performed by it as a Bank.


The Assignee represents to the Administrative Agent, the Parent and the Banks,
on the Effective Date, that (x) it is [not] a Qualifying Bank for purposes of
Swiss Withholding Tax and (y) [such Assignee is an NAIC Bank][such Assignee is a
Non-NAIC Bank and [_________] has agreed to act as a Non-NAIC Fronting Bank on
behalf of such Assignee with respect to Syndicated Letters of Credit].
 
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued on and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.









--------------------------------------------------------------------------------






EXHIBIT D
FORM OF SYNDICATED LETTER OF CREDIT




Issue Date     
Clean, Irrevocable Unconditional Letter of Credit No.:     
To Beneficiary:(Name)     
(Address)     
Dear Sir or Madam:
The banks and financial institutions set forth in Schedule 1 to this Syndicated
Letter of Credit (the “Banks”) have established through Wells Fargo Bank,
National Association, acting as the letter of credit agent (in such capacity,
the “L/C Agent” and attorney-in-fact for the Banks), this clean, irrevocable,
and unconditional (except as expressly otherwise stated herein) letter of credit
(this “Letter of Credit”) in your favor as beneficiary (the “Beneficiary”) at
the request and for the account of [Chubb Limited][Chubb Bermuda Insurance
Ltd.][Chubb Tempest Life Reinsurance Ltd.][Chubb Tempest Reinsurance Ltd.][Chubb
INA Holdings, Inc.] (the “Account Party”) for drawings up to [U.S.
$____________][ €____________][ £____________] [ ¥ ___________][Canadian
$____________] effective immediately and expiring at the L/C Agent’s address at
Wells Fargo Bank, National Association, 401 Linden Street, First Floor,
Winston-Salem, North Carolina, 27101, Attention: International Operations,
Standby Letters of Credit, NC 6034 (or any other office which may be designated
by the L/C Agent by written notice delivered to you) no later than 5:00 p.m.,
Charlotte, North Carolina time, on __________________ (the “Expiration Date”[,
as such date may be extended as set forth below]).
The Banks severally undertake to promptly honor your sight draft(s) drawn on us,
duly endorsed on the reverse side thereof by the Beneficiary expressly
specifying the Letter of Credit No. ____________, for all or any part of this
credit upon presentation of your draft drawn on us at the L/C Agent’s office
specified in the first paragraph hereof on a Business Day on or prior to the
Expiration Date.
The term “Beneficiary” as used herein includes any successor by operation of law
of the named Beneficiary including, without limitation, any liquidator,
rehabilitator, receiver or conservator. The term “Business Day” means a day
which is not a Saturday, Sunday, or any other day on which banking institutions
in Winston-Salem, North Carolina or the city in which the payment office of the
L/C Agent is located are required by law to be closed.
Except as stated herein, this undertaking is not subject to any condition,
requirement or qualification. The Banks’ several obligations under this Letter
of Credit shall be their individual





--------------------------------------------------------------------------------





obligations, and are in no way contingent upon reimbursement with respect
thereto, or upon their ability to perfect any lien or security interest. This
Letter of Credit sets forth in full all obligations of the Banks.
Each of the Banks agrees, for itself alone and not jointly with any other Bank,
to honor a draft drawn by you and presented to the L/C Agent in an amount not to
exceed the aggregate amount available to be drawn hereunder multiplied by such
Bank’s percentage obligation as set forth on Schedule 1 to this Letter of Credit
(the “Percentage Obligations”) and in accordance with the terms and conditions
hereinafter set forth. The obligations of the Banks hereunder shall be several
and not joint, and multiple draws shall be available under this Letter of
Credit. Upon the transfer by a Bank to the L/C Agent for your account of the
amount specified in a draft drawn on such Bank hereunder, such Bank shall be
fully discharged of its obligations under this Letter of Credit with respect to
such draft, such Bank shall not be obligated thereafter to make any further
payments under this Letter of Credit with respect to such draft, and the amount
available to be drawn thereafter under this Letter of Credit shall be
automatically and permanently reduced by an amount equal to the amount of such
draft. The failure of any Bank to make funds available to the L/C Agent for
payment under this Letter of Credit shall not relieve any other Bank of its
obligation hereunder to make funds available to the L/C Agent. Neither the L/C
Agent nor any Bank shall be responsible for the failure of any other Bank to
honor its share of any drawings hereunder or to make funds available to the L/C
Agent.
Except to the extent the amount of this Letter of Credit may be increased, this
Letter of Credit cannot be modified or revoked without your written consent,
provided that this Letter of Credit may be amended to delete a Bank or add a
Bank or change Percentage Obligations so long as such amendment does not
decrease the amount of this Letter of Credit, and need only be signed by the L/C
Agent so long as any Bank added shall be approved by the Securities Valuation
Office of the National Association of Insurance Commissioners.
Wells Fargo Bank, National Association has been appointed by the Banks, has been
granted the authority by the Banks to act as, and has been irrevocably granted a
power of attorney by the Banks to act as L/C Agent for the Banks obligated under
this Letter of Credit. As L/C Agent, Wells Fargo Bank, National Association has
full power of attorney from such Banks to act on their behalf hereunder to
(i) execute and deliver this Letter of Credit, (ii) receive drafts, other
demands for payment and other documents presented by you hereunder,
(iii) determine whether such drafts, demands and documents are in compliance
with the terms of this Letter of Credit, and (iv) notify the Banks and the
Account Party that a valid drawing has been made and the date that the related
payment under this Letter of Credit is to be made; provided, however, that the
L/C Agent shall have no obligation or liability for any payment under this
Letter of Credit (other than payment to you of such funds as have been made
available to it by the Banks pursuant to your draw).
[This Letter of Credit expires on the Expiration Date, but will automatically
renew without amendment for one year from the Expiration Date or any future
expiration date (as applicable, the “New Expiration Date”) unless at least [30]
[60] [90] days prior to such





--------------------------------------------------------------------------------





Expiration Date or New Expiration Date, the L/C Agent notifies you by registered
mail or courier delivery that this Letter of Credit will not renew.]
Only the Beneficiary may make drawings under the Letter of Credit, and this
Letter of Credit is not transferable.
[This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision) International Chamber of Commerce
publication No. 600 (the “Uniform Customs”) and to the extent not inconsistent
therewith, the laws of the State of New York. Notwithstanding Article 36 of the
Uniform Customs, in the event that one or more of the occurrences specified in
Article 36 of the Uniform Customs occurs, then the Banks hereby specifically
agree that this Letter of Credit shall be extended so as not to expire during
such interruption of business and shall extend for ten days after such
resumption of business.]


[This Letter of Credit is subject to and governed by the laws of the State of
New York, and the International Standby Practices 98 (ISP98) (International
Chamber of Commerce Publication No. 590). In the event of any conflict, the laws
of the State of New York will control.]




            
Signature        Title




Wells Fargo Bank, National Association
as L/C Agent and attorney-in fact for
the Banks set forth in Schedule 1
to this Syndicated Letter of Credit





--------------------------------------------------------------------------------







SCHEDULE 1




BANK
PERCENTAGE OBLIGATION
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN BANKS)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 25, 2017 (the “Credit Agreement”), by and among Chubb Limited, a
Swiss company (the “Parent”), Chubb Bermuda Insurance Ltd., a Bermuda exempted
company (“Chubb Bermuda”), Chubb Tempest Life Reinsurance Ltd. (“Tempest Life”),
a Bermuda exempted company, Chubb Tempest Reinsurance Ltd., a Bermuda exempted
company (“Tempest,” and together with the Parent, Chubb Bermuda and Tempest
Life, the “Foreign Borrowers”), and Chubb INA Holdings Inc., a Delaware
corporation (the “U.S. Borrower, and, together with any Foreign Borrower that
may become a resident for tax purposes in the United States, the “U.S.
Borrowers”), the lenders who are or may become party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not a ten
percent (10%) shareholder of the U.S. Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (d) it is not a controlled foreign
corporation related to the U.S. Borrowers as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrowers
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN E,
as applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the U.S. Borrowers and the Administrative Agent in writing
and (b) the undersigned shall have at all times furnished the U.S. Borrowers and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.


[NAME OF BANK]
By:   
 
Name:
 
Title:

Date: ________ __, 20__





--------------------------------------------------------------------------------






EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 25, 2017 (the “Credit Agreement”), by and among Chubb Limited, a
Swiss company (the “Parent”), Chubb Bermuda Insurance Ltd., a Bermuda exempted
company (“Chubb Bermuda”), Chubb Tempest Life Reinsurance Ltd. (“Tempest Life”),
a Bermuda exempted company, Chubb Tempest Reinsurance Ltd., a Bermuda exempted
company (“Tempest,” and together with the Parent, Chubb Bermuda and Tempest
Life, the “Foreign Borrowers”), and Chubb INA Holdings Inc., a Delaware
corporation (the “U.S. Borrower, and, together with any Foreign Borrower that
may become a resident for tax purposes in the United States, the “U.S.
Borrowers”), the lenders who are or may become party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent (10%) shareholder of the U.S. Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (d)
it is not a controlled foreign corporation related to the U.S. Borrowers as
described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing and (b) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__









--------------------------------------------------------------------------------






EXHIBIT E-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 25, 2017 (the “Credit Agreement”), by and among Chubb Limited, a
Swiss company (the “Parent”), Chubb Bermuda Insurance Ltd., a Bermuda exempted
company (“Chubb Bermuda”), Chubb Tempest Life Reinsurance Ltd. (“Tempest Life”),
a Bermuda exempted company, Chubb Tempest Reinsurance Ltd., a Bermuda exempted
company (“Tempest,” and together with the Parent, Chubb Bermuda and Tempest
Life, the “Foreign Borrowers”), and Chubb INA Holdings Inc., a Delaware
corporation (the “U.S. Borrower, and, together with any Foreign Borrower that
may become a resident for tax purposes in the United States, the “U.S.
Borrowers”), the lenders who are or may become party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent (10%)
shareholder of the U.S. Borrowers within the meaning of Section 871(h)(3)(B) of
the Internal Revenue Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the U.S.
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN
E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank in
writing and (ii) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.





--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__





--------------------------------------------------------------------------------






EXHIBIT E-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN BANK PARTNERSHIPS)
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 25, 2017 (the “Credit Agreement”), by and among Chubb Limited, a
Swiss company (the “Parent”), Chubb Bermuda Insurance Ltd., a Bermuda exempted
company (“Chubb Bermuda”), Chubb Tempest Life Reinsurance Ltd. (“Tempest Life”),
a Bermuda exempted company, Chubb Tempest Reinsurance Ltd., a Bermuda exempted
company (“Tempest,” and together with the Parent, Chubb Bermuda and Tempest
Life, the “Foreign Borrowers”), and Chubb INA Holdings Inc., a Delaware
corporation (the “U.S. Borrower, and, together with any Foreign Borrower that
may become a resident for tax purposes in the United States, the “U.S.
Borrowers”), the lenders who are or may become party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (d)
none of its direct or indirect partners/members is a ten percent (10%)
shareholder of the U.S. Borrowers within the meaning of Section 871(h)(3)(B) of
the Internal Revenue Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the U.S.
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrowers
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the U.S. Borrowers and the Administrative Agent in writing and (ii)
the undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.





--------------------------------------------------------------------------------





[NAME OF BANK]
By:   
 
Name:
 
Title:

Date: ________ __, 20__







--------------------------------------------------------------------------------






EXHIBIT F
FORM OF EXISTING BANK AGREEMENT
EXISTING BANK AGREEMENT
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 25, 2017, among Chubb Limited, a Swiss company (the “Parent”), Chubb
Bermuda Insurance Ltd., a Bermuda exempted company (“Chubb Bermuda”), Chubb
Tempest Life Reinsurance Ltd., a Bermuda exempted company (“Tempest Life”),
Chubb Tempest Reinsurance Ltd., a Bermuda exempted company (“Tempest”), and
Chubb INA Holdings Inc., a Delaware corporation (“Chubb INA” and together with
the Parent, Chubb Bermuda, Tempest Life and Tempest, the “Borrowers” and each
individually a “Borrower”), the banks, financial institutions and other
institutional lenders listed on the signature pages thereof, Wells Fargo Bank,
National Association as Administrative Agent and the other agents and arrangers
party thereto (as amended, modified, restated and/or supplemented from time to
time, the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used herein have the meanings assigned to those terms in the Credit
Agreement.
W I T N E S S E T H:
WHEREAS, [Name of Existing Bank] (the “Non-Continuing Bank”) is an Existing Bank
under the Existing Credit Agreement and a party to certain Existing Syndicated
Letters of Credit;
WHEREAS, the Non-Continuing Bank will not be a Bank under the Credit Agreement
but shall remain a party to each Existing Syndicated Letter of Credit to which
it is a party until each such Existing Syndicated Letter of Credit is amended or
replaced to remove the Non-Continuing Bank from such Existing Syndicated Letter
of Credit;
NOW THEREFORE, the parties hereto hereby agree as follows:
On and as of the Effective Date, (i) all of the commitments of the
Non-Continuing Bank under the Existing Credit Agreement shall terminate,
(ii) the Non-Continuing Bank shall not be entitled to any letter of credit fees,
commitment fees or other fees or interest under the Existing Credit Agreement on
and after the Effective Date in connection with any Existing Syndicated Letters
of Credit and (iii) the Non-Continuing Bank shall not be a Bank for purposes of
the Credit Agreement; provided, however, that notwithstanding the above, the
Non-Continuing Bank (x) shall continue to receive the benefits of all of the
indemnities set forth in the Existing Credit Agreement, including without
limitation the indemnities contained in Sections 2.15, 2.16, 3.05 and 10.04
thereof, and (y) so long as the Non-Continuing Bank remains obligated under any
Existing Syndicated Letter of Credit, agrees to be bound by the terms, and will
receive the benefits, of Sections 3.01(g) and 3.03 of the Credit Agreement.
The Non-Continuing Bank shall return to the Parent each of the Notes, if any,
previously delivered to the Non-Continuing Bank by any Borrower under the
Existing Credit Agreement in connection with the Existing Credit Agreement (the
“Notes”). To the extent the Non-Continuing Bank does not return all such Notes,
the Non-Continuing Bank hereby indemnifies and holds





--------------------------------------------------------------------------------





harmless each Borrower that has not received such Notes from and against any
liability that each such Borrower may sustain by reason of the loss,
misplacement, destruction or theft of, or the failure of the Non-Continuing Bank
to return, such Notes.
IN WITNESS WHEREOF, the Non-Continuing Bank and each Borrower have caused this
agreement to be executed by their respective officers thereunto duly authorized,
as of the date first written above.
[NAME OF NON-CONTINUING BANK]
By:        
Name:        
Title:            





--------------------------------------------------------------------------------





CHUBB LIMITED


    
Authorized Officer
    
Authorized Officer
CHUBB BERMUDA INSURANCE LTD.
The Common Seal of Chubb Bermuda Insurance Ltd. was hereunto affixed in the
presence of:
    
Authorized Officer
    
Authorized Officer
CHUBB TEMPEST LIFE REINSURANCE LTD.
The Common Seal of Chubb Tempest Life Reinsurance Ltd. was hereunto affixed in
the presence of:
    
Authorized Officer
    
Authorized Officer
[signatures continue]





--------------------------------------------------------------------------------







CHUBB TEMPEST REINSURANCE LTD.
The Common Seal of Chubb Tempest Reinsurance Ltd. was hereunto affixed in the
presence of:
    
Authorized Officer
    
Authorized Officer
CHUBB INA HOLDINGS INC.


    
Authorized Officer
    
Authorized Officer







--------------------------------------------------------------------------------





Acknowledged and agreed to:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:        
Name:        
Title:        











